Exhibit 10.1

   

 

FOURTH AMENDED AND RESTATED

 

BUSINESS LOAN AND SECURITY AGREEMENT

 

dated as of May 16, 2014

 

by and among

 

ICF INTERNATIONAL, INC.,

ICF CONSULTING GROUP, INC. and other

"Borrower" parties hereto from time to time, as Borrowers,

 

CITIZENS BANK OF PENNSYLVANIA,

and certain other "Lender" parties hereto from time to time, as Lenders,

 

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Syndication Agent

 

and

 

RBS CITIZENS, N.A. and PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Running Managers

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

CERTAIN DEFINITIONS

1

INTERPRETIVE PROVISIONS

20

ARTICLE 1  COMMITMENT

23

1.1

Maximum Loan Amount

23

1.2

Use of Proceeds

24

1.3

[Reserved]

24

1.4

Advances; Payments

24

1.5

Alternative Currency Loans; Loans to Foreign Borrowers

27

1.6

Field Audits

27

1.7

Certain Fees

27

1.8

Increases to the Revolving Facility Commitment Amount

28

1.9

Appointment of the Primary Operating Company

30

1.10

Joinder of New Subsidiaries and Affiliates; Release of Certain Borrowers.

30

ARTICLE 2  LETTERS OF CREDIT

31

2.1

Issuance

31

2.2

Amounts Advanced Pursuant to Letters of Credit

31

2.3

Letter of Credit Fees

32

2.4

Documentation

32

2.5

Liability for Acts and Omissions

32

ARTICLE 3  SECURITY

33

3.1

Security Generally

33

3.2

Equity Interests of Subsidiaries and Affiliates

34

3.3

No Preference or Priority

35

ARTICLE 4  CONDITIONS TO THE LENDERS' OBLIGATIONS

35

4.1

Compliance with Law and Agreements; Third Party Consents

35

4.2

Financial Condition

35

4.3

Litigation/Bankruptcy

35

4.4

Opinion of Counsel

35

4.5

No Default

35

4.6

Documentation

35

4.7

Restatement Costs and Expenses

35

4.8

Restatement Matters

36

4.9

Security Interests

36

4.10

Insurance

36

4.11

Due Diligence/Syndication

36

4.12

Other Deliveries

37

ARTICLE 5  REPRESENTATIONS AND WARRANTIES

37

5.1

Existence and Qualification

37

5.2

Authority; Noncontravention

37

5.3

Financial Position

37

5.4

Payment of Taxes

38

5.5

Accuracy of Submitted Information; Omissions

38

5.6

Government Contracts/Government Subcontracts

38

5.7

No Defaults or Liabilities

39

5.8

No Violations of Law

39

5.9

Litigation and Proceedings

39

5.10

Security Interest in the Collateral

40

5.11

Principal Place of Business; Location of Books and Records

40

5.12

Fiscal Year

40

5.13

Pension Plans

40

5.14

O.S.H.A., ADA and Environmental Compliance

41

5.15

Intellectual Property

42

5.16

Existing or Pending Defaults; Material Contracts

42

5.17

Leases and Real Property

42

 

 
 

--------------------------------------------------------------------------------

 

 

5.18

Labor Relations

42

5.19

Assignment of Contracts

42

5.20

Contribution Agreement

42

5.21

Registered Names

43

5.22

Ownership of the ICF Entities

43

5.23

Solvency

43

5.24

Foreign Assets Control Regulations, Etc.

43

5.25

Federal Reserve Regulations

43

5.26

Commercial Tort Claims

43

5.27

Letter of Credit Rights

43

5.28

Intercompany Debt

43

5.29

Survival of Representations and Warranties

43

ARTICLE 6  AFFIRMATIVE COVENANTS

44

6.1

Payment of Loan Obligations

44

6.2

Payment of Taxes

44

6.3

Delivery of Financial and Other Statements

44

6.4

Maintenance of Records; Review by the Administrative Agent

45

6.5

Maintenance of Insurance Coverage

45

6.6

Maintenance of Property/Collateral; Performance of Contracts

45

6.7

Maintenance of Existence

45

6.8

Maintenance of Certain Deposit Accounts with the Administrative Agent

45

6.9

Maintenance of Management

46

6.10

Disclosure of Defaults, Etc.

46

6.11

Security Perfection; Assignment of Claims Act; Payment of Costs

47

6.12

Defense of Title to Collateral

47

6.13

Compliance with Law

47

6.14

Other Collateral Covenants

47

6.15

Financial Covenants of the Borrowers

49

6.16

[Reserved]

49

6.17

Landlord Waivers; Subordination

49

6.18

Substitute Notes

49

ARTICLE 7  NEGATIVE COVENANTS

49

7.1

Change of Control; Disposition of Assets; Merger

50

7.2

Margin Stocks

52

7.3

Change of Operations

52

7.4

Judgments; Attachments

52

7.5

Fiscal Year; Accounting Method

52

7.6

Material Adverse Effect

52

7.7

Indebtedness; Granting of Security Interests

52

7.8

Dividends; Loans; Advances; Investments and Similar Events

54

7.9

Sale and Leaseback

55

7.10

[Reserved]

55

7.11

Lockbox Deposits

55

7.12

[Reserved]

55

7.13

[Reserved]

55

7.14

Anti-Terrorism Laws

55

ARTICLE 8  COLLATERAL ACCOUNT

56

ARTICLE 9  DEFAULT AND REMEDIES

56

9.1

Events of Default

56

9.2

Remedies

58

ARTICLE 10  THE ADMINISTRATIVE AGENT; AGENCY

60

10.1

Appointment

60

10.2

General Nature of Administrative Agent's Duties

60

10.3

Exercise of Powers

60

10.4

General Exculpatory Provisions

61

10.5

Administration by the Administrative Agent

62

 

 
 

--------------------------------------------------------------------------------

 

  

10.6

Lenders Not Relying on the Administrative Agent or Other Lenders

63

10.7

Indemnification

63

10.8

Administrative Agent in its Individual Capacity; Administrative Agent's
Commitment

63

10.9

Holders of Notes

63

10.10

Successor Administrative Agent

64

10.11

Additional Agents

64

10.12

Calculations

64

10.13

Funding by the Administrative Agent

64

10.14

Benefit of Article

66

10.15

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

66

10.16

Replacement of Lenders

67

ARTICLE 11  CERTAIN ADDITIONAL RIGHTS AND

68

11.1

Power of Attorney

68

11.2

Lockbox

68

11.3

Other Agreements

69

ARTICLE 12  MISCELLANEOUS

69

12.1

Remedies Cumulative

69

12.2

Waiver

69

12.3

Notices

69

12.4

Entire Agreement; Amendment and Restatement

70

12.5

Relationship of the Parties

71

12.6

Waiver of Jury Trial and Certain Damages

71

12.7

Submission to Jurisdiction; Service of Process; Venue

71

12.8

Changes in Capital Requirements; Increased Costs

72

12.9

Other Agents, Arrangers, Managers

73

12.10

Modification and Waiver

73

12.11

Transferability

73

12.12

Governing Law; Binding Effect

74

12.13

[Reserved]

75

12.14

Joint and Several Liability

75

12.15

Materiality

75

12.16

Reliance on the Administrative Agent

75

12.17

The Patriot Act

75

12.18

Counterparts

75

12.19

Taxes

75

12.20

Indemnity

76

12.21

Time

77

12.22

Publicity

77

12.23

Electronic Execution of Loan Documents

77

12.24

Internet Transmittal of Information.

77

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBITS

     

Exhibit 1

Request for Advance and Certification

Exhibit 1(a)

Request for Swing Line Loan Advance

Exhibit 2

LIBOR Election Form and Certification

Exhibit 3

LIBOR Interest Election Procedure and Requirements

Exhibit 4

[Reserved]

Exhibit 5

Quarterly Covenant Compliance/Non-Default Certificate

Exhibit 6

Form of Joinder Agreement

Exhibit 7

Pricing Grid

Exhibit 8

Form of Assignment and Acceptance Agreement

Exhibit 9

[Reserved]

Exhibit 10

Incremental Revolving Facility Assumption Agreement

Exhibit 11

Lender Authorization

 

SCHEDULES

     

Schedule A

Borrowers

Schedule A-1

Foreign Borrowers

Schedule A-2

Non-Borrower Affiliates

Schedule A-3

Excluded Non-Borrower Affiliates

Schedule A-4

Domestic Non-Borrower Affiliates

Schedule B

Permitted Foreign Bank Accounts

Schedule C

Jones & Stokes Joint Venture Entities

   

Schedule 1

Lender Commitments/Percentages

Schedule 2

Principal Places of Business/Books and Records Location(s)

Schedule 5.2

Conflicts

Schedule 5.3

Financial Statements

Schedule 5.6(a)

Government Contracts Constituting Material Contracts

Schedule 5.6(b)

Government Contract Compliance with Regulatory Requirements; Government Contract
Defaults

Schedule 5.6(d)

Government Contract Terminations for Default

Schedule 5.6(e)

Government Contract Suspensions, Debarments, Etc.

Schedule 5.6(f)

Government Contract Investigations, Audits, Etc.

Schedule 5.9

Litigation and Proceedings

Schedule 5.11

Primary U.S. Business Locations

Schedule 5.13(a)

Under Funded Pension Plans

Schedule 5.13(b)

Non-Exempt ERISA Transactions

Schedule 5.13(c)

Terminated Pension Plans

Schedule 5.15(a)

Intellectual Property

Schedule 5.15(b)

Intellectual Property Royalty Payments

Schedule 5.18

Labor Agreements

Schedule 5.22

Minority Shareholders

Schedule 5.26

Commercial Tort Claims

Schedule 5.27

Letter of Credit Rights

Schedule 5.28

Intercompany Debt

Schedule 7.7(a)(ii)

Existing Unsecured Indebtedness

Schedule 7.7(a)(vii)

Secured Existing Indebtedness

Schedule 7.8(c)

Existing Loans, Advances and/or Investments (including those to Non-Borrower
Affiliates and Excluded Non-Borrower Affiliates)

 

 
 

--------------------------------------------------------------------------------

 

 

FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT

 

 

THIS FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is
executed as of May 16, 2014, and is by and among (i) CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania state chartered bank, acting in the capacity of a
Lender, the Swing Line Lender and as the Administrative Agent for the Lenders;
(ii) certain other "Lender" parties to this Fourth Amended and Restated Business
Loan and Security Agreement from time to time; (iii) ICF INTERNATIONAL, INC., a
Delaware corporation, ICF CONSULTING GROUP, INC., a Delaware corporation and
certain other "Borrower" parties to this Fourth Amended and Restated Business
Loan and Security Agreement from time to time; and (iv) RBS CITIZENS, N.A. and
PNC CAPITAL MARKETS LLC, acting in the capacity of joint lead arrangers and
joint book running managers.

 

W I T N E S S E T H  T H A T:

 

 

WHEREAS, pursuant to a certain Third Amended and Restated Business Loan and
Security Agreement dated as of March 14, 2012 (as heretofore amended, modified
or restated from time to time, the "Existing Loan Agreement") by and among
certain Borrowers, the Administrative Agent and certain Lenders, certain
Borrowers obtained loans and certain other financial accommodations
(collectively, the "Existing Loan") from certain Lenders in the aggregate
maximum principal amount of Four Hundred Million and No/100 Dollars
($400,000,000.00); and

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Loan Agreement, in its entirety, to, among other
things, extend the maturity date of the Existing Loan, as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:

 

CERTAIN DEFINITIONS

 

 

For the purposes of this Fourth Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:

 

"Account Debtor" shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.

 

"Accounts" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
"health care insurance receivables", as such term is defined in the UCC and (f)
all collateral security of any kind, given by any Person with respect to any of
the foregoing.

 

"ADA" shall have the meaning attributed to such term in Section 5.14(a) of this
Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

"Additional Base Rate Interest Margin" shall have the meaning attributed to such
term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this
Agreement.

 

"Additional Equity Stock" shall mean Equity Interests (including options,
warrants or rights to purchase) of any ICF Entity issued to any Person on or
after the Restatement Date.

 

"Additional Libor Interest Margin" shall have the meaning attributed to such
term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this
Agreement.

 

"Administrative Agent" shall mean Citizens Bank or any of its affiliates, acting
in its capacity as administrative agent for the Lenders, or any successor
administrative agent appointed pursuant to Section 10.10 of this Agreement.

 

"Administrative Agent's Commitment" shall have the meaning attributed to such
term in Section 10.8(b) of this Agreement.

 

"Affiliate" shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interests of any Person.

 

"Affirmative Covenant" shall mean any affirmative or similar covenant made by
the Borrowers set forth in this Agreement or in any other Loan Document.

 

"Agreement" or "Loan Agreement" shall mean this Fourth Amended and Restated
Business Loan and Security Agreement, together with the schedules and exhibits
attached hereto and any and all amendments or modifications of this Fourth
Amended and Restated Business Loan and Security Agreement or the schedules and
exhibits attached hereto.

 

"Alternative Currency" means Euro, Sterling (the lawful currency of the United
Kingdom) and, solely with respect to the issuances of Letters of Credit, each
other currency (other than Dollars) that is approved in accordance with The
Interpretive Provisions Section of this Agreement.

 

"Alternative Currency Loan" means a revolving Loan made to a Borrower pursuant
to this Agreement in an Alternative Currency.

 

"Americans with Disabilities Act" shall have the meaning attributed to such term
in Section 5.14(a) of this Agreement.

 

“Anti-Corruption Laws” shall mean any and all laws, rules and regulations of any
jurisdiction applicable to any and all ICF Entities from time to time concerning
or relating to bribery or corruption, and shall include (without limitation) any
Anti-Terrorism Law.

 

"Anti-Terrorism Law" shall mean any Applicable Law related to money laundering
or financing terrorism, including without limitation, the Patriot Act, the Bank
Secrecy Act and the Trading with the Enemy Act.

 

"Applicable Interest Rate" shall mean, as applicable and as of any particular
date of determination, (a) the LIBOR Lending Rate, plus the applicable
Additional Libor Interest Margin, (b) the Base Rate, plus the applicable
Additional Base Rate Interest Margin or (c) the Swing Line Rate, plus the
applicable Additional Libor Interest Margin, as more particularly set forth in
Section 1.4 of this Agreement and in Exhibit 7 attached to this Agreement.
However, if at any time, the interest rate payable pursuant to this Agreement
shall exceed the maximum rate of interest that may be charged under Applicable
Law, then such interest rate payable hereunder shall equal the maximum rate of
interest that may be charged under Applicable Law.

 

 
2

--------------------------------------------------------------------------------

 

 

"Applicable Laws" shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any ICF Entity, or the
property of any ICF Entity is subject, whether domestic or international.

 

"Approved ESOP" shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

 

"Approved ESPP" shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

 

"Bank Secrecy Act" shall mean The Currency and Foreign Transactions Reporting
Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), as
amended.

 

"Base Rate" shall mean the highest of (a) the Federal Funds Rate, plus one-half
of one percent (0.50%), (b) the Prime Rate, or (c) the sum of the LIBOR Lending
Rate, plus one percent (1%).

 

"Blocked Person" shall mean any Person that (i) is described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224), (ii) is publicly identified on
the most current list of "Specially Designated Nationals and Blocked Persons"
published by the Office of Foreign Assets Control of the US Department of the
Treasury ("OFAC"), (iii) resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo programs
and/or (iv) is publicly identified as prohibited from doing business with the
United States under the International Emergency Economic Powers Act (50 U.S.C.
Sections 1701 et seq.), as amended, the Trading With the Enemy Act or any other
Applicable Law.

 

"Board" shall mean the Board of Governors of the Federal Reserve System.

 

"Borrower" and "Borrowers" shall mean, individually or collectively, as the
context may require, one or more of the following ICF Entities: the Parent
Company, the Primary Operating Company, the Foreign Borrowers, and each other
ICF Entity which, as of any date of determination, is a "Borrower" party to this
Agreement and/or the other Loan Documents and has pledged all or substantially
all of its assets as Collateral for the Loan (a list of such Borrowers, as of
the Restatement Date, is set forth on Schedule A attached to this Agreement),
but in no event shall “Borrower” or “Borrowers” include any Non-Borrower
Affiliate or Excluded Non-Borrower Affiliate.

 

"Business Day" shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in the Commonwealth of Virginia or New York City; (b) when such term
is used to describe a day on which a borrowing, payment, prepaying, or repaying
is to be made in respect of any LIBOR Rate Loan, any day which is: (i) neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in New York City, and (ii) a London Banking Day; and
(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan, any day which is
a London Banking Day.

 

"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).

 

 
3

--------------------------------------------------------------------------------

 

 

"Change of Control" means an event or series of events by which: (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an "option right")), directly or indirectly, of
thirty-five percent (35%) or more of the Equity Interests of any ICF Entity
entitled to vote for members of the board of directors or equivalent governing
body of such ICF Entity on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); (b) during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of any ICF Entity cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, or (iii) whose election or nomination to that board
or other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); (c) any Person
or two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of any ICF Entity, or control over the Equity Interests of any ICF
Entity entitled to vote for members of the board of directors or equivalent
governing body of such ICF Entity on a fully-diluted basis (and taking into
account all such Equity Interests that such Person or group has the right to
acquire pursuant to any option right) representing thirty-five percent (35%) or
more of the combined voting power of such Equity Interests; or (d) the Parent
Company shall cease to own and hold, legally and beneficially, one hundred
percent (100%) of all of the issued and outstanding Equity Interests of the
Primary Operating Company (other than as a result of an Approved ESOP or
Approved ESPP).

 

"Chattel Paper" shall have the meaning attributed to such term by the UCC, and
shall include "electronic chattel paper" and "tangible chattel paper", as such
terms are defined in the UCC, whether now or hereafter existing.

 

"Citizens Bank" shall mean Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank, acting individually, together with its successors and assigns.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

"Collateral" shall have the meaning attributed to such term in Section 3.1 of
this Agreement.

 

"Collateral Account" shall have the meaning attributed to such term in Article 8
of this Agreement.

 

"Commercial Contract" shall mean any written contract to which an ICF Entity is
a party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.

 

"Commercial Tort Claims" shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant's business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.

 

"Commitment Amount" shall mean Four Hundred Million and No/100 Dollars
($400,000,000.00); provided, however, that for purposes of making any
calculation under this Agreement, the term "Commitment Amount" shall mean, as of
any date of determination, an amount equal to the sum of the Revolving
Commitment Amount, plus the aggregate amount of all Incremental Revolving
Facility Commitments established prior to and remaining in effect as of such
date of determination.

 

 
4

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” shall mean The Commodity Exchange Act (7 U.S.C. § 1 et
seq.) and any successor statute.

 

"Contribution Agreement" shall mean that certain Fourth Amended and Restated
Contribution Agreement of even date herewith, by and among the Borrowers, and
delivered by the Borrowers to the Administrative Agent prior to or
simultaneously with their execution and delivery of this Agreement or a Joinder
Agreement (as the case may be), together with any and all Administrative
Agent-approved amendments and modifications thereof.

 

"Defaulting Lender" shall mean any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in respect of
Letters of Credit or Swing Line Loans, within three (3) Business Days of the
date required to be funded by it hereunder, other than with respect to a good
faith dispute as to whether a condition precedent therefor has been satisfied;
(b) has notified the Borrowers and the Administrative Agent that it does not
intend or expect to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, other than with
respect to a good faith dispute as to whether a condition precedent therefor has
been satisfied; (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, other
than with respect to a good faith dispute as to whether a condition precedent
therefor has been satisfied; or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Applicable
Law for the relief of debtors, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.

 

"Default Rate" shall mean, as of any date of determination, a per annum interest
rate equal to the sum of the Applicable Interest Rate, plus two percent (2.00%).

 

"Defense Contract Audit Agency" shall have the meaning attributed to such term
in Section 5.6(f) of this Agreement.

 

"Deposit Accounts" shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.

 

"Disposition" or "Dispose" shall mean, whether in one transaction or a series of
related transactions, the sale, transfer, license, lease or other disposition of
any property of any ICF Entity, including, without limitation, the Equity
Interests of any ICF Entity, any sale and leaseback transaction and any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding (a) the disposition of inventory in the ordinary course of business;
(b) the disposition of machinery and equipment no longer used or useful in the
conduct of business of the applicable ICF Entity in the ordinary course of
business; (c) the disposition of property to the applicable ICF Entity;
provided, that if the transferor of such property is a Borrower, then the
transferee thereof must be also be a Borrower; (d) the disposition of
Receivables in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others not interfering in
any material respect with the business of the applicable ICF Entity; (f) the
sale or disposition of cash equivalents for fair market value; (g) any loss of,
damage to or destruction of, or any condemnation or other taking for public use
of, any property of an ICF Entity; (h) any merger, dissolution, liquidation or
consolidation permitted by Section 7.1; (i) dispositions of investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in, joint venture
arrangements and similar binding arrangements; and (j) the contemporaneous
exchange, in the ordinary course of business, of property for property of a like
kind, to the extent that the property received in such exchange is of a value
equivalent to the value of the property exchanged.

 

 
5

--------------------------------------------------------------------------------

 

 

"Documents" shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.

 

"Dollar", "Dollars" and "$" shall mean the lawful money of the United States,
and as the context may require in accordance with this Agreement, shall also
mean the Dollar Equivalent of any Alternative Currency.

 

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the LC Issuer, as the case
may be, at such time on the basis of the Spot Rates (determined in respect of
the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

 

"Domestic Non-Borrower Affiliate" means, as of any applicable date of
determination, any Non-Borrower Affiliate that is organized under the laws of
any state or territory of the United States or the District of Columbia.

 

"Domestic Subsidiary" and "Domestic Subsidiaries" means, as of any applicable
date of determination and individually or collectively (as the context may
require), each and every Subsidiary of an ICF Entity that is organized under the
laws of any state or territory of the United States or the District of Columbia.

 

"e-mail" shall have the meaning attributed to such term in Section 12.3 of this
Agreement.

 

"EBITDA" shall mean, with respect to the ICF Entities for any period of
determination, the sum of Net Income, plus Interest Expense, plus federal, state
and local income taxes, plus depreciation expense, plus amortization expense,
plus any and all Administrative Agent-approved non-cash, non-recurring charges
against income, plus any and all non-cash charges related to stock and
stock-option compensation, minus any non-cash gain (to the extent included in
determining net income), plus Administrative Agent-approved transaction expenses
incurred by any ICF Entity during such period, and plus net loss from Hedging
Obligations, all as determined on a consolidated basis in accordance with GAAP.
Additionally, EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any acquisitions and dispositions of assets
permitted hereunder or pursuant hereto, including, without limitation,
adjustments reflecting any and all non-recurring costs and extraordinary
expenses of any such permitted acquisitions and asset dispositions consummated
during such period, calculated on a basis consistent with GAAP and Regulations
S-X of the SEC Act, or as approved by the Administrative Agent.

 

"Electronic Transfer Act" shall have the meaning attributed to such term in
Section 12.24(f) of this Agreement.

 

"Eligible Assignee" shall mean any Lender, an Affiliate of any Lender, a Federal
Reserve Bank or any other "Qualified Institutional Buyer", as such term is
defined under Rule 144(A), promulgated under the Securities Act of 1933, as
amended.

 

"Equalization Payments" shall have the meaning attributed to such term in
Section 10.13(a) of this Agreement.

 

"Equipment" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

 

 
6

--------------------------------------------------------------------------------

 

 

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

"ERISA" shall have the meaning attributed to such term in Section 5.13(a) of
this Agreement.

 

"ERISA Affiliate" shall mean with respect to any Borrower, Domestic Non-Borrower
Affiliate, any Person which, together with such Borrower or Domestic
Non-Borrower Affiliate, is under common control, constitutes a member of such
Borrower's or Domestic Non-Borrower Affiliate’s controlled group, constitutes a
member of such Borrower's or Domestic Non-Borrower Affiliate’s affiliated
service group and/or is otherwise required to be treated as a single employer
with such Borrower or Domestic Non-Borrower Affiliate pursuant to Sections
4001(a)(14) and/or (b) of ERISA and/or Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended.

 

"Event of Default" shall have the meaning attributed to such term in Section 9.1
of this Agreement.

 

"Excluded Non-Borrower Affiliate(s)" means, individually or collectively, as the
context may require, one or more of the ICF Entities listed on Schedule A-2
attached to this Agreement, together with any other ICF Entity where the
Administrative Agent and the Primary Operating Company may, from time to time,
agree in writing that the cost, burden or consequences of joining such ICF
Entity as a “Borrower” party to the Loan Agreement and the other Loan Documents
and/or obtaining or perfecting a security interest in the Equity Interests in
such ICF Entity or in the underlying assets of such ICF Entity is excessive in
relation to the practical benefit afforded thereby. .

 

“Excluded Swap Obligation” shall mean, with respect to any guarantor of a
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
(whether such guarantee arises pursuant to a guaranty, by such Person being
jointly and severally liable for such Hedging Obligation or otherwise any such
guarantee, an “Applicable Guarantee”)) of, or the grant by such Person of a
security interest to secure, such Hedging Obligation (or any Applicable
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Applicable Guarantee of such guarantor or the grant
of such security interest becomes effective with respect to such Heding
Obligation. If a Heding Obligation arises under a master agreement governing
more than one Hedging Contract, such exclusion shall apply only to the portion
of such Hedging Obligation that is attributable to swaps for which such
Applicable Guarantee or security interest is or becomes illegal.

 

"Existing Loan" shall have the meaning attributed to such term in the recitals
to this Agreement.

 

"Existing Loan Agreement" shall have the meaning attributed to such term in the
recitals to this Agreement.

 

"Euro" means the lawful currency of the participating member states introduced
in accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

"Facility" or "Facilities" shall mean the Revolving Facility and/or the Swing
Line Facility, individually or collectively, as the context may require.

 

"FAR" shall have the meaning attributed to such term in Section 5.6(b) of this
Agreement.

 

 
7

--------------------------------------------------------------------------------

 

 

"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded upward
to the nearest 1/8 of 1%) determined by the Administrative Agent to be the rate
per annum announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight Federal
Funds transactions arranged by Federal Funds brokers on the previous trading
day, as computed and announced by such Federal Reserve Bank (or any successor)
in substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the date of this Agreement; provided that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the "Federal
Funds Effective Rate" for such day shall be the Federal Funds Rate for the last
day on which such rate was announced.

 

"Financial Product Provider" shall mean any Lender party to this Agreement or an
Affiliate thereof (or any Person that was a Lender or an Affiliate of a Lender
at the time such obligation was incurred or such agreement was entered into)
who, as of any applicable date of determination, is owed Permitted Financial
Product Obligations.

 

"Fiscal Quarter" shall mean any quarterly period designated by the Borrowers as
a fiscal quarter for financial accounting purposes.

 

"Fiscal Year" shall mean any annual period designated by the Borrowers as a
fiscal year for financial accounting purposes.

 

"Fixed Charge Coverage Ratio" shall have the meaning attributed to such term in
Section 6.15(a) of this Agreement.

 

"Foreign Acquisition" means the merger or acquisition of a Person that (a) is
not organized under the laws of a state or territory of the United States or the
District of Columbia, and (b) is not a Borrower (or will not be joined as a
Borrower as part of an acquisition).

 

"Foreign Borrower" and “Foreign Borrowers” shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and all of the Borrowers which are not organized and existing solely under
the laws of the United States or any state thereof (including the District of
Columbia).

 

"Foreign Non-Borrower Affiliate(s)” shall mean, as of any date of determination
and individually or collectively (as the context may require), each and every
Non-Borrower Affiliate that is not organized solely under the laws of a state or
territory of the United States or the District of Columbia.

 

"Foreign Subsidiary" and "Foreign Subsidiaries" shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and every Subsidiary of an ICF Entity that is not a Domestic Subsidiary or
a Foreign Borrower.

 

"Foreign Subsidiary Holding Company" means any Domestic Non-Borrower Affiliate,
substantially all of the assets of which consist of the Equity Interests of one
or more Foreign Borrowers or Foreign Non-Borrower Affiliates.

 

"GAAP" shall mean generally accepted accounting principles in effect in the
United States of America set forth from time to time in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination.

 

 
8

--------------------------------------------------------------------------------

 

 

"General Intangibles" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: all right, title and interest in, to or under any contract, all
"payment intangibles", as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents.

 

"Goods" shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.

 

"Government" shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.

 

"Government Contract" and "Government Contracts" shall mean, individually or
collectively as the context may require, (i) written contracts between any ICF
Entity and the Government; and (ii) written subcontracts between any ICF Entity
and a Prime Contractor who is providing goods or services to the Government
pursuant to a written contract with the Government (a "Government Subcontract"),
provided that the subcontract relates only to goods or services being provided
to the Government pursuant to the Government Subcontract.

 

"Government Contract Assignments" shall have the meaning attributed to such term
in Section 6.11 of this Agreement.

 

"Government Subcontract" shall have the meaning attributed to such term under
the definition of "Government Contract".

 

"Hazardous Substance" shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.

 

"Hazardous Wastes" shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, and/or any other
applicable Federal and/or state law now in force or hereafter enacted relating
to hazardous waste treatment or disposal.

 

"Hedging Contracts" shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, to protect against fluctuations in interest rates or currency
exchange rates.

 

"Hedging Obligations" shall mean any and all agreements with respect to any
swap, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities entered into by an ICF
Entity under Hedging Contracts.

 

"HMTA" shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801 et seq.).

 

 
9

--------------------------------------------------------------------------------

 

 

“ICF Entity” and "ICF Entities" shall mean, as of any date of determination and
individually or collectively (as the context may require), any and all of the
Borrowers, the Non-Borrower Affiliates and the Excluded Non-Borrower Affiliates.

 

"Incremental Revolving Facility Assumption Agreement" shall mean an Incremental
Revolving Facility Assumption Agreement in the form and substance attached as
Exhibit 10 to this Agreement.

 

"Incremental Revolving Facility Commitment" shall mean the commitment of any
Lender, established pursuant to Section 1.8 of this Agreement, to make
additional Revolving Loans available to the Borrowers.

 

"Incremental Revolving Facility Commitment Amount" shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.

 

"Incremental Revolving Facility Lender" shall mean, as of any date of
determination, a Lender with an Incremental Revolving Facility Commitment then
in effect.

 

"Incremental Revolving Facility Upfront Fee" shall have the meaning attributed
to such term in Section 1.7(a) of this Agreement.

 

"Indebtedness" shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) all obligations of the ICF Entities in
respect of money borrowed; (b) all obligations of the ICF Entities (other than
trade debt incurred in the ordinary course of the ICF Entities’ business),
whether or not for borrowed money, (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) Capital Lease Obligations of the ICF
Entities; (d) all obligations of the ICF Entities to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatorily redeemable
stock issued by the ICF Entities, valued at the greater of such stock's
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (e) the ICF Entities’ pro rata share of the Indebtedness of any
unconsolidated Affiliate of the ICF Entities (including Indebtedness of any
partnership or joint venture in which an ICF Entity is a general partner or
joint venturer to the extent of such ICF Entity’s pro rata share of the
ownership of such partnership or joint venture); (f) all obligations of the ICF
Entities with respect to guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any other
Person or otherwise to assure a creditor against loss; (g) reimbursement
obligations in connection with letters of credit and/or advance payment
guarantees (including bank guarantees) issued for the account of an ICF Entity;
(h) all Hedging Obligations; and (i) the Obligations. Unless otherwise specified
hereinabove, "Indebtedness" shall not include the obligation of an ICF Entity to
make payments after the closing of an acquisition or merger that are based on
financial or performance metrics of the acquisition or merger target or for
consulting, noncompetition or nonsolicitation agreements, unless required to be
reflected as a liability of such ICF Entity on such ICF Entity’s balance sheet
in accordance with GAAP.

 

"Instrument" shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter existing:
all certificates of deposit, and all "promissory notes", as such term is defined
by the UCC, and other evidences of indebtedness (other than instruments that
constitute, or are a part of a group of writings that constitute, Chattel
Paper).

 

"Interest Expense" shall mean, as of the date of any determination, the ICF
Entities’ aggregate cash interest expense for borrowed money (including, without
limitation, premiums and interest expense arising from or relating to Hedging
Contracts and original issue discounts), plus the amount of all other interest
due (whether paid or not paid) on any Indebtedness of each ICF Entity for the
applicable measurement period, all as determined on a consolidated basis in
accordance with GAAP.

 

 
10

--------------------------------------------------------------------------------

 

 

"Interest Payment Date" shall mean, relative to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last Business Day of such
Interest Period, and as to any LIBOR Rate Loan having an Interest Period longer
than three (3) months, each Business Day which is three (3) months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period.

 

"Interest Period" shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (a) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including, without limitation, Exhibit 3
attached to this Agreement) and ending on (but excluding) the day which
numerically corresponds to such date one (1), three (3), or six (6) months
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), in each case as the Borrowers may select in its
notice pursuant to this Agreement (including, without limitation, Exhibit 3
attached to this Agreement); and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one (1), three (3) or six (6) months thereafter, as selected by
the Borrowers by irrevocable notice to the Administrative Agent not less than
three (3) Business Days prior to the last day of the then current Interest
Period with respect thereto.

 

"Inventory" shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

"Investment Property" shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.

 

"Joinder Agreement" shall have the meaning attributed to such term in
Section 1.10 of this Agreement.

 

"Jones & Stokes Joint Venture Entities" shall mean any or all of the entities
shown on Schedule C attached to this Agreement, as the same may be amended or
modified from time to time.

 

"LC Issuer" shall mean, for any Letter of Credit issued for the benefit of a
Person situated in the United States, Citizens Bank, and for any other Letter of
Credit, either Citizens Bank and/or HSBC Bank USA, N.A. (as applicable).

 

"Lead Arranger" shall mean RBS Citizens, N.A. and PNC Capital Markets LLC, as
joint lead arrangers and joint book running managers.

 

"Lender" and "Lenders" shall mean, respectively, each and all of the entities
which, as of any date of determination, qualify as an Eligible Assignee and have
(a) extended credit or agreed to extend credit to the Borrowers pursuant to this
Agreement, and/or (b) agreed in writing to be bound by the terms and provisions
of this Agreement. With respect to any security interest granted by any ICF
Entity to the Administrative Agent for the benefit of the Lenders, the term
"Lender" or "Lenders" shall also include any Affiliate of a Lender that is, as
of any applicable date of determination, a counterparty with an ICF Entity under
a Hedging Contract.

 

 
11

--------------------------------------------------------------------------------

 

 

"Lender Authorization" shall mean a written authorization in the form attached
as Exhibit 11 to this Agreement.

 

"Letter of Credit" and "Letters of Credit" shall mean, respectively, each and
all of the standby letters of credit issued pursuant to this Agreement.

 

"Letter of Credit Application" shall have the meaning attributed to such term in
Section 2.1 of this Agreement.

 

"Letter of Credit Administration Fee" shall have the meaning attributed to such
term in Section 2.3 of this Agreement.

 

"Letter of Credit Exposure" shall mean, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

 

"Letter of Credit Fee" shall have the meaning attributed to such term in Section
2.3 of this Agreement.

 

"Letter of Credit Rights" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.

 

"Leverage Ratio" shall have the meaning attributed to such term in Section
6.15(b) of this Agreement.

 

"LIBOR" or "LIBOR Rate" shall mean relative to any Interest Period for LIBOR
Rate Loans and, subject to the terms and provisions of Exhibit 3 attached to
this Agreement, the offered rate for deposits of Dollars in an amount
approximately equal to the amount of the requested LIBOR Rate Loan for a term
coextensive with the designated Interest Period which the ICE Benchmark
Administration (or any successor administrator of LIBOR rates) fixes and that is
published by Reuters (or by another commercially available source providing
quotations of ICE Benchmark Administration’s (or any successor administrator of
LIBOR rates) LIBOR as selected by the Administrative Agent from time to time),
as of 11:00 a.m. London time on the day which is two London Banking Days prior
to the beginning of such Interest Period.

 

"LIBOR Election Form and Certification" shall mean the form attached as
Exhibit 2 to this Agreement.

 

"LIBOR Lending Rate" shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:

 

 

LIBOR Lending Rate       = 

LIBOR Rate 

 

 

 

(1.00 - LIBOR Reserve Percentage)

 

                         

"LIBOR Rate Loan" shall mean any loan or advance, the rate of interest
applicable to which is based upon the LIBOR Rate.

 

"LIBOR Reserve Percentage" shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) under any regulations of the Board or other governmental authority
having jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of "Eurocurrency Liabilities", as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.

 

 
12

--------------------------------------------------------------------------------

 

 

"Loan" and "Loans" shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers in the
aggregate maximum principal amount equal to the Commitment Amount, or so much
thereof as shall be advanced or readvanced from time to time, which are
represented by the Facilities, and which are evidenced by, bear interest and are
payable in accordance with the terms and provisions set forth in this Agreement.

 

"Loan Document" and "Loan Documents" shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreement, the Membership Interest
Assignment, the Mandate/Fee Letter and each other document, instrument,
agreement or certificate heretofore, now or hereafter executed and delivered by
any ICF Entity in connection with the Loan or this Agreement.

 

"London Banking Day" shall mean a day on which dealings in Dollar deposits are
transacted in the London interbank market.

 

"Losses" shall have the meaning attributed to such term in Section 12.20 of this
Agreement.

 

"Mandate/Fee Letter" shall mean that certain mandate/fee letter dated April 21,
2014, from the Administrative Agent to the Primary Operating Company relating to
the Loan, including the term sheet and schedules annexed thereto, which shall
specifically survive and not be superseded by the execution and delivery of this
Agreement.

 

"Material Adverse Effect" shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent), financial condition or prospects of the ICF
Entities taken as a whole, (b) a material impairment of the ability of any
Material Borrower to perform its obligations under any Loan Document to which it
is a party, or (c) a material adverse effect on the rights or remedies of the
Administrative Agent or any Lender under any Loan Document or with respect to
all or a substantial portion of the Collateral.

 

"Material Borrower" shall mean, as of any date of determination, any Borrower
which owns more than five percent (5%) of the consolidated assets of the ICF
Entities, taken as a whole, or generates more than five percent (5%) of the
consolidated revenues of the ICF Entities, taken as a whole.

 

"Material Contract" and "Material Contracts" shall mean, as of any date of
determination and individually or collectively as the context may require, any
or all of the following: (a) any Government Contract or other contract or
agreement of any ICF Entity, pursuant to which, after giving effect to any and
all applicable options, renewals, extensions and other similar rights of such
ICF Entity to extend the term and/or increase the value of such Government
Contract or other contract or agreement, only if and when such right has
actually been exercised pursuant to its terms and has been funded or
appropriated, such ICF Entity would be entitled to receive payments and/or other
compensation having an aggregate remaining value in excess of Fifty Million and
No/100 Dollars ($50,000,000.00), and (b) any Government Contract or other
contract or agreement of any ICF Entity pursuant to which, after giving effect
to any and all applicable funded or appropriated options, renewals, extensions
and other similar rights to extend the term and/or increase the value of such
Government Contract or other contract or agreement, only if and when such right
has actually been exercised pursuant to its terms and has been funded or
appropriated, any ICF Entity is obligated to make payments or have any other
obligation or liability thereunder (direct or contingent) in excess of
Twenty-five Million and No/100 Dollars ($25,000,000.00), in the aggregate, or
which, as a result of any reasonably anticipated act, event, circumstance or
condition arising thereunder, relating thereto or contemplated thereby, could
reasonably be expected to have a Material Adverse Effect.

 

"Maturity Date" shall mean (a) the earlier of May 16, 2019, or the date on which
all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise, or (b) such other date as may be agreed to by the
Administrative Agent, the Lenders and the Borrowers in writing.

 

 
13

--------------------------------------------------------------------------------

 

 

"Membership Interest Assignment" shall mean that certain Fourth Amended and
Restated Collateral Assignment of Membership Interests dated as of the
Restatement Date, entered into by certain Borrower or Non-Borrower Affiliate
parties thereto in favor of the Administrative Agent for the benefit of the
Lenders ratably, as the same may be modified or amended from time to time.

 

"Negative Covenants" shall mean any negative or similar restrictive covenant
made by the Borrowers set forth in this Agreement or in any other Loan Document.

 

"Net Income" shall mean with respect to the ICF Entities for any period of
determination, the aggregate sum of all of the ICF Entities’ gross revenues
minus total expenses, as determined in accordance with GAAP.

 

"Non-Borrower Affiliate" and "Non-Borrower Affiliates" shall mean, as of any
applicable date of determination and individually or collectively (as the
context may require), (a) any Foreign Subsidiary that is not (i) an Excluded
Non-Borrower Affiliate, (ii) a Foreign Borrower, or (iii) a Foreign Subsidiary
Holding Company, (b) each Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (c) each Domestic Subsidiary that is not a Wholly Owned Subsidiary,
and (d) each Domestic Subsidiary to the extent that (i) such Domestic Subsidiary
is prohibited by any Applicable Law from guaranteeing the Obligations or
becoming a "Borrower" party to this Agreement and the other Loan Documents, or
(ii) any consent, approval, license or authorization of any Governmental
Authority is required in order for such Domestic Subsidiary to become a Borrower
and such consent, approval, license or authorization has not been received (if
any consent, approval, license or authorization of any Governmental Authority is
required in order for any Domestic Subsidiary to become a Borrower, then such
Domestic Subsidiary agrees to use commercially reasonable efforts to obtain such
consent, approval, license or authorization).

 

"Note" and "Notes" shall mean, respectively, each and all of the Revolver Notes,
Swing Line Note and other promissory notes executed, issued and delivered
pursuant to this Agreement, together with all extensions, renewals,
modifications, replacements, increases and substitutions thereof and therefor.

 

"Obligation" and "Obligations" shall mean, respectively, any and all obligations
or liabilities of any ICF Entity to any Lender, the LC Issuer or the
Administrative Agent in connection with the Loan or this Agreement, whether now
existing or hereafter created or arising, direct or indirect, matured or
unmatured, and whether absolute or contingent, joint, several or joint and
several, and no matter how the same may be evidenced or shall arise (including,
without limitation, any and all Hedging Obligations owing to the Administrative
Agent, a Lender or any of their respective Affiliates and/or Hedging Contracts
between an ICF Entity and the Administrative Agent, a Lender or any of their
respective Affiliates), but specifically excluding, with respect to any
guarantor thereof, any Excluded Swap Obligations. Without limiting the
foregoing, the term "Obligations" shall also include any and all Permitted
Financial Product Obligations owing to any Financial Product Provider who, as of
any applicable date of determination, is also a Lender.

 

"Ordinary Course Payments" shall mean (a) transfer pricing payments made
directly by any ICF Entity to any other ICF Entity, and (b) payments made
directly by any ICF Entity to any other ICF Entity; provided that any such
payments are made (i) in the ordinary course of such ICF Entity’s business, (ii)
for products actually delivered or services actually performed, (iii) pursuant
to an "arm's length" transaction (i.e., a transaction that would otherwise be
made with an unrelated and unaffiliated third party), and (iv) without violating
any other term or provision of this Agreement.

 

"O.S.H.A." shall have the meaning attributed to such term in Section 5.14(a) of
this Agreement.

 

"Parent Company" shall mean ICF International, Inc., a Delaware corporation, and
its successors and assigns.

 

"Participant" shall have the meaning attributed to such term in Section 12.11(e)
of this Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

"Patriot Act" shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.

 

"Pension Plan" or "Pension Plans" shall have the meaning attributed to such term
in Section 5.13(a) of this Agreement.

 

"Percentage" shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender's name on Schedule 1
attached to this Agreement in respect of the Revolving Facility Commitment
Amount and/or the Swing Line Commitment Amount (as the context may require), as
the same may be modified or amended from time to time.

 

"Permitted Acquisition" shall mean any merger or acquisition which is (a)
expressly permitted pursuant to Section 7.1(d)(ii) of this Agreement, or (b)
consummated pursuant to and in strict accordance with all of the terms and
provisions set forth in any modification or amendment to this Agreement or in a
consent letter specifically issued by the Administrative Agent, acting at the
direction of the Required Lenders, for such merger or acquisition.

 

"Permitted Disposition(s)" shall mean any Disposition as to which (a) no Event
of Default shall have occurred and be continuing at the time of the Disposition;
(b) after giving effect to such Disposition on a pro forma basis, the Borrowers
shall be in compliance with the financial covenants set forth in Section 6.15
recomputed as of the end of the applicable period; (c) at least 80% of the
consideration paid in connection with all Dispositions in any Fiscal Year shall
be cash or cash equivalents paid contemporaneous with consummation of such
Disposition; (d) the total consideration paid in connection with any Disposition
shall be in an amount not less than the fair market value of the property
disposed of; (e) such transaction does not involve a sale or other disposition
of Receivables other than Receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise treated as a Permitted
Disposition; and (f) the proceeds thereof shall have been used in their entirety
(net of reasonable and customary out of pocket costs and expenses of such
Disposition) to reduce the outstanding principal balance of the Loans.

 

"Permitted Financial Product Obligations" shall mean, as of any applicable date
of determination, any and all debts, liabilities and obligations owing by any
and all of the ICF Entities to any and all Financial Product Providers in
connection with any and all cash management services, credit card facilities
(including, without limitation, the P-Card Program provided by PNC Bank,
National Association) or other bank products in an aggregate amount not to
exceed Twenty Million and No/100 Dollars ($20,000,000.00) outstanding at any
time; it being understood and agreed that (i) Hedging Obligations owing to the
Administrative Agent, any Lender or any Affiliate thereof, (ii) ACH exposure
owing to the Administrative Agent or any Lender, and (iii) debts, liabilities
and obligations with respect to cash management services provided by the
Administrative Agent, shall not be included in the foregoing calculation.

 

"Permitted Foreign Bank Accounts" shall mean any and all of the bank accounts
described on Schedule B attached to this Agreement, together with any and all
other foreign bank accounts from time to time designated by the Borrowers to the
Administrative Agent in writing pursuant to Section 6.3(b) of this Agreement;
provided that each such bank account (a) has been established by and in the name
of a Foreign Borrower or Foreign Non-Borrower Affiliate, (b) is located outside
of the United States of America, (c) is used solely for the collection of
Receivables, payment of Ordinary Course Payments and other general operating
purposes, (d) is not subject to any lien, claim, charge or encumbrance (other
than (i) the security interests granted to the Administrative Agent under this
Agreement or any other Loan Document, (ii) rights of set off with respect to any
bank guarantee (including any advance payment guarantee) to the extent such bank
guarantee or advance payment guarantee is permitted pursuant to Section
7.7(a)(ix) of this Agreement, and (iii) other normal and customary rights of set
off or similar rights (of the financial institution maintaining such account),
but only if such rights may be exercised solely for past due fees, charges and
expenses arising from the general administration of such bank account, (e) if
required by the Administrative Agent, is subject to a control agreement or
blocked account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, and (f) if not subject to a control agreement or blocked
account agreement, in form and substance reasonably satisfactory to the
Administrative Agent, does not, for thirty (30) or more consecutive days,
contain funds and/or other items of value which, when aggregated with all such
other bank accounts, exceed the Dollar Equivalent of Twenty-five Million and
No/100 Dollars ($25,000,000.00) as of any applicable date of determination; it
being understood and agreed, however, that the amount of funds held in a Deposit
Account maintained by any Lender shall not be included in any calculation of the
foregoing amount.

 

 
15

--------------------------------------------------------------------------------

 

 

"Permitted Investments" shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one (1) year from the date of acquisition thereof; (b) commercial paper
having the highest rating, at the time of acquisition thereof, of Standard and
Poor's or Moody's Investors Services, Inc. and in either case maturing within
six (6) months from the date of acquisition thereof; (c) certificates of
deposit, bankers' acceptances and time deposits maturing within one hundred
eighty (180) days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than Five Hundred Million and No/100 Dollars
($500,000,000.00); (d) fully collateralized repurchase agreements with a term of
not more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; (e) mutual funds investing solely in any one or more of the
Permitted Investments described in clauses (a) through (d) above; (f) cash
equivalents outside of the United States, but only to the extent comparable to
any other cash equivalent investment described herein; and (g) other short term
liquid investments approved in writing by the Administrative Agent from time to
time.

 

"Permitted Liens" shall mean, with respect to any ICF Entity: (a) liens for
taxes (other than liens imposed under ERISA) not yet due and payable or which
are being contested in good faith and by appropriate proceedings, which (i) such
ICF Entity has the financial ability to pay, including penalties and interest,
and (ii) the non-payment thereof will not result in the execution of any such
tax lien or otherwise jeopardize the interests of the Administrative Agent
and/or the Lenders in, on or to any Collateral; (b) deposits or pledges to
secure obligations under workers' compensation, social security or similar laws,
incurred in the ordinary course of business (other than liens imposed under
ERISA); (c) liens securing secured Indebtedness of the ICF Entities, but only to
the extent and Dollar amount such secured Indebtedness is permitted pursuant to
Section 7.7(a) of this Agreement (other than clause (vi) thereof); (d) cash
deposits or Deposit Accounts pledged to secure the performance of bids, tenders,
contracts (other than Indebtedness), leases, statutory obligations, surety and
appeal bonds (including bank guarantees and advance payment guarantees to the
extent such bank guarantees and/or advance payment guarantees are permitted
pursuant to Section 7.7(a)(ix) of this Agreement) and other obligations of like
nature made in the ordinary course of business; (e) mechanics', workmen's,
repairmen's, warehousemen's, vendors', lessors' or carriers' liens or other
similar liens; provided that such liens arise in the ordinary course of the
applicable ICF Entity’s business and secure sums which are not past due for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or which are separately
secured by cash deposits or pledges in an amount adequate to obtain the release
of such liens; (f) except as otherwise provided in this Agreement, statutory or
contractual landlord's liens on any ICF Entity’s tangible personal property
located in such ICF Entity’s demised premises; (g) zoning or other similar and
customary land use restrictions, which do not materially impair the use or value
of any Collateral or property of any ICF Entity; (h) judgment liens which are
not prohibited by Section 7.4 of this Agreement; (i) liens in favor of the
Administrative Agent and/or any Lender with respect to the Loan Documents; and
(j) liens existing as of the Restatement Date listed on Schedule 7.7(b) attached
to this Agreement.

 

"Person" shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

 

"Primary Operating Company" shall mean ICF Consulting Group, Inc., a Delaware
corporation.

 

"Prime Contractor" shall mean any Person (other than an ICF Entity) which is a
party to any Government Subcontract.

 

"Prime Rate" shall mean the rate of interest from time to time established and
publicly announced by Citizens Bank as its prime rate, in Citizens Bank's sole
discretion, which rate of interest may be greater or less than other interest
rates charged by Citizens Bank to other borrowers and is not solely based or
dependent upon the interest rate which Citizens Bank may charge any particular
borrower or class of borrowers.

 

 
16

--------------------------------------------------------------------------------

 

 

"Proceeds" shall have the meaning attributed to that term by the UCC or under
other Applicable Law, and, in any event, shall include, but shall not be limited
to, any and all of the following, whether now owned or hereafter acquired:
(a) any and all proceeds of, or amounts (in any form whatsoever, whether cash,
securities, property or other assets) received under or with respect to, any
insurance, indemnity, warranty or guaranty payable from time to time, and claims
for insurance, indemnity, warranty or guaranty effected or held with respect to
any of the Collateral, (b) any and all payments (in any form whatsoever, whether
cash, securities, property or other assets) made or due and payable from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority), (c) any claim
against third parties (i) for past, present or future infringement of any patent
or patent license, or (ii) for past, present or future infringement or dilution
of any copyright, copyright license, trademark or trademark license, or for
injury to the goodwill associated with any trademark or trademark license, (d)
any recoveries against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
stock, and (f) any and all other amounts (in any form whatsoever, whether cash,
securities, property or other assets) from time to time paid or payable under or
in connection with any of the Collateral (whether or not in connection with the
sale, lease, license, exchange or other disposition of the Collateral).

 

"Qualifying Person" shall have the meaning attributed to such term in Section
10.10 of this Agreement.

 

"Quarterly Covenant Compliance Certificate" shall have the meaning attributed to
such term in Section 6.3(b) of this Agreement.

 

"RCRA" shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).

 

"Receivable" and "Receivables" shall mean, individually or collectively as the
context may require, any and all of the Borrowers' present and future accounts,
contracts, contract rights, chattel paper, general intangibles, notes, drafts,
acceptances, chattel mortgages, conditional sale contracts, bailment leases,
security agreements, contribution rights and other forms of obligations now or
hereafter arising out of or acquired in the course of or in connection with any
business the ICF Entities conduct, together with all liens, guaranties,
securities, rights, remedies and privileges pertaining to any of the foregoing,
whether now existing or hereafter created or arising, and all rights with
respect to returned and repossessed items of inventory.

 

"Register" shall have the meaning attributed to such term in Section 12.11(d) of
this Agreement.

 

"Releases" shall have the meaning attributed to such term in Section 5.14(c) of
this Agreement.

 

"Report" and "Reports" shall have the meaning attributed to such term in Section
10.15 of this Agreement.

 

"Request for Advance and Certification" shall mean any Request for Advance and
Certification in the form attached as Exhibit 1 to this Agreement.

 

"Required Information" shall mean any information required to be reported and/or
delivered by the Borrowers (on their own behalf or for or on behalf of any other
ICF Entity) to the Administrative Agent and/or the Lenders pursuant to this
Agreement and/or any other Loan Document.

 

 
17

--------------------------------------------------------------------------------

 

 

"Required Lenders" shall mean all of the Lenders who, as of any applicable date
of determination, are not Defaulting Lenders, and who hold Notes representing,
in the aggregate, at least fifty-one percent (51%) of the aggregate Commitment
Amount (excluding the Swing Line Commitment Amount).

 

"Restatement" shall mean the settlement of the transactions contemplated by this
Agreement.

 

"Restatement Date" shall mean the date on which the Restatement shall occur,
such date being also the date of this Agreement.

 

"Revaluation Date" shall have the meaning attributed to such term in The
Interpretive Provisions Section of this Agreement.

 

"Revolver Notes" shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.

 

"Revolving Facility" shall mean the revolving credit facility being extended
pursuant to this Agreement, in the original maximum principal amount of the
Revolving Facility Commitment Amount, with a sub-limit of Thirty Million and
No/100 Dollars ($30,000,000.00) for Letters of Credit and a sub-limit of
Twenty-five Million and No/100 Dollars ($25,000,000.00) for Swing Line Loans; it
being understood and agreed that the maximum principal amount of the Revolving
Facility shall be subject to increase pursuant to Section 1.8 of this Agreement.

 

"Revolving Facility Commitment Amount" shall mean, as of any applicable date of
determination, an amount equal to the sum of Four Hundred Million and No/100
Dollars ($400,000,000.00), plus the aggregate amount of any and all Incremental
Revolving Facility Commitments existing as of such date of determination.

 

"Revolving Facility Commitment Fee" shall have the meaning attributed to such
term in Section 1.7(b) of this Agreement.

 

“Sanctioned Country” shall mean, as of any applicable date of determination, any
country or territory which is the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, as of any applicable date of determination, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by the Government, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean any and all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the Government,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

"SEC" shall mean the Securities and Exchange Commission of the United States of
America.

 

"SEC Act" shall mean The Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.

 

"Security Entitlements" shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.

 

"Spot Rates" shall have the meaning attributed to such term in The Interpretive
Provisions Section of this Agreement.

 

"Stock Security Agreement" shall mean that certain Fourth Amended and Restated
Stock Security Agreement dated as of the Restatement Date, entered into by
certain ICF Entities which are parties thereto in favor of the Administrative
Agent for the benefit of the Lenders ratably, as the same may be modified or
amended from time to time.

 

 
18

--------------------------------------------------------------------------------

 

 

"Subsidiary" shall mean, in the context of any Person, (a) a corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the Equity Interests entitled to vote for members of the
board of directors or equivalent governing body is at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person, and (b) any other corporation, partnership, joint venture, limited
liability company or other business entity that is consolidated with such Person
under GAAP.

 

"Supporting Obligations" shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.

 

"Swing Line Commitment" shall mean the Swing Line Lender's obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.

 

"Swing Line Commitment Amount" shall mean Twenty-five Million and No/100 Dollars
($25,000,000.00).

 

"Swing Line Commitment Period" shall mean the period commencing on the
Restatement Date and ending on the Swing Line Termination Date.

 

"Swing Line Facility" shall mean the swing line credit facility being extended
pursuant to this Agreement, in the original maximum principal amount equal to
the Swing Line Commitment Amount.

 

"Swing Line Lender" shall mean Citizens Bank.

 

"Swing Line Loan" or "Swing Line Loans" shall have the meaning attributed to
such term in Section 1.1(b) of this Agreement.

 

"Swing Line Note" shall mean that certain Fourth Amended and Restated Swing Line
Promissory Note dated as of the Restatement Date, made by the Borrowers and
payable to the order of the Swing Line Lender, in the maximum principal amount
of the Swing Line Commitment Amount, or so much thereof as shall be advanced or
readvanced, together with all extensions, renewals, modifications, increases,
replacements and substitutions thereof or therefor.

 

"Swing Line Outstandings" shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.

 

"Swing Line Rate" shall mean with respect to the Swing Line Facility, relative
to any Swing Line Interest Period (hereafter defined), the offered rate for
delivery in two (2) London Banking Days of deposits of Dollars for a term
coextensive with the designated Swing Line Interest Period which the British
Bankers' Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which the Swing Line Interest Period commences. If the first day of any
Swing Line Interest Period is not a day which is both (a) a Business Day, and
(b) a London Banking Day, the Swing Line Rate shall be determined by reference
to the next preceding day which is both a Business Day and a London Banking Day.
If for any reason the Swing Line Rate is unavailable and/or the Administrative
Agent is unable to determine the Swing Line Rate for any Swing Line Interest
Period, the Swing Line Rate shall be deemed to be equal to the Prime Rate. For
purposes of this definition, the term "Swing Line Interest Period" means (i)
initially, the period beginning on (and including) the date on which such Swing
Line Loan is made or continued as a Swing Line Rate Loan pursuant to this
Agreement and the Swing Line Note and ending on (but excluding) the day which
numerically corresponds to such date one (1) month thereafter (or, if such month
has no numerically corresponding day, on the last Business Day of such month);
and (ii) thereafter, each period commencing on the last day of the next
preceding Swing Line Interest Period applicable to such Swing Line Loan and
ending one (1) month thereafter.

 

 
19

--------------------------------------------------------------------------------

 

 

"Swing Line Termination Date" shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.

 

"Target" shall have the meaning attributed to such term in Section 7.1(d) of
this Agreement.

 

"Taxes" shall have the meaning attributed to such term in Section 12.19 of this
Agreement.

 

"Total Funded Debt" shall mean, as of any date of determination, the sum of all
Indebtedness shown as such on the consolidated balance sheet of the ICF
Entities, as determined in accordance with GAAP, plus any and all Letter of
Credit Exposure.

 

"Trading with the Enemy Act" shall mean The Trading With the Enemy Act (50
U.S.C. Section 1 et seq.), as amended, and Executive Order 13224 (effective
September 24, 2001), as amended.

 

"Transitional Deposit Account" shall have the meaning attributed to such term in
Article 8 of this Agreement.

 

"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term "UCC" shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

"Uncommitted Incremental Revolving Facility Commitment Amount" shall mean, as of
any date of determination, an amount equal to the sum of One Hundred Million and
No/100 Dollars ($100,000,000.00), minus the aggregate Dollar amount of any and
all Incremental Revolving Facility Commitments established prior to such date of
determination and then remaining in effect.

 

"United States" and "U.S." mean the United States of America.

 

"Wholly Owned Subsidiary" means, as to any Person, any other Person all of the
Equity Interests of which (other than directors' qualifying shares required by
law) are owned and controlled, directly or indirectly, by such Person. Unless
otherwise specified, all references herein to a "Wholly Owned Subsidiary" or to
"Wholly Owned Subsidiaries" shall refer to a Wholly Owned Subsidiary or Wholly
Owned Subsidiaries of the Parent Company, the Primary Operating Company or
another Borrower.

 

 

INTERPRETIVE PROVISIONS

 

(a)     Certain Interpretive Provisions.

 

(i)     Unless otherwise expressly provided herein, (a) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement or any other Loan Document, and (b) references to any
statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting the statute or regulation.

 

 
20

--------------------------------------------------------------------------------

 

 

(ii)     The article, section and paragraph headings of this Agreement are for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

(iii)     This Agreement and the other Loan Documents are the result of
negotiations among all parties hereto, and have been reviewed by counsel to the
Administrative Agent, the Borrowers and the Lenders, and are the products of all
parties. Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Administrative Agent or the Lenders merely because of the
Administrative Agent's or the Lenders' involvement in their preparation.

 

(iv)     Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively; (c) the terms
"hereof," "herein," "hereby" and derivative or similar words refer to this
entire Agreement and not to any particular provision of this Agreement; and (d)
the terms "Article," "Section," "Subsection," "Schedule" and "Exhibit" without
any reference to a specified document refer to the specified Article, Section,
Subsection, Schedule and Exhibit, respectively, of this Agreement.

 

(v) The words "including," "include" and "includes" are not exclusive and shall
be deemed to be followed by the words "without limitation"; if exclusion is
intended, the word "comprising" is used instead.

 

(vi) The word "or" shall be construed to mean "and/or" unless the context
clearly prohibits that construction.

 

(vii) Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified.

 

(viii) The word "extent" in the phrase "to the extent" as used in this Agreement
means the degree to which a subject or other thing extends and such phrase does
not simply mean "if."

 

(ix) No provision of this Agreement is to be construed to require, directly or
indirectly, any Person to take any action, or to omit to take any action, to the
extent such action or omission would violate Applicable Laws.

 

(b)     Accounting Terms.

 

(i) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

 

(ii) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrowers shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

 
21

--------------------------------------------------------------------------------

 

 

(c)     Exchange Rates; Currency Equivalents.

 

(i)     The Administrative Agent or the LC Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of any outstanding Loans denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrowers hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the LC Issuer, as applicable. For purposes hereof,
the term "Spot Rates" means, for a currency, the rate determined by the
Administrative Agent or the LC Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the LC Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the LC Issuer, as applicable, if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the LC Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency; it
being understood and agreed that the Administrative Agent or the LC Issuer, as
applicable, shall endeavor to obtain the most favorable spot buying rate, but it
shall have no obligation or liability for its failure to do so; and the term
"Revaluation Date" means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the LC Issuer under any
Letter of Credit denominated in an Alternative Currency, (d) in the case of the
existing Letters of Credit, such additional dates as the existing LC Issuer
shall determine, and (e) such additional dates as the Administrative Agent or
the LC Issuer shall determine.

 

(ii)     Wherever in this Agreement an amount is expressed in Dollars, but a
calculation may require an Alternative Currency, such amount shall be the
equivalent amount thereof in the applicable Alternative Currency, as determined
by the Administrative Agent or the LC Issuer, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

 

(d)     Additional Alternative Currencies.

 

(i)     The Borrowers may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
"Alternative Currency;" provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the LC Issuer.

 

(ii)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired Letter
of Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the LC Issuer, in their sole discretion). In each case,
the Administrative Agent shall promptly notify the LC Issuer thereof. The LC
Issuer shall notify the Administrative Agent, not later than 11:00 a.m., five
(5) Business Days after receipt of such request whether it consents, in its sole
discretion, to the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(iii)     Any failure by the LC Issuer to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the LC Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the LC Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency required hereunder, the Administrative
Agent shall promptly so notify the Borrowers.

 

 
22

--------------------------------------------------------------------------------

 

 

(e) Change of Currency.

 

(i)     Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the legislative measures
of the European Council). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Letter of Credit in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Letter of Credit upon the earliest date on which
each Letter of Credit is renewed, extended or expired.

 

(ii)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(iii)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE 1
COMMITMENT

 

1.1     Maximum Loan Amount.

 

(a)     Subject to the terms and conditions of this Agreement, (i) each Lender
severally agrees to make the Loans to the Borrowers (except for the Swing Line
Loan, which shall be extended only by the Swing Line Lender), with the maximum
amount of each Lender's obligation being equal to such Lender's Percentage of
the Commitment Amount; and (ii) as set forth more fully in Section 1.1(b) below,
the Swing Line Lender will make the Swing Line Loan to the Borrowers. The Loans,
including the Swing Line Loan, shall bear interest and be payable in accordance
with the terms and provisions of this Agreement and the Notes. The Notes shall
be executed and delivered to each respective Lender on the Restatement Date and
thereafter, from time to time, as and when requested by the Administrative
Agent.

 

(b)     Subject to the terms and conditions of this Agreement, the Swing Line
Lender shall make swing line loans (each, a "Swing Line Loan" and collectively,
the "Swing Line Loans") to the Borrowers from time to time during the Swing Line
Commitment Period, in the aggregate principal amount at any one time outstanding
not to exceed the Swing Line Commitment Amount; provided, however, that at no
time may the aggregate outstanding principal amount of the Swing Line Loans,
plus the aggregate outstanding principal amount of the Revolving Facility
(including the aggregate face amount of all Letters of Credit outstanding),
exceed the Revolving Facility Commitment Amount. During the Swing Line
Commitment Period, the Borrowers may use the Swing Line Commitment by borrowing,
repaying Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms of this Agreement. At the request of the Swing Line
Lender, the Administrative Agent may, at any time, on behalf of the Borrowers
(which hereby irrevocably direct the Administrative Agent to act on their
behalf) request each Lender having a Percentage of the Revolving Facility,
including the Lender then acting as the Swing Line Lender, to make, and each
such Lender, including the Lender then acting as the Swing Line Lender, shall
make an advance under the Revolving Facility, in an amount equal to such
Lender's Percentage of the Revolving Facility, of the amount of the Swing Line
Outstandings as of the date such request is made. In such event, each such
Lender shall make the requested proceeds available to the Administrative Agent
for the account of the Swing Line Lender in accordance with the funding
provisions set forth in this Agreement. The proceeds of the Revolving Facility
advanced pursuant to this Section 1.1(b) shall be immediately applied to repay
the Swing Line Outstandings.

 

 
23

--------------------------------------------------------------------------------

 

 

1.2     Use of Proceeds. The Loan shall be used by the Borrowers only for the
following purposes: (a) to refinance certain existing indebtedness of the
Borrowers; (b) to finance any Permitted Acquisition (including, the purchase
price of a Permitted Acquisition, together with customary transaction costs and
expenses payable to unrelated and unaffiliated third parties relating thereto);
and (c) for working capital, letters of credit and general corporate needs. Each
Borrower agrees that it will not use or permit the Loan proceeds or any Letter
of Credit to be used (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto, or (iv) for any other purpose without the prior written consent of the
Administrative Agent.

 

1.3     [Reserved].

 

1.4     Advances; Payments.

 

(a)     Agreement to Advance and Readvance; Procedure. So long as no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred and be continuing which with notice or the lapse of time, or
both, shall constitute an Event of Default, and subject to the terms and
provisions of this Agreement, the Lenders (and the Swing Line Lender, as the
case may be) shall advance and readvance the proceeds of the Revolving Facility
and the proceeds of the Swing Line Facility (as applicable) from time to time in
accordance with the terms of this Agreement to the Borrowers upon the Borrowers'
execution and delivery of this Agreement and all other documents, instruments
and agreements required by the Administrative Agent and the Lenders in
connection herewith. In addition to any and all other conditions to advances set
forth in this Agreement, on the date of each request for an advance and as of
the date of advance, the Borrowers shall be deemed to have remade and redated
each and all of the representations and warranties set forth in this Agreement,
and with respect to those representations and warranties qualified by
"materiality", such representations and warranties shall be true and correct in
all respects, and with respect to those representations and warranties not
qualified by "materiality", such representations and warranties shall be true
and correct in all material respects in each case as of such date, unless such
representation or warranty specifically refers to an earlier date or the
Borrowers are unable to remake and redate any such representation or warranty,
in which case the Borrowers shall have previously disclosed the same to the
Administrative Agent and the Lenders in writing, and such inability does not
constitute or give rise to an Event of Default. Requests for advances with
respect to the Revolving Facility shall be in the form attached as Exhibit 1 to
this Agreement, and requests for advances with respect to the Swing Line
Facility shall be in the form attached as Exhibit 1(a) to this Agreement.
Requests for advances of Loan proceeds with respect to the Revolving Facility
and the Swing Line Facility may be made via facsimile on any given Business Day
if the Borrowers provide the Administrative Agent, in advance, with a written
list of the names of the specific officers authorized to request disbursements
by facsimile. Upon request by the Administrative Agent, the Borrowers shall
confirm, in an original writing, each facsimile request for advance made by any
Borrower. Notwithstanding the foregoing, (i) the Lenders shall have no
obligation to make any advance with respect to the Revolving Facility after the
Maturity Date; and (ii) the Swing Line Lender shall have no obligation to make
any advance with respect to the Swing Line Facility after the Swing Line
Termination Date.

 

 
24

--------------------------------------------------------------------------------

 

 

(b)     Interest Rate Election; Certain Advance Procedures and Limits. Amounts
advanced in connection with the Loans shall bear interest at the Applicable
Interest Rate, which shall either be on a Base Rate basis or LIBOR basis, as
more fully set forth below and in the exhibits attached to this Agreement,
except that Swing Line Loans shall only be made available to the Borrowers on a
Swing Line Rate basis. Advances bearing interest on a Base Rate basis shall be
in minimum and incremental amounts of One Hundred Thousand and No/100 Dollars
($100,000.00), and shall be made available on a same-day basis, if requested by
12:00 Noon, Washington, D.C. time, on any Business Day. Advances bearing
interest on a LIBOR basis shall also be in minimum and incremental amounts of
One Hundred Thousand and No/100 Dollars ($100,000.00), and shall be made
available not less than three (3) Business Days, nor more than five (5) Business
Days, if requested by 12:00 Noon, Washington, D.C. time. The Borrowers' right to
request LIBOR based interest, as well as certain additional terms, conditions
and requirements relating thereto, are set forth below and in the exhibits
attached to this Agreement, and each Borrower expressly acknowledges and
consents to such additional terms and provisions. During the period from the
Restatement Date until the first day of the first full calendar month after no
less than fifteen (15) days have elapsed since the Administrative Agent's
receipt of the Quarterly Covenant Compliance Certificate and quarterly financial
statements for the calendar quarter ending June 30, 2014, the Additional Base
Rate Interest Margin shall be twenty (20) basis points (i.e., .20%), and the
Additional Libor Interest Margin shall be one hundred twenty-five (125) basis
points (i.e., 1.25%). Thereafter, the applicable Additional Base Rate Interest
Margin and the applicable Additional Libor Interest Margin shall be (i) based on
the ICF Entities’ Total Funded Debt to EBITDA Ratio, calculated in accordance
with Section 6.15 of this Agreement, and (ii) determined according to Exhibit 7
attached to this Agreement. Interest rate adjustments shall be applicable
hereunder on a prospective basis. The Additional Base Rate Interest Margin and
Additional Libor Interest Margin shall be calculated by and become effective on
the first day of the first full calendar month after no less than ten (10) days
have elapsed since the Administrative Agent's receipt of the Quarterly Covenant
Compliance Certificate and quarterly financial statements required by this
Agreement; it being understood, however, that in the event the Quarterly
Covenant Compliance Certificate and quarterly financial statements are not
submitted when due, the Borrowers, after written notice and failure to cure
within two (2) days of such notice, shall not be entitled to any reduction in
the Additional Base Rate Interest Margin and/or the Additional Libor Interest
Margin for the ensuing period, and at the option of the Administrative Agent,
all amounts outstanding shall bear interest on a Base Rate basis or LIBOR basis
(as the case may be), plus the highest applicable Additional Base Rate Interest
Margin or Additional Libor Interest Margin (as applicable) set forth in Exhibit
7 attached to this Agreement. At any time an Event of Default exists, if
requested by the Administrative Agent or the Required Lenders, the
Administrative Agent may impose the Default Rate in addition to (and not in lieu
of) the Additional Base Rate Interest Margin and/or the Additional Libor
Interest Margin effective as of the date upon which such Event of Default first
occurred or such later date approved by the Required Lenders in writing;
provided, that any such increase may thereafter be rescinded by the Required
Lenders.

 

(c)     Repayment; Interest; Automatic Advances/Payments. All sums advanced in
connection with the Loans shall be repaid in accordance with the terms set forth
below and in the other Loan Documents:

 

(i)     Repayment of Loan. Unless sooner accelerated pursuant to the terms of
this Agreement, the Borrowers shall repay on the Maturity Date the aggregate
principal amount of the Revolving Facility and the Swing Line Facility
outstanding on such date.

 

(ii)     Interest.

 

A.     So long as no Event of Default or any act, event or condition which with
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing, the Borrowers shall have the right to elect that
specified amounts advanced under the Revolving Facility bear interest at either
(1) the LIBOR Lending Rate, plus the applicable Additional Libor Interest Margin
in effect at the commencement of the particular Interest Period, or (2) the Base
Rate, plus the applicable Additional Base Rate Interest Margin in effect at the
commencement of the particular Interest Period. Such election shall be made in
accordance with the specific procedures set forth in this Agreement, including,
without limitation, Exhibit 3 attached to this Agreement, and shall be subject
to the conditions, requirements and other terms of this Agreement and the other
Loan Documents. The Borrowers may not revoke any election without the
Administrative Agent's written consent (not to be unreasonably withheld or
delayed). Upon the expiration of an applicable Interest Period, if the
Administrative Agent has not received a LIBOR Election Form and Certification
from the Borrowers or other written direction from the Borrowers with respect to
rolling over LIBOR elections generally, the rate of interest applicable to any
amounts for which such existing interest rate is expiring shall, from and after
the end of the applicable expiring Interest Period, bear interest at the Base
Rate, plus the applicable Additional Base Rate Interest Margin (unless the
Default Rate is imposed by the Administrative Agent in accordance with this
Agreement); it being understood and agreed, however, that such amount may, at
any time thereafter, bear interest at the LIBOR Lending Rate, plus the
applicable Additional Libor Interest Margin, provided that (i) no Event of
Default has occurred and is continuing, and (ii) the Administrative Agent has
received an appropriate LIBOR Election Form and Certification from the
Borrowers.

 

 
25

--------------------------------------------------------------------------------

 

 

B.     Interest accrued on a Base Rate basis shall be payable in quarterly
installments, commencing on June 30, 2014, and continuing on the last Business
Day of each and every calendar quarter thereafter until the Maturity Date. Base
Rate interest shall be calculated on a 360-day year basis and the actual number
of days elapsed.

 

C.     Interest accrued on a LIBOR Lending Rate shall be due and payable on the
last Business Day of the applicable Interest Period (whether such last day shall
occur by reason of acceleration, declaration, extension or otherwise), and if
such applicable Interest Period is longer than three (3) months, also on each
Business Day which is three (3) months, or a multiple thereof, after the first
day of such applicable Interest Period and the last day of such applicable
Interest Period. LIBOR interest shall be calculated on a 360-day basis and the
actual number of days elapsed.

 

(iii)     Automatic Advances/Payments. The Borrowers hereby authorize the
Administrative Agent, on any Business Day, to transfer funds from the Collateral
Account or any other designated account of the Borrowers to pay down the
Obligations and to make Loans or Swing Line Loans available to the Borrowers to
cover shortages or overdrafts in the Collateral Account or such other designated
account of the Borrowers. All such transfers are subject to the availability of
Loan proceeds under the Revolving Facility (with respect to advances) and the
availability of funds in the Collateral Account or such other designated account
of the Borrowers (with respect to paydowns). The Administrative Agent may, in
its discretion, make such transfers (or direct any Lender maintaining a Deposit
Account of a Borrower to wire transfer to the Administrative Agent any funds on
deposit thereon to facilitate any such transfer by the Administrative Agent),
but neither the Administrative Agent nor such Lender shall have any liability
for their failure to do so. Subject to the terms of any cash management
agreement between the Borrowers and any Lender, the Borrowers may, at any time,
terminate the authority granted by the Borrowers to the Administrative Agent
herein upon not less than two (2) Business Days prior written notice to the
Administrative Agent.

 

(d)     Application of Payments. All payments made or to be made upon any
Obligations shall be payable in Dollars and in immediately available funds.
Except as otherwise expressly provided in this Agreement, the Notes or any other
Loan Document, if at any time insufficient funds are received by and available
to the Administrative Agent to pay in full all amounts of principal, interest
and fees then due pursuant to this Agreement or the Notes (as the case may be),
such funds shall be applied as follows:

 

(i)     first, to expenses and costs of collection, if any, incurred by the
Administrative Agent in connection with the Loans, including, but not limited
to, all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of the Borrowers and any
other reasonable costs or expenses incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder, until paid in
full;

 

(ii)     second, to fees and late charges owing to the Administrative Agent
pursuant to this Agreement or any other Loan Document, and then to fees and late
charges owing to the Lenders (ratably in accordance with the Lenders'
Percentage) pursuant to this Agreement or any other Loan Document, until paid in
full;

 

(iii)     third, to accrued and unpaid interest (applied first to the Swing Line
Facility and then pro rata (ratably in accordance with the Lenders' Percentages)
to the Revolving Facility) owing to the Lenders, until paid in full;

 

(iv)     fourth, to the outstanding principal amount of the Obligations (applied
first to Swing Line Outstandings (if any), then pro rata (ratably in accordance
with the Lenders' Percentages) to the unpaid and outstanding principal amount of
the Revolving Facility and all Hedging Obligations owing to the Administrative
Agent, a Lender or any of their respective Affiliates, and then pro rata to
Permitted Financial Product Obligations) owing to the Lenders until paid in
full; and

 

(v)     fifth, to any Person lawfully entitled thereto.

 

 
26

--------------------------------------------------------------------------------

 

 

(e)     Adjustments. If, as a result of any restatement of or other adjustment
to the financial statements (other than as a result of changes in GAAP) of the
ICF Entities or for any other reason, the Borrowers or the Administrative Agent
shall determine that (i) the Leverage Ratio, as calculated by the Borrowers as
of any applicable date, was inaccurate, and (ii) a proper calculation of the
Leverage Ratio would have resulted in a higher Additional Libor Interest Margin,
Additional Base Rate Interest Margin, Revolving Facility Commitment Fee and/or
Letter of Credit Fee for the applicable period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of each Lender (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrowers under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period (after netting out, during
the same relevant period only, any payments of interest and fees paid during
such period which have been determined to have been in excess of what was owed
by the Borrowers as a result of a proper calculation of the Leverage Ratio that
would have resulted in lower pricing for such period) over the amount of
interest and fees actually paid for such period. If, during any applicable
period, the Borrowers shall have paid interest and/or fees in excess of what was
actually owed by the Borrowers as a result of a proper calculation of the
Leverage Ratio (that would have resulted in lower pricing for such period), then
such excess shall be credited against the next payment of interest and/or fees
due and payable by the Borrowers pursuant to this Agreement. This paragraph
shall not otherwise limit the rights of the Administrative Agent or any Lender
hereunder. The Borrowers' obligations under this paragraph shall survive the
termination of this Agreement and the repayment of all Obligations hereunder.

 

1.5     Alternative Currency Loans; Loans to Foreign Borrowers. Subject to the
terms and provisions of this Agreement, the Borrowers may at any time, and from
time to time, request and obtain Alternative Currency Loans pursuant to this
Agreement; provided, however, that with respect to any Loan or Alternative
Currency Loan requested to be funded directly to any Foreign Borrower which has
not previously been approved to receive a Loan or Alternative Currency Loan
pursuant to this Section 1.5, the following conditions precedent shall have
first been satisfied: (a) the Borrowers shall have provided to the
Administrative Agent written notice of its desire to have a Loan or Alternative
Currency Loan made to such Foreign Borrower (each, a “Foreign Borrower Loan
Request”), (b) the Administrative Agent shall have promptly notified the Lenders
of the Foreign Borrower Loan Request and requested the Lenders’ consent
therefor, and (c) all of the Lenders shall have consented to such Foreign
Borrower Loan Request within ten (10) Business Days of the Lenders’ receipt of
such Foreign Borrower Loan Request from the Administrative Agent. Without
limiting the conditions to obtain Loan advances set forth in Section 1.4 of this
Agreement, neither the Administrative Agent nor any Lender shall be obligated to
honor any Foreign Borrower Loan Request unless all of the Lenders shall have
first consented to such Foreign Borrower receiving the Loan or Alternative
Currency Loan pursuant to the applicable Foreign Borrower Loan Request. From and
after the date, if any, on which all Lender-consent shall have been issued for a
Foreign Borrower to receive a Loan or an Alternative Currency Loan, no further
consent shall be necessary for such Foreign Borrower to receive any other Loan
or Alternative Currency Loan. Any Lender may, with notice to the Administrative
Agent and the Borrowers, fulfill its Commitment hereunder by causing an
Affiliate of such Lender to act as the Lender in respect of such Foreign
Borrower (and such Lender shall, to the extent of Loans and Alternative Currency
Loans made to and participations in Letters of Credit issued for the account of
such Foreign Borrower, be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such Affiliate).

 

1.6     Field Audits. The Administrative Agent has the right at any time and in
its discretion to conduct field audits with respect to the Collateral and each
ICF Entity’s Receivables, inventory, business and operations. All field audits
shall be at the cost and expense of the Borrowers; it being understood and
agreed that, in the absence of an Event of Default, the Borrowers' maximum
liability for field audit costs and expenses shall be limited to the reasonable
costs and expenses of only one (1) field audit conducted during any twenty-four
(24) month period (unless the Administrative Agent shall conduct a field audit
pursuant to Section 1.10 of this Agreement in connection with the joinder of a
new "Borrower" hereunder, in which event the Borrowers shall be liable for the
costs and expenses of such field audit as well). Any and all field audits
conducted following an Event of Default shall be at the Borrowers' cost and
expense, with the foregoing limitation on maximum costs and expense being
inapplicable.

 

1.7     Certain Fees. In addition to principal, interest and other sums payable
under the Notes and pursuant to this Agreement, the Borrowers shall pay the
following fees:

 

 
27

--------------------------------------------------------------------------------

 

 

(a)     Upfront Fee. The Borrowers shall pay to the Administrative Agent, for
the account of each Lender party to this Agreement as of the Restatement Date,
an upfront fee in the amounts set forth in, and pursuant to the terms of the
Mandate/Fee Letter. Additionally, the Borrowers shall pay to the Administrative
Agent for the account of each Incremental Revolving Facility Lender, an upfront
fee (an "Incremental Revolving Facility Upfront Fee"), for the Incremental
Revolving Facility Commitment made by such Incremental Revolving Facility Lender
pursuant to this Agreement in an amount to be determined at the time such
Incremental Revolving Facility Commitment is accepted by the Borrowers. The
Incremental Revolving Facility Upfront Fee shall be due and payable in full on
the effective date of such Incremental Revolving Facility Commitment.

 

(b)     Commitment Fee. So long as any amounts remain outstanding in connection
with the Revolving Facility, or the Lenders have any obligation to make any
advance in connection therewith, the Borrowers agree to pay to the
Administrative Agent for the benefit of the Lenders ratably, a quarterly
commitment fee (the "Revolving Facility Commitment Fee"), at an annual rate
corresponding to the ICF Entities’ Leverage Ratio for the immediately preceding
Fiscal Quarter, as set forth on Exhibit 7 attached to this Agreement, calculated
on the difference between (i) the Revolving Facility Commitment Amount
(including any increases thereto pursuant to Section 1.8 hereof), and
(ii) without duplication, the sum of the average daily outstanding principal
balance of the Revolving Facility and Swing Line Outstandings during the
applicable three (3) month period, plus the aggregate face amount of all Letters
of Credit outstanding at any time during the applicable three (3) month period.
The Revolving Facility Commitment Fee shall be calculated on the basis of the
actual number of days elapsed and a three hundred sixty (360) day year, shall be
due for any three (3) month period during which the Lenders shall have any
obligation in connection with the Facility, and shall be payable in arrears,
commencing on June 30, 2014, and continuing on the last Business Day of every
third (3rd) calendar month thereafter for so long as this Agreement remains in
effect, and on the date on which the Obligations have been paid and satisfied in
full. During the period from the Restatement Date until the first day of the
first full calendar month after no less than ten (10) days have elapsed since
the Administrative Agent's receipt of the Quarterly Covenant Compliance
Certificate and quarterly financial statements for the calendar quarter ending
June 30, 2014, the Revolving Facility Commitment Fee shall be twenty (20) basis
points (i.e., .20%).

 

(c)     Other Fees. The Borrowers shall pay such other fees in the amounts set
forth in, and pursuant to, the terms of the Mandate/Fee Letter.

 

(d)     Letter of Credit Fees. The Borrowers shall pay any and all Letter of
Credit fees as and when such fees become due and payable pursuant to this
Agreement and the Mandate/Fee Letter.

 

(e)     Out-of-Pocket Fees and Expenses. The Borrowers shall be liable for and
shall timely pay all out-of-pocket costs and expenses (including reasonable
attorneys' fees and expenses of counsel for the Administrative Agent, and of
other special and local counsel and other experts, if any, engaged by the
Administrative Agent) from time to time incurred by the Administrative Agent
and/or the Lead Arranger in connection with (i) the syndication of the Loan
and/or (ii) the drafting of, administration of, preservation of rights in and
enforcement of this Agreement, the other Loan Documents and the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, the Borrowers shall be liable for all of the Administrative Agent's
out-of-pocket costs and expenses (including reasonable attorneys' fees and
expenses of counsel for the Administrative Agent) associated with any and all
amendments, waivers and/or consents prepared, negotiated, executed, issued
and/or delivered in connection with this Agreement.

 

1.8     Increases to the Revolving Facility Commitment Amount.

 

(a)     The Borrowers may, by written notice to the Administrative Agent from
time to time after the Restatement Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Revolving
Facility Commitment Amount from one or more Incremental Revolving Facility
Lenders, which, in the first instance, shall only include existing Lenders; it
being understood and agreed that (i) no Lender shall have any obligation to
become an Incremental Revolving Facility Lender, and (ii) if the full amount of
the Incremental Revolving Facility Commitments being requested are not
subscribed for by existing Lenders within ten (10) days of the delivery of such
written notice, the Borrowers may offer such remaining Incremental Revolving
Facility Commitments to other non-Lender financial institutions; provided that
each Incremental Revolving Facility Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent. Each such notice
shall set forth (i) the amount of the Incremental Revolving Facility Commitments
being requested (which shall be in minimum increments of Ten Million and No/100
Dollars ($10,000,000.00) and a minimum amount of Twenty Million and No/100
Dollars ($20,000,000.00), or equal to the Uncommitted Incremental Revolving
Facility Commitment Amount), and (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than thirty (30) days after the
date of such notice). Any Loan made or to be made pursuant to an Incremental
Revolving Facility Commitment shall (A) constitute a Loan made pursuant to this
Agreement, (B) be deemed advanced under the Revolving Facility, (C) bear
interest and be repaid in accordance with the terms and provisions of this
Agreement applicable to advances made under the Revolving Facility, without
preference or priority, (D) be secured by the Collateral on a pari passu basis,
and (E) be subject to all other terms and provisions of this Agreement
applicable to Loans and advances thereof.

 

 
28

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers and each Incremental Revolving Facility Lender shall
execute and deliver to the Administrative Agent an Incremental Revolving
Facility Assumption Agreement and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Incremental Revolving Facility
Commitment of such Incremental Revolving Facility Lender. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Facility Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Facility
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Facility Commitment evidenced thereby.

 

(c)     Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any Incremental Revolving Facility Commitment pursuant to
this Section 1.8, the outstanding Loans under the Revolving Facility (if any)
are held by the Lenders in accordance with their new pro rata Percentages. This
may be accomplished at the discretion of the Administrative Agent (i) by
requiring the outstanding Loans to be prepaid with the proceeds of a new
Revolving Facility borrowing, (ii) by causing the existing Lenders to assign
portions of their outstanding Loans to Incremental Revolving Facility Lenders,
(iii) by permitting the Revolving Facility borrowings outstanding at the time of
any increase in the Revolving Facility Commitment Amount pursuant to this
Section 1.8 to remain outstanding until the last days of the respective Interest
Periods therefor, even though the Lenders would hold such Revolving Facility
borrowings other than in accordance with their new pro rata Percentages, or (iv)
by any combination of the foregoing. Any prepayment or assignment described in
this subparagraph (c) shall be subject to indemnification by the Borrowers
pursuant to this Agreement, but otherwise be without premium or penalty.

 

(d)     Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective, unless on the date of such effectiveness, (i)
no Event of Default shall have occurred and be continuing, and no act, event or
condition shall have occurred or exist which with notice of the lapse of time,
or both, would constitute an Event of Default, and (ii) the Administrative Agent
shall have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers, certifying
that all of the representations and warranties set forth in Article 5 of this
Agreement and in each of the other Loan Documents are, if qualified by
"materiality", true and correct in all respects, and if not qualified by
"materiality", true and correct in all material respects, on and as of the date
of the certificate with the same effect as though made on and as of such date
(except to the extent that a representation and warranty relates to an earlier
date); (B) one (1) or more duly executed Notes (or allonges to certain existing
Notes), in form and substance acceptable to the Administrative Agent, which
shall evidence the Loans to be made pursuant to the Incremental Revolving
Facility Commitment; (C) UCC, judgment, bankruptcy, pending litigation and tax
lien search results for the Borrowers, confirming that no intervening lien,
claim or encumbrance (other than Permitted Liens) on any Collateral exists that
would affect the legality, validity or priority of the liens in favor of or for
the ratable benefit of the Lenders with respect to such Collateral; (D) the
applicable Incremental Revolving Facility Assumption Agreement, duly executed by
the parties thereto, together with such other documents, instruments and/or
agreements reasonably requested by the Administrative Agent; and (E) the
applicable Incremental Revolving Facility Upfront Fee payable by the Borrowers
to and for the account of each Incremental Revolving Facility Lender.

 

 
29

--------------------------------------------------------------------------------

 

 

1.9     Appointment of the Primary Operating Company. Each Borrower acknowledges
that (a) the Lenders have agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (b) it is receiving direct
and/or indirect benefits from each such extension of credit; and (c) the
obligations of the "Borrower" or "Borrowers" under this Agreement are the joint
and several obligations of each Borrower. To facilitate the administration of
the Loan, each Borrower hereby irrevocably appoints the Primary Operating
Company as its true and lawful agent and attorney-in-fact with full power and
authority to execute, deliver and acknowledge on such Borrower's behalf, each
Request for Advance and Certification and all other Loan Documents or other
materials provided or to be provided to the Administrative Agent or any Lender
pursuant to this Agreement or in connection with the Loan. This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Administrative Agent. Upon
request of the Administrative Agent, each Borrower shall execute, acknowledge
and deliver to the Administrative Agent a Power of Attorney, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
restating the power-of-attorney granted herein.

 

1.10     Joinder of New Subsidiaries and Affiliates; Release of Certain
Borrowers.

 

(a)     Except as otherwise provided in Section 1.10(b) of this Agreement or
unless waived in writing by the Administrative Agent, acting at the direction of
the Required Lenders, in their sole and absolute discretion, any present or
future Subsidiary of an ICF Entity that has assets valued, in the aggregate, in
excess of Two Million and No/100 Dollars ($2,000,000.00) and which greater than
fifty percent (50%) of all of the issued and outstanding equity interest is now
or hereafter owned, directly or indirectly by a Borrower, shall execute and
deliver to the Administrative Agent within forty-five (45) days of the date of
formation or acquisition (as applicable) of any domestic entity (x) a Joinder
Agreement in the form attached as Exhibit 6 to this Agreement (a "Joinder
Agreement"), pursuant to which such Affiliate shall (A) join in and become a
party to this Agreement and the other Loan Documents; (B) agree to comply with
and be bound by the terms and conditions of this Agreement and all of the other
Loan Documents; and (C) become a "Borrower" and thereafter be jointly and
severally liable for the performance of all the past, present and future
obligations and liabilities of the Borrowers hereunder and under the Loan
Documents; and (y) such other documents, instruments and agreements as may be
reasonably required by the Administrative Agent in connection therewith
(including, without limitation, an opinion of counsel), in form and substance
acceptable to the Administrative Agent and its counsel in all respects. The
Borrowers acknowledge and agree that the Administrative Agent shall have the
right, at the Borrowers' cost and expense, to perform a field audit of the
Receivables, inventory, business and operations of any present or future
Affiliate proposed to be joined as a "Borrower" hereunder;

 

(b)     Notwithstanding anything to the contrary contained in clause (a) above,
no Excluded Non-Borrower Affiliate or Foreign Non-Borrower Affiliate shall be
required to become a “Borrower” party to this Agreement and/or any of the other
Loan Documents. However, irrespective of whether or not any Person is required
to be joined as a “Borrower” party to this Agreement and the other Loan
Documents, the Borrowers shall undertake, and cause the Non-Borrower Affiliates
to undertake, any and all necessary and appropriate procedures to grant in favor
of the Administrative Agent, for the ratable benefit of the Lenders, a first
priority perfected security interest in and to (i) one hundred percent (100%) of
the issued and outstanding Equity Interests in each Domestic Non-Borrower
Affiliate within thirty (30) days of such Person becoming a Domestic
Non-Borrower Affiliate, and (ii) sixty-five percent (65%) of the Equity
Interests in each Foreign Non-Borrower Affiliate within sixty (60) days of such
Person becoming a Foreign Non-Borrower Affiliate; and

 

(c)     [Reserved].

 

(d)     [Reserved].

 

(e)     Notwithstanding the requirements set forth in this Section 1.10 to join
a Person to the Loan Agreement and the other Loan Documents, the Borrowers may
at any time elect to join as a
“Borrower” party any Person which is not required to be joined to this Agreement
and the other Loan Documents pursuant to clause (a) above by giving forty-five
(45) days prior written notice of the Borrowers’ election to do so, together
with such detailed information as may be reasonably necessary to join such
Person as a “Borrower” party to this Agreement and the other Loan Documents.
Prior to the expiration of said forty-five (45) day period, the Borrowers shall
execute and deliver to the Administrative Agent, and shall cause such Person
being joined as a “Borrower” party to this Agreement to execute and deliver to
the Administrative Agent, the documents specified in clause (a) above, in form
and substance reasonably acceptable to the Administrative Agent.

 

 
30

--------------------------------------------------------------------------------

 

 

ARTICLE 2
LETTERS OF CREDIT

 

2.1     Issuance. The Borrowers and the Lenders acknowledge that from time to
time the Borrowers may request that an LC Issuer issue or amend Letter(s) of
Credit. Subject to the terms and conditions of this Agreement, and any other
requirements for letters of credit normally and customarily imposed by an LC
Issuer, each LC Issuer agrees to issue Letters of Credit or amendments therefor,
provided that on the date of each request for a Letter of Credit or amendment to
a Letter of Credit and as of the date of issuance thereof, (i) no Event of
Default has occurred and is continuing, (ii) no act, event or condition has
occurred or exists which with notice or the passage of time, or both, would
constitute an Event of Default, and (iii) the Borrowers shall be deemed to have
remade and redated each and all of the representations and warranties set forth
in this Agreement, and with respect to those representations and warranties
qualified by "materiality", such representations and warranties shall be true
and correct in all respects, and with respect to those representations and
warranties not qualified by "materiality", such representations and warranties
shall be true and correct in all material respects in each case as of such date,
unless such representation or warranty specifically refers to an earlier date or
the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers shall have previously disclosed the same
to the Administrative Agent and the Lenders in writing, and such inability does
not constitute or give rise to an Event of Default. If any such Letter(s) of
Credit are issued by an LC Issuer, each of the Lenders shall purchase from such
LC Issuer a risk participation with respect to such Letter(s) of Credit in an
amount equal to such Lender's Percentage of the Revolving Facility Commitment
Amount. With respect to Letters of Credit issued or renewed (in accordance with
the terms set forth below) with an expiration date that extends beyond the
Maturity Date, the LC Issuer shall require, on or immediately prior to the
Maturity Date, cash security for the period of exposure from and after the
Maturity Date, in an amount equal to one hundred percent (100%) of the undrawn
amount of such Letter of Credit. Any request for a Letter of Credit shall be
made by a Borrower submitting to the LC Issuer (with a copy to the
Administrative Agent) an Application and Agreement for Letter of Credit or
Amendment to Letter of Credit (each being herein referred to as a "Letter of
Credit Application") on an LC Issuer's standard form, at least three (3)
Business Days prior to the date on which the issuance or amendment of the Letter
of Credit shall be required, which Letter of Credit Application shall be
executed by a duly authorized officer of a Borrower, and be accompanied by such
other supporting documentation and information as the Administrative Agent or LC
Issuer may from time to time reasonably request. Each Letter of Credit
Application shall be deemed to govern the terms of issuance of the subject
Letter of Credit, except to the extent inconsistent with the terms of this
Agreement. It is understood and agreed that Letters of Credit shall not be
issued for durations of longer than one (1) year. Any outstanding Letter of
Credit may be renewed from time to time; provided that (a) at least sixty (60)
days' prior written notice thereof shall have been given by the Borrowers to the
Administrative Agent and the LC Issuer; (b) no Event of Default exists under the
terms and provisions of the particular Letter of Credit or this Agreement, (c)
no act, event or condition has occurred or exists which with notice or the
passage of time, or both, would constitute an Event of Default under the terms
and provisions of the particular Letter of Credit or this Agreement and (d) the
Borrowers shall be deemed to have remade and redated each and all of the
representations and warranties set forth in this Agreement, and with respect to
those representations and warranties qualified by "materiality", such
representations and warranties shall be true and correct in all respects, and
with respect to those representations and warranties not qualified by
"materiality", such representations and warranties shall be true and correct in
all material respects in each case as of such date, unless such representation
or warranty specifically refers to an earlier date or the Borrowers are unable
to remake and redate any such representation or warranty, in which case the
Borrowers shall have previously disclosed the same to the Administrative Agent
and the Lenders in writing, and such inability does not constitute or give rise
to an Event of Default.

 

2.2     Amounts Advanced Pursuant to Letters of Credit. Upon the issuance of any
Letter(s) of Credit (a) any amounts drawn pursuant thereto shall be deemed
advanced ratably under the Revolver Notes, shall bear interest and be payable in
accordance with the terms of the Revolver Notes and shall be secured by the
Collateral (in the same manner as all other sums advanced under the Revolver
Notes); and (b) each Lender shall purchase from the LC Issuer such risk
participations in the Letter(s) of Credit as shall be necessary to cause each
Lender to share the funding obligations with respect thereto ratably in
accordance with such Lender's Percentage. It is expressly understood and agreed
that all obligations and liabilities of the Borrowers to an LC Issuer in
connection with any such Letter(s) of Credit shall be deemed to be
"Obligations," and the Administrative Agent shall not be required to release its
security interest in the Collateral until (i) all Notes and all other sums due
to the Lenders in connection with the Loan have been paid and satisfied in full,
(ii) all Letters of Credit have been canceled, expired or cash collateralized,
as provided in Section 2.1 of this Agreement, and (iii) no Lender or LC Issuer
has any further obligation or responsibility to make additional Loan advances or
issue additional Letters of Credit. Furthermore, in no event whatsoever shall
any LC Issuer have any obligation to issue any Letter of Credit which would
cause (x) the face amount of all then outstanding Letters of Credit issued for
the account of any or all Borrowers to exceed Thirty Million and No/100 Dollars
($30,000,000.00), in the aggregate, or (y) the aggregate outstanding principal
amount of the Revolving Facility (including the aggregate face amount of all
Letters of Credit outstanding), to exceed the Revolving Facility Commitment
Amount.

 

 
31

--------------------------------------------------------------------------------

 

 

2.3     Letter of Credit Fees. The Borrowers shall be jointly and severally
liable for the payment of: (a) to the Administrative Agent, for the benefit of
the Lenders ratably, a quarterly fee (the "Letter of Credit Fee") at the annual
rate equal to the Additional Libor Interest Margin corresponding to the ICF
Entities’ Leverage Ratio reported as of the immediately preceding quarter, as
set forth on Exhibit 7 attached to this Agreement, which shall be calculated (i)
on the face amount of each Letter of Credit as of the date of issuance (or the
anniversary or amendment date, as applicable), and (ii) on the basis of the
actual number of days elapsed and a three hundred sixty (360) day year; and (b)
to the LC Issuer, an issuance fee in an amount equal to 12.5 basis points of the
face amount of the particular Letter of Credit and customary administrative
charges (collectively, the "Letter of Credit Administration Fee"). The Letter of
Credit Fee shall be due and payable, in advance, on the date the Letter of
Credit is issued, amended, extended or renewed and on the same day of every
third (3rd) month thereafter during which such Letter of Credit shall remain
issued or outstanding. The Letter of Credit Administration Fee shall be due and
payable simultaneously with the LC Issuer's issuance, amendment, extension or
renewal of the particular Letter of Credit (as the case may be).

 

2.4     Documentation. Each Borrower agrees to be bound by the terms of the
applicable Letter of Credit Application and the LC Issuer's written regulations
and customary practices relating to letters of credit, though such
interpretation may be different from such Borrower's own. In the event of a
conflict between such Letter of Credit Application and this Agreement, this
Agreement shall govern subject to the terms of the International Standby
Practices 1998, and any subsequent official revision thereof and the terms of
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, and any subsequent
official revision thereof. Except in the case of gross negligence or willful
misconduct, as finally determined by a court of competent jurisdiction, the LC
Issuer shall not be liable for any error, negligence or mistakes, whether of
omission or commission, in following any Borrower's instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto. In determining whether to honor any request for drawing
under any Letter of Credit by the beneficiary thereof, the LC Issuer shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

 

2.5     Liability for Acts and Omissions. As between any ICF Entity and the LC
Issuer, the Borrowers assume all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the foregoing, the LC Issuer
shall not be responsible for any of the following, including any losses or
damages to any ICF Entity or other Person or property relating therefrom:
(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the particular Letter of
Credit Application for such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the LC Issuer shall have been notified thereof); (b) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (c) the failure of the beneficiary of
any such Letter of Credit, or any other Person to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any ICF Entity against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any ICF Entity and any beneficiary of any Letter of Credit or
any such transferee; (d) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) errors in interpretation of
technical terms; (f) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (g) the misapplication of the proceeds of any drawing
under such Letter of Credit by the beneficiary of any such Letter of Credit; or
(h) any consequences arising from causes beyond the control of the LC Issuer,
including any act or omission of any Government, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Issuer's rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Issuer
from liability for the LC Issuer's gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction, in connection with
actions or omissions described in such clauses (a) through (h) of such sentence.
In no event shall the LC Issuer be liable to any ICF Entity for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys' fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit. Without limiting the
generality of the foregoing, the LC Issuer (i) may rely on any oral or other
communication believed in good faith by the LC Issuer to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the LC Issuer; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
LC Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document and honor any drawing in connection with any Letter of Credit
that is the subject to such order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

 
32

--------------------------------------------------------------------------------

 

 

ARTICLE 3
SECURITY

 

3.1     Security Generally. As collateral security for the Loan and all other
Obligations, each Borrower hereby grants and conveys to the Administrative
Agent, for the benefit of the Lenders ratably, a security interest in all of its
assets, whether now owned or hereafter acquired by such Borrower, including,
without limitation, the following (collectively, the "Collateral"):

 

Receivables. All of such Borrower's present and future right, title and interest
in and to any and all Accounts, contracts, contract rights, Chattel Paper,
General Intangibles, notes, drafts, acceptances, chattel mortgages, conditional
sale contracts, bailment leases, security agreements and other forms of
obligations arising out of or acquired in the course of or in connection with
any business such Borrower conducts, together with all liens, guaranties,
securities, rights, remedies and privileges pertaining to any of the foregoing,
and all rights with respect to returned and repossessed items of Inventory;

 

Inventory. All of such Borrower's present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials owned by such Borrower,
wherever located, and used or consumed in its business, including all returned
and repossessed items; and all other property constituting Inventory;

 

Other Collateral. All of such Borrower's present and future right, title and
interest in and to any and all cash, cash equivalents, Deposit Accounts,
Documents, Instruments, Investment Property, Letter of Credit Rights and
Supporting Obligations, together with all of such Borrower's present and future
furniture, fixtures, Equipment, machinery, supplies and other assets (other than
stock, as below provided) and personal property of every type or nature
whatsoever, including without limitation, all of such Borrower's present and
future inventions, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, registrations, copyrights,
licenses, franchises, customer lists, tax refunds, tax refund claims, rights of
claims against carriers and shippers, leases and rights to indemnification;

 

 
33

--------------------------------------------------------------------------------

 

 

Stock or Other Ownership Interests. All of such Borrower's present and future
right, title and interest in and to any and all of the Equity Interests in any
Person, whether such interests are now or hereafter issued or outstanding,
together with all voting, economic and other rights thereof or appurtenant
thereto, pursuant to the Stock Security Agreement, Membership Interest
Assignment and/or such other documents, instruments or agreements as may be
reasonably required by the Administrative Agent;

 

Leases. All of such Borrower's present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;

 

Records. All of such Borrower's present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and

 

Proceeds, Etc. Any and all Proceeds of the foregoing, whether cash or non-cash
proceeds, and all increases, substitutions, replacements and/or additions to any
or all of the foregoing.

 

It is expressly understood and agreed that the foregoing grant and conveyance of
a security interest in the Collateral is in confirmation of (and not replacement
of) the grant and conveyance of a security interest in the Collateral which was
previously made pursuant to or in accordance with the Existing Loan Agreement
and the other Loan Documents; that the liens created by such prior grant and
conveyance of a security interest in the Collateral remain in full force and
effect; and that the grant of and conveyance of a security interest in the
Collateral pursuant hereto shall be supplemental to such prior grant and
conveyance.

 

Notwithstanding the foregoing, the above described grant and conveyance shall
not be deemed to include the grant and conveyance of (a) any Government
Contract, Government Subcontract or Commercial Contract, which by its terms or
applicable law may not be conveyed; it being understood, however, that in any
such situation(s), the Administrative Agent's security interest shall include
(i) the entirety of such Borrower's right, title and interest in and to all
Receivables and all other Proceeds directly or indirectly arising from such
Government Contract, Government Subcontract or Commercial Contract, and (ii) all
other rights and interests which such Borrower may lawfully convey to the
Administrative Agent with respect to such Government Contract, Government
Subcontract or Commercial Contract (including, without limitation, a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Law); (b) any Equity Interests in or assets of an Excluded
Non-Borrower Affiliate; (c) any Equity Interests in a Foreign Non-Borrower
Affiliate in excess of sixty-five percent (65%) of all of the Equity Interests
of such Foreign Non-Borrower Affiliate; (d) motor vehicles titled in the name of
any ICF Entity; and (e) except as otherwise set forth in Section 3.1 of this
Agreement with respect to leases, interests in real property owned by any ICF
Entity.

 

3.2     Equity Interests of Subsidiaries and Affiliates. As additional
collateral security for the Loan and all other Obligations, the Borrower shall,
and shall cause each ICF Entity (other than (i) any ICF Entity which, as of the
Restatement Date, does not own or hold any Equity Interests in any other ICF
Entity, and (ii) any ICF Entity which is an Excluded Non-Borrower Affiliate) to
grant and convey to the Administrative Agent, for the benefit of the Lenders
ratably, pursuant to the Stock Security Agreement, Membership Interest
Assignment or other comparable collateral document, a first priority perfected
security interest in and to (a) one hundred percent (100%) of the issued and
outstanding Equity Interests in each Domestic Non-Borrower Affiliate which is
not a Subsidiary of a Foreign Borrower or a Subsidiary of a Foreign Non-Borrower
Affiliate, and (b) sixty-five percent (65%) of the Equity Interests in each
Foreign Non-Borrower Affiliate and in each Foreign Subsidiary Holding Company,
whether any of the foregoing Equity Interests shall be now owned or be hereafter
acquired.

 

 
34

--------------------------------------------------------------------------------

 

 

3.3     No Preference or Priority. It is expressly understood and agreed that
each of the Notes shall be secured without preference or priority; it being the
intention of the parties that the Notes shall be co-equal and coordinate in
right of payment of principal, interest, late charges and other sums due
thereunder.

 

ARTICLE 4
CONDITIONS TO THE LENDERS' OBLIGATIONS

 

The initial performance of the Lenders' obligations under this Agreement shall
be subject to the following conditions:

 

4.1     Compliance with Law and Agreements; Third Party Consents. The Lenders
shall be reasonably satisfied that (a) the Loan shall be in full compliance with
all legal requirements, (b) all regulatory and third party consents and
approvals required to be obtained have been obtained, and (c) the Borrowers
shall have performed, and caused the other ICF Entities to perform, all
agreements theretofore to be performed by the Borrowers and the other ICF
Entities (as applicable).

 

4.2     Financial Condition. There shall have been no material adverse change in
the financial condition of the ICF Entities, in the aggregate, between the date
of the most recent financial statement(s) delivered to the Lenders and the
Restatement Date.

 

4.3     Litigation/Bankruptcy. There shall be no pending or threatened
litigation by any Person (private or governmental) with respect to the Loan or
any documentation executed in connection therewith (except for such litigation
disclosed to and not objected to by the Administrative Agent prior to Closing),
nor shall there be any litigation, bankruptcy or other proceedings which the
Administrative Agent believes, in good faith, could reasonably be expected to
have a Material Adverse Effect on a going forward basis.

 

4.4     Opinion of Counsel. The Administrative Agent shall have received an
opinion of Borrowers' counsel with respect to each Borrower (other than any
Foreign Borrower), in form and substance satisfactory to the Administrative
Agent and its counsel in all respects.

 

4.5     No Default. There shall exist no Event of Default, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.

 

4.6     Documentation. The Administrative Agent shall have received such
financial statements, projections, certificates of good standing, corporate
resolutions, limited liability company consents, UCC financing statements,
opinions, certifications, schedules to be attached to this Agreement and such
other documents, instruments and agreements as may be reasonably required by the
Lenders or the Administrative Agent, in such form and content and from such
parties, as the Administrative Agent shall require (including, without
limitation, all documentation and other information required by bank regulatory
authorities applicable to "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act). All documentation relating to the
Loan and all related transactions must be satisfactory in all respects to the
Administrative Agent, the Lenders and their respective counsel.

 

4.7     Restatement Costs and Expenses. The Borrowers shall have paid all fees
payable to the Administrative Agent and/or the Lenders, plus all
restatement/closing costs and expenses incurred by the Administrative Agent in
connection with the transactions contemplated hereby, including, without
limitation, all filing fees, recording costs, out-of-pocket syndication costs
and expenses and the reasonable attorneys' fees and expenses of the
Administrative Agent's counsel.

 

 
35

--------------------------------------------------------------------------------

 

 

4.8     Restatement Matters. On or before the Restatement Date:

 

(a)     The Administrative Agent shall have received (i) a certificate, dated
the Restatement Date and signed by the Chief Financial Officer or other duly
authorized officer of the Borrowers, certifying (A) that except as set forth on
any schedule attached thereto, the certificate or articles of incorporation or
formation (or similar document) of each ICF Entity previously delivered to the
Administrative Agent and its counsel in connection with the Existing Loan
Agreement have not been amended since the date of the last amendment thereto
shown on the certificate of good standing so furnished, (B) that except as set
forth on any schedule attached thereto, the by-laws or operating agreement (or
similar document) of each ICF Entity as in effect and delivered in connection
with the Existing Loan Agreement have not been amended, (C) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors or other equivalent body of each ICF Entity, authorizing the
execution, delivery and performance of this Agreement, the Notes and the other
Loan Documents by such ICF Entity (as applicable), the undertaking by such ICF
Entity of the Obligations (as applicable), and that such resolutions have not
been modified, rescinded or amended and are in full force and effect as of the
Restatement Date, and (D) as to the incumbency and specimen signature of each
officer executing this Agreement, the Notes, or any other Loan Document or any
other document delivered in connection therewith on behalf of such Borrower or
other ICF Entity; and (ii) a certificate of another officer as to the incumbency
and specimen signature of the Chief Financial Officer or other duly authorized
officer executing the certificate pursuant to clause (i) above;

 

(b)     This Agreement, the Notes and all other Loan Documents required to be
executed and delivered by any Lender, any Borrower and/or any Non-Borrower
Affiliate shall have been executed and delivered to the Administrative Agent and
its counsel in form and substance acceptable to the Administrative Agent, all
such documents shall be in full force and effect, and each such document
(including each UCC financing statement) required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded in order to
create or continue in favor of the Administrative Agent for the benefit of the
Lenders, ratably a valid, legal and perfected first-priority (except to the
extent otherwise provided therein) security interest in and lien on the
Collateral (subject to any Permitted Lien) described therein shall have been
prepared and delivered to the Administrative Agent and its counsel;

 

(c)     All legal matters incident to this Agreement and the Restatement shall
be reasonably satisfactory to the Lenders, the Administrative Agent and their
respective counsel; and

 

(d)     After giving effect to the Restatement, all representations and
warranties of the Borrowers and the Non-Borrower Affiliates set forth in this
Agreement and the other Loan Documents (as applicable) shall be, with respect to
those representations and warranties not qualified by "materiality", true,
accurate and complete in all material respects, and not misleading in any
material respect, and with respect to those representations and warranties
qualified by "materiality", true, accurate and complete in all respects and not
misleading in any respect.

 

4.9     Security Interests. The Borrowers and the Non-Borrower Affiliates (to
the extent required pursuant to Article 3 of this Agreement) shall have executed
and delivered all documentation that the Administrative Agent deems necessary or
appropriate for the perfection of any Liens granted to the Administrative Agent
and/or the Lenders pursuant to this Agreement or any other Loan Document.

 

4.10     Insurance. The Borrowers shall have delivered to the Administrative
Agent, for the ratable benefit of the Lenders, evidence of compliance with the
insurance requirements set forth in this Agreement and the other Loan Documents.

 

4.11     Due Diligence/Syndication. The Lead Arranger and the Administrative
Agent shall have completed, to their satisfaction, a credit analysis, including
but not limited to access to management, as well as financial reviews (on a
historical and a projected basis), environmental reviews, legal reviews, site
visits, customer inquiries, and other due diligence, as deemed necessary or
appropriate. Additionally, the Lead Arranger shall have successfully completed
the syndication of the Revolving Facility.

 

 
36

--------------------------------------------------------------------------------

 

 

4.12     Other Deliveries. The Borrowers shall have provided, and shall have
caused each other ICF Entity to have provided, to the Administrative Agent all
other documents, instruments and agreements requested by the Administrative
Agent on or prior to the Restatement Date.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and/or make any advances to the Borrowers pursuant to this Agreement, each
Borrower jointly and severally represents, warrants, covenants and agrees as
follows:

 

5.1     Existence and Qualification. Each Borrower and Domestic Non-Borrower
Affiliate is a corporation or limited liability company duly organized, validly
existing and in good standing (to the extent applicable) under the laws of its
jurisdiction of incorporation or organization referenced in the preamble of this
Agreement, with all corporate or limited liability company power and authority
and all necessary licenses and permits to own, operate and lease its properties
and carry on its business as now being conducted, and as it may in the future be
conducted, except where the failure to obtain such licenses or permits could not
reasonably be expected to have a Material Adverse Effect. Each Borrower and
Domestic Non-Borrower Affiliate has only one jurisdiction of incorporation or
organization (as the case may be). Each Borrower and Domestic Non-Borrower
Affiliate is duly qualified and authorized to do business and is in good
standing in each jurisdiction in which the nature of its activities or the
character of its properties makes qualification necessary, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.

 

5.2     Authority; Noncontravention. Except as set forth in Schedule 5.2
attached to this Agreement, the execution, delivery and performance of the
obligations of each Borrower set forth in this Agreement, the Notes and the
other Loan Documents, and the execution, delivery and performance of the
obligations of each Non-Borrower Affiliate set forth in the Stock Security
Agreement, Membership Interest Assignment or other comparable collateral
document (a) have been duly authorized by all necessary corporate, limited
liability company, stockholder or member action (as applicable); (b) do not
require the consent of any governmental body, agency or authority; (c) will not
violate or result in (and with notice or the lapse of time will not violate or
result in) the breach of any provision of any Borrower's or Non-Borrower
Affiliate’s Articles/Certificate of Incorporation, Articles/Certificate of
Formation, By-laws, Operating Agreement, Material Contracts existing as of the
Restatement Date, other organizational document, or any order or regulation of
any governmental authority or arbitration board or tribunal; (d) will not
violate or result in (and with notice or the lapse of time will not violate or
result in) any order or regulation of any governmental authority or arbitration
board or tribunal applicable to such Borrower or Non-Borrower Affiliate, the
effect of which could reasonably be expected to have a Material Adverse Effect;
and (e) except as permitted by the terms and provisions of this Agreement, will
not result in the creation of a lien, charge or encumbrance of any nature upon
any of the properties or assets of any Borrower or Non-Borrower Affiliate. When
the Loan Documents are executed and delivered, they will constitute legal, valid
and binding obligations of each Borrower and, to the extent applicable, each
Non-Borrower Affiliate, enforceable against each Borrower and, to the extent
applicable, each Non-Borrower Affiliate, in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the rights of creditors generally.

 

5.3     Financial Position. The financial statements listed on Schedule 5.3
attached to this Agreement, copies of which have been delivered to the
Administrative Agent and the Lenders (a) present fairly the financial condition
of the ICF Entities as of the date(s) thereof and the results of the ICF
Entities’ operations for the periods indicated therein, (b) were prepared in
accordance with GAAP, (c) with respect to all historical data, are true and
accurate in all material respects, (d) with respect to all projections, are
reasonable, and (e) are not misleading in any material respect. All material
liabilities, fixed or contingent, are fully shown or provided for on the
referenced financial statements or the notes thereto as of the date(s) thereof.
There has been no material adverse change in the business, property or condition
(financial or otherwise) of the ICF Entities since the date of the most recent
financial statements listed on Schedule 5.3 attached to this Agreement. All
company filings required by the SEC or pursuant to the SEC Act have been filed
as and when required (except to the extent appropriate extensions have been
obtained and remain in effect), and no ICF Entity has received written notice of
any violation of the SEC Act or any other law, rule or regulation of the SEC
that has not been disclosed to the Administrative Agent in writing.

 

 
37

--------------------------------------------------------------------------------

 

 

5.4     Payment of Taxes. Each ICF Entity has filed all tax returns and reports
required to be filed by it with the United States Government and/or with all
state and local governments, and has paid in full or made adequate provision on
its books for the payment of all taxes, interest, penalties, assessments or
deficiencies shown to be due or claimed to be due on or in respect of such tax
returns and reports, except to the extent that the validity or amount thereof is
being contested in good faith by appropriate proceedings and the non-payment
thereof pending such contest will not result in the execution of any tax lien or
otherwise jeopardize the Administrative Agent's or the Lenders' interests in any
Collateral.

 

5.5     Accuracy of Submitted Information; Omissions. As of the date furnished,
none of the documents, certificates, information, materials or financial
statements furnished to any Lender or the Administrative Agent pursuant to this
Agreement or otherwise in connection with the Loan contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in light of the circumstances under
which they were made, not materially misleading, provided, that with respect to
projected financial information, pro forma financial information and information
of a general economic or industry nature, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that such information may vary from
actual results and that such variations may be material.

 

5.6     Government Contracts/Government Subcontracts.

 

(a)     All Government Contracts existing as of the Restatement Date and having
(i) a remaining funded contract value of Twenty-five Million and No/100 Dollars
($25,000,000.00) or more, and (ii) a remaining term of twelve (12) months or
longer are listed on Schedule 5.6(a) attached to this Agreement.

 

(b)     Except as set forth in Schedule 5.6(b) attached to this Agreement: (i) 
the Borrowers and the Domestic Non-Borrower Affiliates have complied in all
material respects with all statutory and regulatory requirements, including the
Service Contract Act, the Contract Disputes Act, the Procurement Integrity Act,
the Federal Procurement and Administrative Services Act, the Federal Acquisition
Regulations ("FAR") and related cost principles and the cost accounting
standards, where and as applicable to each of the Government Contracts and
Government Subcontracts (except for such non-compliance which could not
reasonably be expected to have a Material Adverse Effect); (ii) no termination
for default, cure notice or show cause notice has been issued and remains
unresolved with respect to any Government Contract or Government Subcontract,
and to the best of the Borrowers' knowledge, no event, condition or omission has
occurred or exists that would constitute grounds for such action; (iii) no past
performance evaluation received by any Borrower or any Domestic Non-Borrower
Affiliate with respect to any such Government Contract or Government Subcontract
has set forth a default or other failure to perform thereunder or termination or
default thereof which could reasonably be expected to have a Material Adverse
Effect; and (iv) no money due to the Borrowers or any Domestic Non-Borrower
Affiliate pertaining to any Government Contract or Government Subcontract has
been withheld or set-off as a result of any claim(s) made against the Borrowers
or such Domestic Non-Borrower Affiliate involving amounts in excess of One
Million and No/100 Dollars ($1,000,000.00), individually or in the aggregate.

 

(c)     No Borrower or Domestic Non-Borrower Affiliate has taken any action or
is a party to any litigation that could reasonably be expected to give rise to
(i) liability under the False Claims Act, or (ii) a claim for price adjustment
under the Truth in Negotiations Act.

 

(d)     Except as set forth in Schedule 5.6(d) attached to this Agreement, no
Government Contract or Government Subcontract has been terminated for default in
the past ten (10) years.

 

(e)     Except as set forth in Schedule 5.6(e) attached to this Agreement, no
Borrower or Domestic Non-Borrower Affiliate has ever been, and is not now,
suspended, debarred or proposed for suspension or debarment from bidding on any
Government Contract or Government Subcontract. Except as set forth in Schedule
5.6(e) attached to this Agreement, since February 1, 2009, no notice of
suspension, debarment, cure notice, show cause notice or notice of termination
for default has been issued by the Government to any Borrower, any Domestic
Non-Borrower Affiliate or any of its respective officers or employees, and no
such actions, or any other adverse Government actions or proceedings, with
respect to Government Contracts or Government Subcontracts, have been commenced
or threatened in writing against any Borrower, any Domestic Non-Borrower
Affiliate or any of its respective officers or employees; it being understood
and agreed that, for purposes hereof, normal and customary reviews and audits
conducted by the Government in the ordinary course of business shall not be
deemed adverse Government action(s) or proceeding(s).

 

 
38

--------------------------------------------------------------------------------

 

 

(f)     Except as set forth in Schedule 5.6(f) attached to this Agreement,
(i) no Borrower or Domestic Non-Borrower Affiliate has undergone and no Borrower
or Domestic Non-Borrower Affiliate is undergoing any audit, inspection, survey
or examination of records by the Government relating to any Government Contract
or Government Subcontract and involving fraud, deception, dishonesty, willful
misconduct, criminal activity or any allegation thereof, (ii) no Borrower or
Domestic Non-Borrower Affiliate has received written notice of, and no Borrower
or Domestic Non-Borrower Affiliate has undergone, any investigation or review
relating to any Government Contract or Government Subcontract and involving
fraud, deception, dishonesty, willful misconduct, criminal activity or any
allegation thereof, and (iii) no such audit, review, inspection, investigation,
survey or examination of records has been threatened in writing. Except as set
forth in Schedule 5.6(f) attached to this Agreement, no Borrower or Domestic
Non-Borrower Affiliate has received any official notice that it is or was being
specifically audited or investigated by the General Accounting Office, the
Defense Contract Audit Agency of the United States Government (the "DCAA"), any
state or federal agency Inspector General, the contracting officer with respect
to any Government Contract or Government Subcontract, or the Department of
Justice (including any United States Attorney).

 

(g)      Neither any Borrower, nor to any Borrower's knowledge, any other ICF
Entity or any of its respective employees, officers or agents of such Borrower
or other ICF Entity, has committed (or taken any action to promote or conceal)
any violation of the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1,  -2.

 

(h)     The Borrowers and Domestic Non-Borrower Affiliates are duly registered
in the System for Award Management pursuant to applicable FAR.

 

(i)     [Reserved].

 

(j)     No Borrower or Domestic Non-Borrower Affiliate is a party to an
administrative agreement with the Government arising from any suspension,
debarment or similar adverse proceeding.

 

5.7     No Defaults or Liabilities. No ICF Entity is in default of any
obligation, covenant or condition contained in any Material Contract which could
reasonably be expected to have a Material Adverse Effect. Additionally, except
for the matters disclosed on Schedule 5.9 attached to this Agreement, there is
no litigation, legal or administrative proceeding or investigation pending
against any ICF Entity, and no litigation, legal or administrative proceeding or
investigation has been threatened against any ICF Entity, which has not been
disclosed to the Administrative Agent in writing and which involves amounts in
excess of Five Million and No/100 Dollars ($5,000,000.00) or which could
prejudice, in any material respect, the Administrative Agent's or any Lender's
rights or remedies under any Loan Document, or the priority, perfection or
enforceability of the Administrative Agent's security interest in or lien on any
Collateral.

 

5.8     No Violations of Law. No ICF Entity is in violation of any Applicable
Laws in any material respect; no ICF Entity has failed to obtain any license,
permit, franchise or other governmental authorization necessary to the ownership
of its properties or to the conduct of its business, and each ICF Entity has
conducted its business and operations in compliance with all Applicable Laws,
except for such non-compliance which could not reasonably be expected to have a
Material Adverse Effect.

 

5.9     Litigation and Proceedings. Except for the matters set forth on Schedule
5.9 attached to this Agreement, as of the Restatement Date, no action, suit or
proceeding against or affecting any ICF Entity is presently pending, or to the
knowledge of any Borrower, threatened, in any court, before any governmental
agency or department, or before any arbitration board or tribunal, which
involves the possibility of any judgment or liability that exceeds all
potentially available insurance by more than Five Million and No/100 Dollars
($5,000,000.00). No ICF Entity is in default with respect to any order, writ,
injunction or decree of any court, governmental authority or arbitration board
or tribunal.

 

 
39

--------------------------------------------------------------------------------

 

 

5.10     Security Interest in the Collateral. Each ICF Entity is the sole legal
and beneficial owner of all assets owned or purported to be owned by it, free
and clear of all liens, claims and encumbrances of any nature, except for the
Permitted Liens and other liens expressly permitted by the terms and provisions
of this Agreement. Except as expressly set forth in this Agreement or unless
requirements of any Applicable Law(s) dictate an alternative or additional
method of creating valid and enforceable security interests in the Collateral
(or, as the case may be under any Applicable Law, such foreign jurisdiction's
equivalent of a valid and enforceable security interest in and to such
Collateral), the security interests and liens granted by the Borrowers to the
Administrative Agent pursuant to this Agreement, and granted by the Non-Borrower
Affiliates to the Administrative Agent pursuant to the Stock Security Agreement,
Membership Interest Assignment or comparable collateral document, constitute
valid and enforceable security interests in and liens on each item of the
Collateral of the type or nature which may be made subject to a security
interest under the UCC, subject to no other liens other than Permitted Liens.
Upon execution of this Agreement, and subject to (a) the filing of UCC-1
financing statements containing a description of the Collateral and naming the
Borrowers and/or Non-Borrower Affiliates (as applicable) as debtors in the
appropriate jurisdictions as determined by applicable law, and (b) the
requirements of any Applicable Law(s) which dictate an alternative or additional
method of perfecting the security interest (or, as the case may be under any
Applicable Law, such foreign jurisdiction’s equivalent of a perfected lien on
and security interest) in the Collateral consisting of Equity Interests, the
security interests and liens granted by the Borrowers to the Administrative
Agent, for the benefit of the Lenders ratably, pursuant to this Agreement, and
granted by the Non-Borrower Affiliates to the Administrative Agent, for the
benefit of the Lenders ratably, pursuant to the Stock Security Agreement,
Membership Interest Assignment or comparable collateral document (i) constitute
perfected security interests in all Collateral (but excluding Collateral
consisting of Equity Interests in Foreign Non-Borrower Affiliates) of the type
or nature in which a security interest may be perfected by filing, recording or
registering a financing statement in the United States pursuant to the UCC, (ii)
shall be superior to and prior to any other lien on any of such Collateral (but
excluding Collateral consisting of Equity Interests in Foreign Non-Borrower
Affiliates), other than Permitted Liens, and no further recordings or filings
are or will be required in connection with the creation, perfection or
enforcement of such security interests and liens, other the filing of
continuation statements in accordance with Applicable Law, and (iii) in the case
of Collateral consisting of Equity Interests in any Foreign Borrower or Foreign
Non-Borrower Affiliate, subject to (A) having control thereof within the meaning
of the UCC, and/or (B) satisfaction of any requirements of Applicable Law which
dictate an alternative or additional method of perfection (or, as the case may
be under any Applicable Law, such foreign jurisdiction's equivalent of a
perfected lien on and security interest in and to such Collateral), shall be
superior to and prior to any other lien on any of such Collateral, other than
Permitted Liens.

 

5.11     Principal Place of Business; Location of Books and Records. As of the
Restatement Date, each Borrower and Domestic Non-Borrower Affiliate maintains
its principal place of business and the office where it keeps its books and
records with respect to Receivables at the headquarters location listed on
Schedule 2 attached to this Agreement (other than ICF Jones & Stokes Associates,
Inc. which keeps its books and records with respect to Receivables at 630 K
Street, Suite 400, Sacramento, California 95814). Schedule 5.11 attached to this
Agreement sets forth all primary business locations of the Borrowers and
Domestic Non-Borrower Affiliates situated within the United States as of the
Restatement Date.

 

5.12     Fiscal Year. Each ICF Entity’s Fiscal Year ends on December 31st.

 

5.13     Pension Plans.

 

(a)     Except for the matters set forth on Schedule 5.13(a) attached to this
Agreement, the present value of all benefits vested under all "employee pension
benefit plans", as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974 ("ERISA"), from time to time maintained
by the Borrowers, the Domestic Non-Borrower Affiliates or any ERISA Affiliate
(individually, a "Pension Plan" and collectively, the "Pension Plans") did not,
as of December 31, 2008, exceed the value of the assets of the Pension Plans
allocable to such vested benefits;

 

(b)     Except for the matters set forth on Schedule 5.13(b) attached to this
Agreement, no Pension Plan, trust created thereunder or other person dealing
with any Pension Plan has engaged in a non-exempt transaction proscribed by
Section 406 of ERISA or a non-exempt "prohibited transaction", as such term is
defined in Section 4975 of the Internal Revenue Code;

 

 
40

--------------------------------------------------------------------------------

 

 

(c)     Except for the matters set forth on Schedule 5.13(c) attached to this
Agreement, no Pension Plan or trust created thereunder has been terminated
within the last three (3) years, and there have been no "reportable events" (as
such term is defined in Section 4043 of ERISA and the regulations thereunder)
with respect to any pension plan or trust created thereunder after June 30,
1974;

 

(d)     No Pension Plan or trust created thereunder has incurred any
"accumulated funding deficiency" (as such term is defined in Section 302 of
ERISA or Section 412 of the Internal Revenue Code) as of the end of any plan
year, whether or not waived, since the effective date of ERISA; and

 

(e)     None of the Borrowers or Domestic Non-Borrower Affiliates, or any of
their ERISA Affiliates (i) makes, or is obligated to make, contributions to a
multiemployer plan (as defined in Section 3(37) of ERISA) or has ever
contributed, or been obligated to contribute, to such a plan in the past; (ii)
maintains or has ever maintained (A) any plan which has been subject to Title IV
of ERISA, or (B) a defined benefit plan (as defined in Section 3(35) of ERISA);
or (iii) has any liability or could reasonably be expected to have any liability
with respect to any plan identified in the immediately preceding clause (ii)
above.

 

5.14     O.S.H.A., ADA and Environmental Compliance.

 

(a)     Each ICF Entity has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act ("O.S.H.A."), the Americans with Disabilities
Act ("ADA"), the Environmental Protection Act, RCRA and all other environmental
laws which non-compliance with could reasonably be expected to result in a
Material Adverse Effect; and there have been no citations, notices,
notifications or orders of any such non-compliance issued to any ICF Entity or
relating to its respective business, assets, property, leaseholds or equipment
under any such laws, rules or regulations;

 

(b)     each ICF Entity has been issued all required federal, state and local
licenses, certificates and permits necessary or appropriate in the operation of
its facilities, businesses, assets, property, leaseholds and equipment, unless
the failure to obtain any such license, certificate or permit would not have a
Material Adverse Effect; and

 

(c)     (i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as "Releases") of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any ICF Entity; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
ICF Entity; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any ICF Entity has ever been used by any ICF Entity
(and to the best of each Borrower's knowledge, any other Person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) no Hazardous
Substances are present on any real property owned, or to the actual knowledge of
any Borrower any premises leased, by any ICF Entity, except for such quantities
of Hazardous Substances as are handled in all material respects in accordance
with all applicable manufacturer's instructions and governmental regulations,
and as are necessary or appropriate for the operation of the business of the ICF
Entities. Each Borrower, for itself, on behalf of each other ICF Entity and its
respective successors and assigns, hereby covenants and agrees to indemnify,
defend and hold harmless the Administrative Agent and the Lenders from and
against any and all liabilities, losses, claims, damages, suits, penalties,
costs and expenses of every kind or nature, including, without limitation,
reasonable attorneys' fees arising from or in connection with (i) the presence
or alleged presence of any Hazardous Substance or Hazardous Waste on, under or
about any property of any ICF Entity (including, without limitation, any
property or premises now or hereafter owned or leased by any ICF Entity), or
which is caused by or results from, directly or indirectly, any act or omission
to act by any ICF Entity; and (ii) any ICF Entity’s violation of any
environmental statute, ordinance, order, rule or regulation of any governmental
entity or agency thereof (including, without limitation, any liability arising
under CERCLA, RCRA, HMTA or any Applicable Laws).

 

 
41

--------------------------------------------------------------------------------

 

 

5.15     Intellectual Property. All patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
and Domestic Non-Borrower Affiliate are (a) owned or utilized by such Borrower
or Domestic Non-Borrower Affiliate (as applicable), and (b) valid and, except
with respect to licenses, trade secrets and certain copyrights, have been duly
registered or filed with all appropriate governmental authorities. Schedule
5.15(a) attached to this Agreement sets forth all patents, patent applications,
trademarks, trademark applications, copyrights, copyright applications, trade
names, trade secrets and licenses necessary for the conduct of the business of
each Borrower and Domestic Non-Borrower Affiliate (as applicable) as of the
Restatement Date, and except as disclosed in Schedule 5.15(a) attached to this
Agreement, there is no objection or pending challenge to the validity of any
such patent, trademark, copyright, trade name, trade secret or license; no
Borrower is aware of any grounds for any such challenge or objection thereto.
Except as disclosed in Schedule 5.15(b) attached to this Agreement, as of the
Restatement Date, no Borrower or Domestic Non-Borrower Affiliate pays any
royalty to anyone in connection with any patent, trademark, copyright, trade
name, trade secret or license; and each Borrower and Domestic Non-Borrower
Affiliate has the right to bring legal action for the infringement of any such
patent, trademark, copyright, trade name, trade secret or license.

 

5.16     Existing or Pending Defaults; Material Contracts. No Borrower is aware
of any pending or threatened litigation, or any other legal or administrative
proceeding or investigation pending or threatened, against any ICF Entity
arising from or related to any Material Contract which could reasonably be
expected to result in any judgment or liability against any ICF Entity in excess
of Five Million and No/100 Dollars ($5,000,000.00).

 

5.17     Leases and Real Property. No Borrower or Domestic Non-Borrower
Affiliate owns any real property other than fixtures that may relate to various
leaseholds. All leases and other agreements under which any Borrower or Domestic
Non-Borrower Affiliate occupies real property are in full force and effect and
constitute legal, valid and binding obligations of, and are legally enforceable
against, the Borrower or Domestic Non-Borrower Affiliate party thereto and, to
the Borrowers' best knowledge, are the binding obligations of and legally
enforceable against, the other parties thereto. To the Borrowers' best
knowledge, all necessary governmental approvals, if any, have been obtained for
each such lease or agreement, and there have been no threatened cancellations
thereof or outstanding disputes with respect thereto.

 

5.18     Labor Relations. There are no strikes, work stoppages, material
grievance proceedings, union organization efforts or other controversies
pending, or to any Borrower's knowledge, threatened or reasonably anticipated,
between any Borrower or Domestic Non-Borrower Affiliate and (a) any current or
former employee of any Borrower or Domestic Non-Borrower Affiliate or (b) any
union or other collective bargaining unit representing any such employee. Each
Borrower and Domestic Non-Borrower Affiliate has complied and is in compliance
with all Applicable Laws relating to employment or the workplace, including,
without limitation, provisions relating to wages, hours, collective bargaining,
safety and health, work authorization, equal employment opportunity,
immigration, withholding, unemployment compensation, employee privacy and right
to know, except for such non-compliance which could not reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 5.18 attached
to this Agreement, as of the Restatement Date, there are no collective
bargaining agreements, employment agreements between any Borrower or Domestic
Non-Borrower Affiliate and any of its employees, or professional service
agreements not terminable at will relating to the businesses or assets of any
Borrower or Domestic Non-Borrower Affiliate. The consummation of the
transactions contemplated hereby will not cause any Borrower or Domestic
Non-Borrower Affiliate to incur or suffer any liability relating to, or
obligation to pay, severance, termination or other similar payments to any
Person.

 

5.19     Assignment of Contracts No existing Government Contract, Government
Subcontract or other Material Contract of any ICF Entity (and no present or
future interest of any ICF Entity, in whole or in part, in, to or under any such
Government Contract, Government Subcontract or other Material Contract) is
currently assigned, pledged, hypothecated or otherwise transferred to any Person
(other than in favor of the Administrative Agent for the benefit of the Lenders
ratably).

 

5.20     Contribution Agreement. The Contribution Agreement is in full force and
effect, has not been modified, altered or amended in any respect whatsoever
(other than to add a new Borrower party thereto from time to time and in
connection with this Agreement), and no Borrower is in default thereunder.

 

 
42

--------------------------------------------------------------------------------

 

 

5.21     Registered Names. The corporate or company name of each Borrower and
Domestic Non-Borrower Affiliate set forth in this Agreement and the other Loan
Documents (including, without limitation, all of the UCC-1 financing statements)
is accurate in all respects, and such corporate or company name is identical to
the corporate or company name of record with such Borrower's or Domestic
Non-Borrower Affiliate’s jurisdiction of incorporation or organization (as
applicable).

 

5.22     Ownership of the ICF Entities. As of the Restatement Date, except as
described on Schedule 5.22 attached to this Agreement, all of the issued and
outstanding Equity Interests of each Borrower (other than the Parent Company)
and the other ICF Entities is owned by either the Parent Company, the Primary
Operating Company, another Borrower or a Non-Borrower Affiliate, free and clear
of any and all liens, claims and encumbrances of any type or nature (other than
the security interests granted to the Administrative Agent, for the benefit of
the Lenders ratably, pursuant to this Agreement, the Stock Security Agreement,
the Membership Interest Assignment or other comparable collateral document).

 

5.23     Solvency. Both prior to and after giving effect to the transactions
contemplated by the terms and provisions of this Agreement, (a) each Borrower
owned and owns property (including, without limitation, the Borrower's rights
under the Contribution Agreement) whose fair saleable value is greater than the
amount required to pay all of such Borrower's indebtedness (including contingent
debts), (b) each Borrower was and is able to pay all of its indebtedness as such
indebtedness matures, and (c) each Borrower had and has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.

 

5.24     Foreign Assets Control Regulations, Etc. No ICF Entity is an "enemy" or
an "ally of the enemy" within the meaning of Section 2 of the Trading with the
Enemy Act. No ICF Entity is in violation of (a) the Trading with the Enemy Act,
(b) the Bank Secrecy Act, any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act. None of the ICF Entities (i) is a Blocked Person, (ii) engages in any
dealings or transactions or is otherwise associated, with any Blocked Person, or
(iii) is a Sanctioned Person. The Borrowers have implemented and maintain in
effect policies and procedures designed to ensure compliance by each ICF Entity
and its respective officers and employees with Anti-Corruption Laws and
applicable Sanctions, and each ICF Entity is in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

 

5.25     Federal Reserve Regulations. No director, executive officer or
principal shareholder of any ICF Entity is a director, executive officer or
principal shareholder of the Administrative Agent or any Lender. For the
purposes hereof, the terms "director" "executive officer" and "principal
shareholder" (when used with reference to the Administrative Agent or any
Lender), shall have the respective meanings assigned thereto in Regulations
issued by the Board.

 

5.26     Commercial Tort Claims. No Borrower is a party to any Commercial Tort
Claims, except as shown on Schedule 5.26 attached to this Agreement.

 

5.27     Letter of Credit Rights. No Borrower has any Letter of Credit Rights,
except as shown on Schedule 5.27 attached to this Agreement.

 

5.28     Intercompany Debt. Except as described on Schedule 5.28 attached to
this Agreement, as of the Restatement Date, no Borrower or Non-Borrower
Affiliate has any outstanding Indebtedness owed by or to any other ICF Entity
(other than to another Borrower or another Non-Borrower Affiliate, as
applicable).

 

5.29     Survival of Representations and Warranties. All representations and
warranties made herein shall survive the making of the Loan, and shall be deemed
remade and redated as of the date of each request for an advance or readvance of
any Loan proceeds or the issuance, amendment, renewal or extension of any Letter
of Credit, unless the Borrowers are unable to remake and/or redate any such
representation or warranty, discloses the same to the Lenders in writing, and
such inability does not constitute or give rise to an Event of Default.

 

 
43

--------------------------------------------------------------------------------

 

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:

 

6.1     Payment of Loan Obligations. Each Borrower will duly and punctually pay
all sums to be paid to the Lenders, the Lead Arranger and the Administrative
Agent in accordance with the terms and provisions of the Loan Documents, and
will comply with, perform and observe all of the terms and provisions thereof.

 

6.2     Payment of Taxes. Each Borrower will, and will cause each other ICF
Entity to, promptly pay and discharge when due all federal, state and other
governmental taxes, assessments, fees and charges imposed upon it, or upon any
of its properties or assets, except to the extent that the non-payment thereof
will not result in the execution of any tax lien or otherwise jeopardize the
Administrative Agent's or the Lenders' interest in or the value of any
Collateral.

 

6.3     Delivery of Financial and Other Statements. The Borrowers shall deliver
to the Administrative Agent financial and other statements, each of which shall,
unless otherwise expressly set forth below to the contrary, be prepared in
accordance with GAAP consistently applied, as follows:

 

(a)     on or before the ninetieth (90th) day following the close of each Fiscal
Year, the Borrowers will submit to the Administrative Agent (i) annual audited
and unqualified consolidated financial statements certified by an independent
certified public accountant acceptable to the Administrative Agent and including
a consolidating and consolidated balance sheet, cash flow statement, income
statement and statement of shareholders' equity, accompanied by related
footnotes, reporting the ICF Entities’ current financial position and the
results of their operations for the Fiscal Year then ended, which shall be
accompanied by management letters (if issued), (ii) a schedule listing each
Government Contract which constitutes a Material Contract and has a remaining
term of twelve (12) months or longer, and (iii) an annual budget for the then
current Fiscal Year, in each case certified by the Borrowers' Chief Financial
Officer or another duly authorized executive officer of the Borrowers, each of
which shall be in form and substance satisfactory to the Administrative Agent;

 

(b)     on or before the forty-fifth (45th) day following the close of each
Fiscal Quarter, the Borrowers will submit to the Administrative Agent a
Quarterly Covenant Compliance/Non-Default Certificate in the form attached as
Exhibit 5 to this Agreement, accompanied by (i) a consolidated balance sheet and
income statement, reporting the ICF Entities’ current financial position and the
results of their operations for the Fiscal Quarter then ended and year to date,
(ii) internally prepared statements of cash flow and contract/status backlog
reports, (iii) detailed current aged billed accounts receivable reports, and
(iv) a detailed listing of all deposit accounts designated by the Borrowers as
Permitted Foreign Bank Accounts during the Fiscal Quarter then ended, each of
which shall be certified by the Borrowers' Chief Financial Officer or another
duly authorized executive officer of the Borrowers and each of which shall be in
form and substance satisfactory to the Administrative Agent;

 

(c)     within ten (10) days of issuance, distribution or filing, as applicable,
the Borrowers will submit to the Administrative Agent copies of all public
filings, disclosure statements and/or registration statements which any ICF
Entity issues to, distributes to or files with the SEC or any state agency or
department regulating securities (or any other Person, pursuant to the rules
and/or regulations of the SEC or any state agency or department regulating
securities);

 

(d)     not less than ten (10) days prior to any change of or addition to any of
the locations within the United States where any Collateral (other than
Receivables) valued, individually or in the aggregate, in excess of One Million
and No/100 Dollars ($1,000,000.00) is or will be located, or any change of or
addition to the location(s) of the books and records used to generate any ICF
Entity’s Receivables, the Borrowers will submit to the Administrative Agent a
written notice specifying the new address or location of such Collateral or
books and records (as the case may be), and if required pursuant to Section 6.17
of this Agreement, the written notice from the Borrowers shall be accompanied by
the landlord lien waiver required thereunder, executed by the landlord for such
new location; and

 

 
44

--------------------------------------------------------------------------------

 

 

(e)     promptly upon the request of the Administrative Agent, the Borrowers
will provide to the Administrative Agent such other information and/or reports
relating to each ICF Entity’s business, operations, properties or prospects as
the Administrative Agent may from time to time reasonably request (including,
without limitation, all documentation and other information required by bank
regulatory authorities from time to time applicable to "know your customer" and
anti-money laundering rules and regulations, including the Patriot Act).

 

It is expressly understood and agreed that the Borrower certifications required
under this Section 6.3 shall (i) with respect to historical data, be true and
accurate in all material respects, and (ii) with respect to projections, be
reasonable.

 

6.4     Maintenance of Records; Review by the Administrative Agent. Each
Borrower will maintain, and cause each other ICF Entity to maintain, at all
times, proper books of record and account in accordance with GAAP, consistently
applied, and, subject to any applicable confidentiality and secrecy requirements
imposed by any Government agency, will permit the Administrative Agent's
officers or any of the Administrative Agent's authorized representatives or
accountants to visit and inspect each ICF Entity’s offices and properties,
examine its books of account and other records, and discuss its affairs,
finances and accounts with the officers of any ICF Entity, all at such
reasonable times during normal business hours, and as often as the
Administrative Agent may reasonably request.

 

6.5     Maintenance of Insurance Coverage. Each Borrower will maintain, and
cause each Domestic Non-Borrower Affiliate to maintain, in effect fire and
extended coverage insurance, public liability insurance, worker's compensation
insurance and insurance on the Collateral and each of its properties, with
responsible insurance companies, in such amounts and against such risks as are
customary for similar businesses, required by governmental authorities, if any,
having jurisdiction over all or part of its operations, or otherwise reasonably
required by the Administrative Agent, and will furnish to the Administrative
Agent certificates evidencing such continuing insurance. The Administrative
Agent, for the benefit of the Lenders ratably, shall be named as the loss payee
on all hazard and casualty insurance policies and as an additional insured on
all liability insurance policies. All insurance policies shall also provide (a)
that the insurer shall endeavor to provide not less than thirty (30) days
written notice to the Administrative Agent prior to expiration, cancellation or
material change in any coverage or otherwise, except where the expiration or
cancellation of a policy results from non-payment of premium(s) or non-renewal
of the policy (in which case the policy shall provide for not less than ten (10)
days prior written notice); and (b) for waiver of subrogation.

 

6.6     Maintenance of Property/Collateral; Performance of Contracts. Each
Borrower will maintain, and cause each other ICF Entity (other than the Jones &
Stokes Joint Venture Entities) to maintain, at all times, the Collateral and its
tangible property, both real and personal, in good order and repair (subject to
ordinary wear and tear), and will permit the Administrative Agent's officers or
authorized representatives to visit and inspect the Collateral and each
Borrower's tangible property at such reasonable times during normal business
hours, as and when the Administrative Agent deems necessary or appropriate. Each
Borrower shall perform, and shall cause each other ICF Entity to perform, all
obligations under all Material Contracts to which it is a party, including all
exhibits and other attachments to such contracts, all modifications thereto and
all documents and instruments delivered pursuant thereto, and will comply with
all laws, rules and regulations governing the execution, delivery and
performance thereof, except for such non-compliance which would or could not
reasonably be expected to have a Material Adverse Effect.

 

6.7     Maintenance of Existence. Each Borrower will maintain, and shall cause
each other ICF Entity to maintain, its corporate or company existence (as
applicable) in its state or country of incorporation or organization (as
applicable) as of the Restatement Date.

 

6.8     Maintenance of Certain Deposit Accounts with the Administrative Agent.
Except for the Transitional Deposit Accounts and Permitted Foreign Bank
Accounts, each Borrower will maintain, and will cause each Domestic Non-Borrower
Affiliate to maintain, its primary U.S. cash collection accounts with the
Administrative Agent and all of its other primary bank accounts with a Lender.
Each Lender maintaining a primary bank account of any Borrower expressly
acknowledges and agrees that (a) the Administrative Agent, for the benefit of
the Lenders ratably, has been granted a first priority security interest in and
to such bank account pursuant to this Agreement, (b) the Lender's possession of
such bank account constitutes "control" for purposes of perfecting the
Administrative Agent's security interest in and to such bank account under the
UCC or otherwise, and (c) such Lender's rights and remedies with respect to such
bank account (other than rights and remedies necessary to recoup normal and
customary account fees and charges imposed from time to time for maintaining and
administering such bank account, and rights and remedies with respect to items
returned unpaid, whether for insufficient funds or for any other reason) shall
be, and at all times remain, subject and subordinate to the rights and remedies
of the Administrative Agent granted pursuant to this Agreement or available
pursuant to applicable law.

 

 
45

--------------------------------------------------------------------------------

 

 

6.9     Maintenance of Management. The Borrowers will notify the Administrative
Agent in writing of the change of any executive officer or director of the
Parent Company or the Primary Operating Company within thirty (30) days of the
date of any such change.

 

6.10     Disclosure of Defaults, Etc.

 

(a)     Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default. In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of (i) any termination for default, suspension,
debarment, show cause notice or similar adverse action or proceeding, including
without limitation any pending or threatened litigation involving any ICF Entity
and involving amounts in excess of Five Million and No Dollars ($5,000,000.00),
and (ii) any condition, act, event or occurrence which comes to such Borrower's
attention that could reasonably be expected to (A) result in a termination for
default, suspension, debarment or similar adverse proceeding which could
reasonably be expected to have a Material Adverse Effect, (B) prejudice the
Administrative Agent's or any Lender's rights in connection with this Agreement,
any Note or any other Loan Document, or (C) result in any litigation or other
legal or administrative proceeding or investigation asserting an ICF Entity
liability, or seeking the entry of any judgment in excess of Five Million and
No/100 Dollars ($5,000,000.00). Additionally, the Borrowers agree to provide
written notice to the Administrative Agent and the Lenders promptly, but in all
events within ten (10) Business Days, after the date on which any senior
executive of the Borrowers obtains knowledge of any obligation of an ICF Entity
for the payment of borrowed money, whether now existing or hereafter created,
incurred or arising, becomes or is declared to be due and payable prior to the
expressed maturity thereof. Any notice issued pursuant to this Subsection shall
include such details as the Administrative Agent may reasonably require.

 

(b)     If, at any time after the Restatement Date, any Borrower shall receive
any letter, notice (including any notice by the DCAA or any other government
authority regarding any proposed audit or investigation), subpoena, court order,
pleading or other document issued, given or delivered by the Government or any
other governmental authority, any Prime Contractor or by any Person acting for
or on behalf of the Government, such other governmental authority or such Prime
Contractor with respect to, or in any manner related to any alleged default,
fraud, dishonesty, malfeasance or other willful misconduct of an ICF Entity, the
Borrowers shall deliver a true, correct and complete copy of such letter,
notice, subpoena, court order, pleading or document to the Administrative Agent,
the Administrative Agent's counsel and each Lender promptly, but in all events
within ten (10) Business Days, after receipt by a senior executive of the
Borrowers thereof. Furthermore, if any ICF Entity shall issue, give or deliver
to the Government or any other governmental authority, any Prime Contractor or
by any Person acting for or on behalf of the Government, such other governmental
authority or such Prime Contractor, any letter, notice, subpoena, court order,
pleading or other document with respect to, or in any manner related to, or
otherwise in response to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of an ICF Entity, the Borrowers shall deliver a true,
correct and complete copy of such letter, notice, subpoena, court order,
pleading or other document to the Administrative Agent, the Administrative
Agent's counsel and each Lender concurrent with the issuance or delivery thereof
to the Government, such other governmental authority, such Prime Contractor or
any Person acting for or on behalf of the Government, such other governmental
authority or such Prime Contractor. If any letter, notice, subpoena, court
order, pleading or other document required to be delivered to the Administrative
Agent, the Administrative Agent's counsel and each Lender pursuant to this
Section 6.10 contains any information deemed "classified" by the Government or
such other governmental authority and/or the dissemination of any such
information to the Administrative Agent, the Administrative Agent's counsel and
each Lender would result in any ICF Entity violating any Applicable Law, then
the Borrowers shall deliver to the Administrative Agent, the Administrative
Agent's counsel and each Lender a summary of such letter, notice, subpoena,
court order, pleading or other document containing a summary thereof, but
including as much (but no more than) detail as can be included therein without
violating any Applicable Law.

 

 
46

--------------------------------------------------------------------------------

 

 

6.11     Security Perfection; Assignment of Claims Act; Payment of Costs. The
Borrowers will execute and deliver and pay the costs of recording and filing
financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or pursuant to any other
Loan Document. On or before the date which is ninety (90) days from the date of
any Government Contract hereafter entered into, extended or renewed by one or
more Borrowers, such Borrower(s) shall execute all documents necessary or
appropriate in order to comply with the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. Section 3727 and 41 U.S.C. Section 15 (the "Government
Contract Assignments") in connection with each such Government Contract; it
being understood and agreed, however, that (a) no Borrower's failure to execute
and deliver any Government Contract Assignment shall constitute a default,
breach or violation of the Borrowers' obligation(s) set forth in this Section
6.11, unless the Administrative Agent shall have made written demand upon the
Borrowers to fully and faithfully comply with its obligation(s) with respect to
Government Contract Assignments set forth in this Section 6.11 above, and such
demand shall have been issued by the Administrative Agent only after the
occurrence of an Event of Default; and (b) unless an Event of Default shall have
occurred and be continuing, no Government Contract Assignment shall be required
for any Government Contract which (i) has a remaining value of less than Five
Million and No/100 Dollars ($5,000,000.00), or (ii) has a remaining term of less
than twelve (12) months (with no option to extend). The Borrowers acknowledge
that the Administrative Agent and the Lenders will be irreparably harmed if any
Borrower fails or refuses to execute and deliver any Government Contract
Assignment after the Administrative Agent's demand therefor, as and when
required pursuant to this Section 6.11, and that the Administrative Agent and
the Lenders have no adequate remedy at law. In such event, the Borrowers agree
that the Administrative Agent shall be entitled, in addition to all other rights
and remedies available to the Administrative Agent and/or the Lenders, to
injunctive or other equitable relief to compel the Borrowers' full compliance
with the requirements of this Section 6.11. All costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) incurred in
connection with the preparation, execution, delivery and administration of
Government Contract Assignments shall be borne solely by the Borrowers.
Additionally, the Borrowers will pay any and all costs incurred in connection
with the transactions contemplated hereby, as well as any and all taxes (other
than the Lenders' income and franchise taxes), which may be payable as a result
of the execution of this Agreement or any agreement supplemental hereto, or as a
result of the execution and/or delivery of any Note or other Loan Document.

 

6.12     Defense of Title to Collateral. The Borrowers will at all times defend
the Lenders', the Administrative Agent's and Borrowers' rights in the
Collateral, subject to the Permitted Liens, against all Persons and all claims
and demands whatsoever, and will, upon request of the Administrative Agent (a)
furnish such further assurances of title as may be required by the
Administrative Agent, and (b) do any other acts necessary to effectuate the
purposes and provisions of this Agreement, or as required by law or otherwise in
order to perfect, preserve, maintain or continue the interests of the
Administrative Agent and/or Lenders in any Collateral.

 

6.13     Compliance with Law. Each Borrower will, and will cause each other ICF
Entity to, conduct its businesses and operations in compliance in all material
respects with (a) all Applicable Laws and all requirements of all federal,
state, local and other regulatory authorities having jurisdiction (including,
without limitation, Anti-Corruption Laws and applicable Sanctions), (b) the
provisions of its charter documents and other corporate governance documents,
(c) all agreements and instruments by which it or any of its properties may be
bound, and (d) all applicable decrees, orders and judgments.

 

6.14     Other Collateral Covenants.

 

(a)     The Borrowers will, at their own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such lists, descriptions and designations of Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments, and take such further steps
relating to the Collateral and other property or rights covered by the interests
hereby granted which the Administrative Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its ownership and security interests
in any Collateral.

 

 
47

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers shall promptly notify the Administrative Agent in writing
if, at any time, any issuer of uncertificated securities, securities
intermediary or commodities intermediary has issued or holds, or will issue or
hold, any financial assets or commodities to or for the benefit of any Borrower,
and the Borrowers shall obtain authenticated control letters from such issuer or
intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent's demand
therefor.

 

(c)     If any Borrower is or becomes the beneficiary of a letter of credit with
a face amount in excess of Five Million and No/100 Dollars ($5,000,000.00), such
Borrower shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent's request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)     The Borrowers shall promptly take all steps necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the UCC and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

(e)     The Borrowers hereby irrevocably authorize the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) describe Collateral (A) as all assets of the Borrowers or words
of similar effect (other than assets expressly excluded from the description of
Collateral herein), regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code in
such jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the Uniform Commercial Code for the sufficiency or filing office acceptance
of any financing statement or amendment, including (A) whether any Borrower is
an organization, the type of organization and any organization identification
number issued to such Borrower, and (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Borrowers agree to furnish any such information to the
Administrative Agent promptly upon request. The Borrowers also ratify their
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any initial financing statements or amendments
thereto or continuations thereof, if filed prior to the Restatement Date.

 

(f)     The Borrowers shall promptly, and in any event within two (2) Business
Days after the same is acquired by any Borrower, notify the Administrative Agent
of any Commercial Tort Claim acquired by a Borrower which could reasonably be
expected to result in a monetary recovery in excess of Five Million and No/100
Dollars ($5,000,000.00), and unless otherwise consented to by the Administrative
Agent, such Borrower shall enter into a supplement to this Agreement, granting
to the Administrative Agent, for the benefit of the Lenders ratably, a perfected
security interest in such Commercial Tort Claim.

 

(g)     If any Borrower retains possession of any Chattel Paper or Instruments
with the Administrative Agent's consent, such Chattel Paper and Instruments
shall be marked with the following legend: "This writing and the obligations
evidenced or secured hereby are subject to the security interest of Citizens
Bank of Pennsylvania, as Administrative Agent."

 

(h)     No Borrower shall reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated as of
the Restatement Date unless it shall have provided to the Administrative Agent
at least thirty (30) days prior written notice thereof.

 

 
48

--------------------------------------------------------------------------------

 

 

(i)     Each Borrower acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent and agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower's rights under
Section 9-509(d)(2) of the UCC.

 

6.15     Financial Covenants of the Borrowers. So long as any Obligation remains
outstanding or this Agreement remains in effect, the Borrowers will comply, and
will cause the other ICF Entities in the aggregate to comply, with each of the
financial covenants set forth below:

 

(a)     Fixed Charge Coverage Ratio. To maintain on a consolidated basis for
each Fiscal Quarter, a Fixed Charge Coverage Ratio of not less than 1.25 to
1.00. For purposes of the foregoing, "Fixed Charge Coverage Ratio" shall mean,
for each measurement period, the sum of the ICF Entities’ EBITDA, plus real
property rent expense and operating lease expense, minus non-financed capital
expenditures, divided by the sum of the ICF Entities’ real property rent expense
and operating lease expense, plus net interest expense, plus cash taxes paid,
and plus required principal payments on debt and Capital Lease Obligations, plus
cash dividends and restricted payments (i.e., payments prohibited by the
provisions of this Agreement), including stock repurchases (other than stock
repurchases made by the Parent Company in accordance with Section 7.8(b) of this
Agreement). The Fixed Charge Coverage Ratio shall be measured on the last day of
each Fiscal Quarter throughout the term of the Loan.

 

(b)     Leverage Ratio. To maintain at all times on a consolidated basis for
each Fiscal Quarter a Leverage Ratio of not more than 3.75 to 1.00. For purposes
of the foregoing, "Leverage Ratio" shall mean, for each measurement period, the
ratio of the ICF Entities’ Total Funded Debt as of the end of such measurement
period to the ICF Entities’ EBITDA. The Leverage Ratio shall be measured on the
last day of each Fiscal Quarter throughout the term of the Loan.

 

Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested on a rolling four (4) quarter basis, and
shall include the results of any entity acquired pursuant to a Permitted
Acquisition and consolidated into the ICF Entities’ financial statements within
the twelve (12) month period immediately preceding the applicable covenant
calculation date. Unless otherwise defined, all financial terms used in this
Section 6.15 shall have the meanings attributed to such terms in accordance with
GAAP.

 

6.16     [Reserved].

 

6.17     Landlord Waivers; Subordination. If, at any time after the Restatement
Date, any Borrower (other than any Foreign Borrower) or Domestic Non-Borrower
Affiliate shall move or relocate any of its books and records (other than the
relocation of the books and records with respect to Receivables of any Borrower
or Non-Borrower Affiliate to the headquarters location listed on Schedule 2
attached to this Agreement), the Borrower shall provide to the Administrative
Agent, prior to any such move or relocation, a landlord lien waiver with respect
to the relocated location, pursuant to which each landlord shall subordinate any
statutory, contractual or other lien the landlord may have in any of the
Collateral to the lien, operation and effect of the lien granted to the
Administrative Agent pursuant to this Agreement and the other Loan Documents.

 

6.18     Substitute Notes. Upon request of the Administrative Agent, each
Borrower shall execute and deliver to the Administrative Agent substitute
promissory notes, in form and substance satisfactory to the Administrative Agent
in all respects, payable to the order of such Person as may be designated by the
Administrative Agent; it being understood and agreed, however, that the
aggregate principal amount of all outstanding promissory notes shall not exceed
the Commitment Amount (plus the Swing Line Commitment Amount) as of the date
such substitute note(s) are issued.

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not,
and unless specified below, will not suffer or permit any other ICF Entity to:

 

 
49

--------------------------------------------------------------------------------

 

 

7.1     Change of Control; Disposition of Assets; Merger.

 

(a)     (i) with respect to the Parent Company and/or the Primary Operating
Company, suffer or permit a Change of Control to occur, and (ii) with respect to
all other ICF Entities (other than the Parent Company, the Primary Operating
Company and the Jones & Stokes Joint Venture Entities), suffer or permit
majority ownership or effective control to be sold, assigned or otherwise
transferred, legally or equitably, to any Person, except (A) from a Borrower to
another Borrower, (B) from a Non-Borrower Affiliate or Excluded Non-Borrower
Affiliate to a Borrower or a Non-Borrower Affiliate or Excluded Non-Borrower
Affiliate, respectively, (C) from an Excluded Non-Borrower Affiliate to another
Excluded Non-Borrower Affiliate, or (D) from a Borrower, Non-Borrower Affiliate
or Excluded Non-Borrower Affiliate to any other Person in connection with a
Permitted Disposition; or

 

(b)     suffer or permit the issuance of any Equity Interests of any ICF Entity
(other than the Jones & Stokes Joint Venture Entities), except for the issuance
of Additional Equity Stock, (i) whether pursuant to an employee stock option
plan or an employee stock ownership plan, in form and substance reasonably
satisfactory to the Administrative Agent (either such plan being referred to
herein as an "Approved ESOP"), or an employee stock purchase plan, program or
arrangement, in form and substance reasonably satisfactory to the Administrative
Agent (an "Approved ESPP"); or (ii) by the Parent Company; provided that the
capital stock is not convertible or exchangeable into Indebtedness, or required
to be redeemed or repurchased at the option of the holder or upon the happening
of an event or the passage of time; or

 

(c)     suffer or permit any ICF Entity (other than the Jones & Stokes Joint
Venture Entities) to make any Disposition of any of its property or assets
(including, without limitation, Equity Interests of another ICF Entity), except
for a Permitted Disposition and as may be permitted pursuant to Section 7.1(a)
of this Agreement; or permit any Borrower to become a party to any document,
instrument or agreement (other than this Agreement and the other Loan Documents)
which prohibits, limits or restricts such Borrower from assigning, pledging,
hypothecating or otherwise encumbering any of its assets, including, without
limitation, any Equity Interests of another Borrower; or

 

(d)     permit any ICF Entity (other than the Jones & Stokes Joint Venture
Entities) to merge or consolidate with any business, company or enterprise, or
acquire or purchase any business, company or enterprise or acquire or purchase
substantially all of the assets of any business, company or enterprise; it being
understood and agreed, however, that the Administrative Agent's prior written
consent shall not be required for any of the following:

 

(i)     any merger between Borrowers or by a Non-Borrower Affiliate or Excluded
Non-Borrower Affiliate with and into a Borrower (with the Borrower being the
surviving entity) or with and into another Non-Borrower Affiliate or Excluded
Non-Borrower Affiliate, respectively; provided that (A) the Borrowers shall have
provided not less than fifteen (15) days prior written notice to the
Administrative Agent of the proposed merger, and such notice sets forth all of
the material terms of such merger (including, without limitation, the purpose
for consummating such merger), (B) with respect to any merger into a Borrower,
after giving effect to such merger, the Administrative Agent, for the benefit of
the Lenders ratably, shall have a perfected first priority security interest in
and to all of the assets of the surviving Borrower constituting Collateral
(subject to Permitted Liens), (C) within ten (10) days of the effective date of
such merger, true, correct and complete state-certified copies of the articles
of merger, plan of merger and all other documents, instruments and agreements
relating thereto shall have been provided by the Borrowers to the Administrative
Agent, and (D) promptly (but in all events within forty-five (45) days)
following the Administrative Agent's request, the Borrowers shall have executed,
issued and/or delivered to the Administrative Agent, and/or caused such
Non-Borrower Affiliate to have executed, issued and/or delivered to the
Administrative Agent, such documents, instruments and agreements as the
Administrative Agent may reasonably require in connection with or as a result of
such merger; or

 

(ii)     any other merger or acquisition by any Borrower or Non-Borrower
Affiliate with or of a Person which is not a Borrower (a "Target") which meets
all of the following criteria:

 

 
50

--------------------------------------------------------------------------------

 

 

A.     the merger or acquisition results in the acquisition by such Borrower or
Non-Borrower Affiliate of all or substantially all of the assets of the Target
or at least eighty-five percent (85%) of all of the issued and outstanding
Equity Interests in the Target, in either case, free and clear of any and all
liens, claims and encumbrances (other than Permitted Liens);

 

B.     the Target is in a similar line or lines of business as that of the
Borrowers;

 

C.     the Target is a going concern, not involved in any material litigation
that is not fully covered by reserves and/or insurance and shall have not
suffered any material adverse change in its business, operations, condition or
assets at any time after the immediately preceding fiscal quarter end and prior
to the effective date of the merger or acquisition;

 

D.     the subject transaction does not constitute a hostile acquisition or
merger;

 

E.     both prior to and after giving effect to the merger or acquisition, no
Event of Default shall exist or have occurred;

 

F.     without limiting Section 7.1(d)(ii)E above, the Borrowers will be in
compliance with all financial covenants set forth in Section 6.15 of this
Agreement both prior to and after giving effect to the merger or acquisition,
and the ICF Entities’ Leverage Ratio will not exceed 3.50 to 1.00 after giving
effect to the proposed merger or acquisition;

 

G.     after giving effect to the merger or acquisition, there is at least
Twenty-five Million and No/100 Dollars ($25,000,000.00) of excess availability
under the Revolving Facility;

 

H.     with respect to Foreign Acquisitions and/or the acquisition of any Target
which is to become a Domestic Non-Borrower Affiliate (i.e., the Target is not
required to be joined as a “Borrower” party pursuant to Section 1.10 of this
Agreement), the aggregate amount of cash consideration, whether paid or unpaid,
for any and all such mergers and/or acquisitions in any twelve (12) month period
shall not exceed Fifty Million and No/100 Dollars ($50,000,000.00);

 

I.     the Borrowers and the Non-Borrower Affiliates shall not assume any
obligation or liability that would be included in the calculation of Total
Funded Debt as a condition of such merger or acquisition other than capitalized
leases entered into in the ordinary course of business, normal and customary
accruals and other Indebtedness expressly permitted pursuant to this Agreement;

 

J.     the Borrowers shall have certified in writing, or concurrent with the
consummation of the subject merger or acquisition shall certify in writing, to
the Administrative Agent that the subject merger or acquisition meets the
requirements of a Permitted Acquisition as set forth above; and

 

K.     if required pursuant to Section 1.10 of this Agreement, the Target shall
be joined as a "Borrower" party to this Agreement and the other Loan Documents
within forty-five (45) days of the effective date of the merger or acquisition
or by such later date as provided pursuant to Section 1.10 of this Agreement, or
if the Target is not required to be joined as a “Borrower” party to this
Agreement and the other Loan Documents pursuant to Section 1.10 of this
Agreement, a first priority perfected lien on the Equity Interests of the Target
shall be granted to the Administrative Agent for the ratable benefit of the
Lenders, as provided in Article 3 of this Agreement, pursuant to the Stock
Security Agreement, the Membership Interest Assignment, comparable collateral
document or any joinder thereto.

 

In the event that the Administrative Agent issues its consent to a hostile
acquisition, such consent shall be subject to, among other things, the
Borrowers' agreement to indemnify, defend and hold the Administrative Agent and
the Lenders harmless from and against any and all claims, demands, losses,
liabilities, damages, costs and expenses of every kind and nature, including
without limitation, reasonable attorneys' fees, related to, arising out of or in
connection with such acquisition, pursuant to an indemnity agreement
satisfactory to the Administrative Agent and the affected Lender in all
respects.

 

 
51

--------------------------------------------------------------------------------

 

 

7.2     Margin Stocks. Use all or any part of the proceeds of any advance made
hereunder to purchase or carry, or to reduce or retire any loan incurred to
purchase or carry, any margin stocks (within the meaning of Regulations U, T or
X of the Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.

 

7.3     Change of Operations. Change the general character of any ICF Entity’s
business as conducted on the Restatement Date (i.e., professional business
services), or engage in any type of business not directly related to or
compatible with such business as presently and normally conducted.

 

7.4     Judgments; Attachments. Suffer or permit any judgment in excess of Five
Million and No/100 Dollars ($5,000,000.00) against any ICF Entity or any
attachment against any ICF Entity’s property (for an amount not fully covered by
insurance) to remain unpaid, undischarged or undismissed for a period of ten
(10) days, unless enforcement thereof shall be effectively stayed or bonded.

 

7.5     Fiscal Year; Accounting Method. Suffer or permit any change to the
Fiscal Year of any ICF Entity or, subject to The Interpretive Provisions Section
of this Agreement, the accounting methods of any ICF Entity.

 

7.6     Material Adverse Effect. At any time do or perform any act or permit any
act to be performed which could reasonably be expected to have a Material
Adverse Effect.

 

7.7     Indebtedness; Granting of Security Interests.

 

(a)     Create, incur, assume or suffer to exist any Indebtedness, whether
direct or indirect, except for:

 

(i)     trade debt and operating leases incurred in the ordinary course of
business;

 

(ii)     unsecured Indebtedness outstanding on the Restatement Date and listed
on Schedule 7.7(a)(ii) attached to this Agreement, but any increase thereof
would be subject to subsection (x) below;

 

(iii)     inter-company Indebtedness (including inter-company guarantees) (A) by
and between Borrowers, (B); by and between Non-Borrower Affiliates, (C) by and
between Excluded Non-Borrower Affiliates, and (D) to the extent permitted
pursuant to Section 7.8 of this Agreement, by and between ICF Entities;

 

(iv)     performance guarantees (i.e., the non-monetary contingent obligation to
complete performance of a contract) issued by any ICF Entity on behalf of
another ICF Entity;

 

(v)     bid bonds and/or performance bonds with respect to the failure of a
Borrower or Non-Borrower Affiliate to complete a contractual obligation (but not
with respect to financing such obligation) incurred in the ordinary course of
business in an amount not to exceed, individually or in the aggregate, Fifteen
Million and No/100 Dollars ($15,000,000.00), at any time, with the understanding
that bank guarantees (including advance payment guarantees) permitted pursuant
to Section 7.7(a)(ix) of this Agreement shall not be included in any calculation
of the foregoing basket;

 

(vi)     Indebtedness secured by Permitted Liens, provided that such
Indebtedness does not violate any other covenant set forth in this Agreement;

 

 
52

--------------------------------------------------------------------------------

 

 

(vii)     secured Indebtedness (other than the Obligations) outstanding on the
Restatement Date and listed on Schedule 7.7(b)(vii) attached to this Agreement,
and any refinancings, refundings, renewals or extensions of such Indebtedness;
provided that (A) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (B) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the ICF Entities or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(viii)     Indebtedness incurred to finance (by purchase or lease) equipment
constituting capital expenditures, provided that (A) such Indebtedness does not
violate any other covenant set forth in this Agreement, and (B) any lien or
security interest incurred in connection therewith only encumbers the equipment
being purchased or leased (or other assets purchased or leased from the same
financing source) and does not encumber any other property of the ICF Entities;

 

(ix)      Indebtedness arising from bank guarantees (including advance payment
guarantees) issued for the account of a Borrower, a Non-Borrower Affiliate or
(to the extent mutually agreed to in writing from time to time by the
Administrative Agent and the Borrowers) an Excluded Non-Borrower Affiliate, in
each case issued and incurred in the ordinary course of business, provided that
the aggregate face amount of any and all such bank guarantees (including advance
payment guarantees) outstanding at any time shall not exceed Forty Million and
No/100 Dollars ($40,000,000.00);

 

(x)     any other unsecured Indebtedness assumed or incurred by any Borrower or
Non-Borrower Affiliate (and not specifically described or addressed in this
Section 7.7(a)), provided that (A) the aggregate amount of any and all such
other Indebtedness remaining unpaid and outstanding at any time with respect to
all Borrowers and Non-Borrower Affiliates does not exceed Fifty Million and
No/100 Dollars ($50,000,000.00), and (B) the aggregate amount of any and all
such other Indebtedness remaining unpaid and outstanding at any time with
respect to all Non-Borrower Affiliates does not exceed Twenty-five Million and
No/100 Dollars ($25,000,000.00);

 

(xi)     any Hedging Obligations; provided that Hedging Obligations may only be
secured by the assets of a Borrower or a Non-Borrower Affiliate if and to the
extent such Hedging Obligations shall have been incurred pursuant to a Hedging
Contract with the Administrative Agent, a Lender or any Affiliate thereof;

 

(xii)     any Permitted Financial Product Obligations;

 

(xiii)     Indebtedness under the Loan Documents; or

 

(xiv)     any guaranty of any Indebtedness otherwise permitted pursuant to this
Section 7.7(a)(other than clause (ix) above);

 

(b)     Mortgage, assign, pledge, hypothecate or otherwise encumber or permit
any lien, security interest or other encumbrance, including purchase money
liens, whether under conditional or installment sales arrangements or otherwise,
to affect the Collateral or any other assets or properties of any ICF Entity
(other than the Jones & Stokes Joint Venture Entities), except for any Permitted
Liens; or

 

(c)     Enter into any agreement or understanding with any Person pursuant to
which (i) any Borrower agrees to be bound by a covenant not to encumber all or
any part of the property or assets of such Borrower, or (ii) any ICF Entity
agrees to limit the ability of such ICF Entity to guaranty the Indebtedness of
another ICF Entity, unless such agreement or understanding is entered into in
connection with the granting of purchase money security interests permitted
pursuant to the terms and provisions of this Agreement.

 

 
53

--------------------------------------------------------------------------------

 

  

7.8     Dividends; Loans; Advances; Investments and Similar Events.

 

(a)     Declare or pay any dividend on any ICF Entity’s Equity Interests (other
than dividends declared or paid (i) with respect to the Equity Interests of the
Parent Company; provided that both immediately before and after giving effect to
such declaration and/or payment, the ICF Entities shall be and remain on a
consolidated basis in pro forma compliance with all of the financial covenants
set forth in Section 6.15 of this Agreement, and no other Event of Default shall
have occurred and be continuing, (ii) from a Borrower to another Borrower, (iii)
from a Non-Borrower Affiliate or Excluded Non-Borrower Affiliate to a Borrower,
another Non-Borrower Affiliate or another Excluded Non-Borrower Affiliate); or
alter or amend any ICF Entity’s capital structure in any manner that could
reasonably be expected to have a material adverse effect on the voting rights of
any ICF Entity with respect to the business affairs of such ICF Entity; or
voluntarily prepay, acquire or anticipate any sinking fund requirement of any
indebtedness; or, except as specifically permitted elsewhere in this Section
7.8, make any upstream distribution in cash or assets to any Non-Borrower
Affiliate or to any ICF Entity’s equity owners (who are not Borrowers);

 

(b)     purchase, redeem or otherwise retire any Equity Interests of any ICF
Entity (other than purchases or redemptions that (i) do not occur at any time
after an Event of Default has occurred and is continuing, (ii) do not cause or
result in an Event of Default and both immediately before and after giving
effect to such purchase and/or redemption, the ICF Entities shall be and remain
on a consolidated basis in pro forma compliance with all of the financial
covenants set forth in Section 6.15 of this Agreement, and (iii) if made by any
ICF Entity (other than the Parent Company) of Equity Interests held by any
Person who is not a Borrower, do not exceed a net Five Million and No/100
Dollars ($5,000,000.00), in the aggregate, in any twelve (12) month period, and
if made by the Parent Company of Equity Interests held by any Person, do not
exceed a net Seventy-five Million and No/100 Dollars ($75,000,000.00), in the
aggregate, throughout the term of the Facility and do not, after giving effect
to such purchase or redemption, result in a violation of any of the financial
covenants set forth in Section 6.15 of this Agreement, nor result in
availability under the Revolving Facility being less than Twenty-five Million
and No/100 Dollars ($25,000,000.00), in each case (A) to be calculated after
netting against any such purchases or redemptions any new issuances of Equity
Interests to employees and related tax consequences, and (B) not to include any
purchases by an Approved ESOP or Approved ESPP or purchases by any Borrower of
Equity Interests held by a Borrower for reasonably equivalent value);

 

(c)     Except as specifically permitted elsewhere in this Section 7.8, make any
loans, salary advances or other payments to (i) any equity owners of any ICF
Entity, unless such equity owner is also a Borrower party to this Agreement in
which the Administrative Agent has a perfected security interest in and to all
of its assets constituting Collateral at the time such loan, salary advance or
other payment is made; (ii) any corporation, company or other enterprise
directly or indirectly owned in whole or in part by any equity owner of any ICF
Entity, unless such corporation, company or other enterprise is also a Borrower
party to this Agreement in which the Administrative Agent has a perfected
security interest in and to all of its assets constituting Collateral at the
time such loan, salary advance or other payment is made; or (iii) any other
Person; provided, however, that the ICF Entities may make or continue to have
outstanding any or all of the following:

 

(i)     loans, advances and/or payments (A) from one Borrower to another
Borrower or (B) from a Non-Borrower Affiliate or Excluded Non-Borrower Affiliate
to a Borrower, another Non-Borrower Affiliate or another Excluded Non-Borrower
Affiliate, as applicable;

 

(ii)     loans, advances and/or payments in the amounts which are unpaid or
outstanding as of the Restatement Date and listed on Schedule 7.8(c) attached to
this Agreement;

 

(iii)     loans or advances to individual officers, present employees or former
employees of any ICF Entity, provided, that all such loans and advances to such
persons may not exceed Five Million and No/100 Dollars ($5,000,000.00), in the
aggregate, at any time; it being understood that travel advances and employee
retention bonuses made in the ordinary course of business shall not be included
in calculating the foregoing computation;

 

 
54

--------------------------------------------------------------------------------

 

 

(iv)     other loans to individual officers and employees of any Borrower, the
proceeds of which shall be advanced on a net cash basis and used solely to
finance the purchase of stock in the Parent Company by such officer or employee
pursuant to and in accordance with an Approved ESOP or ESPP;

 

(v)     trade credit extended to customers of an ICF Entity in the ordinary
course of business;

 

(vi)     Ordinary Course Payments;

 

(vii)     negotiable instruments endorsed for deposit or collection in the
ordinary course of business;

 

(viii)     securities or certificates of deposit with maturities of two (2)
years or less; provided that, concurrent with such investment, any and all
securities or certificates of deposit (other than those acquired in connection
with RABBI trusts and deferred compensation plans) shall have been pledged to
the Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;

 

(ix)     loans, advances or other payments by any Borrower to any and all
Non-Borrower Affiliates and Excluded Non-Borrower Affiliates in an aggregate
amount not to exceed Fifty Million and No/100 Dollars ($50,000,000.00), with a
sub-limit of loans, advances or other payments to (A) any and all Excluded
Non-Borrower Affiliates in an aggregate amount not to exceed Ten Million and
No/100 Dollars ($10,000,000.00), and (B) any and all Jones & Stokes Joint
Venture Entities in an aggregate amount not to exceed Five Million and No/100
Dollars ($5,000,000.00), in each case outstanding at any time, calculated on a
net basis (i.e., any cash proceeds returned by a Non-Borrower Affiliate or
Excluded Non-Borrower Affiliate, whether through a dividend, distribution, share
redemption, payment of principal on debt or otherwise, together with payments
received from customers of the Borrowers for work done by a Non-Borrower
Affiliate or Excluded Non-Borrower Affiliate under customer contracts of the
Borrowers, to the extent such payments are received in the ordinary course of
such Non-Borrower Affiliate's or Excluded Non-Borrower Affiliate’s business and
the allocated amount thereof is commensurate with amounts ordinarily payable
between two unrelated and unaffiliated third parties (i.e., on market terms),
shall be added back as availability for the aggregate investment limit; provided
that such cash proceeds are not subject to revocation, rescission, disgorgement,
set off or other claim diminishing the full value thereof);

 

(x)     Permitted Investments; and

 

(xi)     so long as no Event of Default shall have occurred and be continuing,
regularly scheduled payments on any other Indebtedness expressly permitted
pursuant to Section 7.7 of this Agreement.

 

7.9      Sale and Leaseback. Sell, transfer or otherwise dispose of, any real or
personal property of any ICF Entity to any Person and thereafter, directly or
indirectly, lease back the same or similar property.

 

7.10     [Reserved].

 

7.11     Lockbox Deposits. Permit or cause any and all payments, to the extent
required to be made directly to the Administrative Agent pursuant to Section
11.2 of this Agreement, to be made or directed to any other Person, without the
prior approval of the Administrative Agent.

 

7.12     [Reserved].   

 

7.13     [Reserved].   

 

7.14     Anti-Terrorism Laws. Suffer or permit any ICF Entity to (a) conduct any
business or engage in any transaction or dealing with a Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or violates or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224, any other Anti-Terrorism Law or any enabling
legislation or executive order relating thereto. Each Borrower shall deliver to
the Administrative Agent any certification or other evidence reasonably
requested from time to time by the Administrative Agent, confirming the
compliance by each ICF Entity with this Section 7.14.

 

 
55

--------------------------------------------------------------------------------

 

 

ARTICLE 8
COLLATERAL ACCOUNT

 

Except for any Borrower, Non-Borrower Affiliate or Excluded Non-Borrower
Affiliate utilizing Permitted Foreign Bank Accounts, the Borrowers will deposit
or cause to be deposited into a collateral account (the "Collateral Account")
designated by the Administrative Agent, all checks, drafts, cash and other
remittances received by the ICF Entities, and shall deposit such items for
credit to the Collateral Account within two (2) Business Days of the receipt
thereof and in precisely the form received. Pending such deposit, the Borrowers
will not commingle any such items of payment with any of their other funds or
property, but will hold them separate and apart. Notwithstanding the foregoing,
to the extent that an entity is joined as a "Borrower" party hereunder pursuant
to Section 7.1(d)(ii) of this Agreement or otherwise, such Borrower may maintain
its existing bank account(s) (each a "Transitional Deposit Account") for a
period of two hundred seventy (270) days after such acquisition, provided that a
wire transfer arrangement with the financial institution(s) maintaining such
account(s) is in place on or prior to the ninetieth (90th) day after such
acquisition, and such arrangement remains in place at all times thereafter;
provided that each Transitional Deposit Account shall (a) be used solely for the
deposit/receipt of cash, checks and other remittances owing to the Borrowers
from time to time, and (b) be at all times, free and clear of any and all liens
claims and encumbrances (other than the security interest of the Administrative
Agent granted hereby and Permitted Liens). Each wire transfer arrangement
referenced above must be in form and substance reasonably satisfactory to the
Administrative Agent.

 

The Borrowers hereby covenant and agree that the Collateral Account, the
Transitional Deposit Accounts and the Permitted Foreign Bank Accounts shall
secure the Obligations and hereby grant, assign and transfer to or at the
direction of the Administrative Agent, for the benefit of the Lenders ratably, a
continuing security interest in all of the Borrowers' right, title and interest
in and to the Collateral Account, the Transitional Deposit Accounts and the
Permitted Foreign Bank Accounts, whenever created or established. Subject to the
terms of this Agreement and any other Loan Document, the Administrative Agent
may apply funds in the Collateral Account, the Transitional Deposit Accounts
and/or the Permitted Foreign Bank Accounts to any of the Obligations, including,
without limitation, any principal, interest or other payment(s) not made when
due, whether arising under this Agreement and/or any other Loan Document, or any
other Obligation of the Borrowers, without regard to the origin of the deposits
in the account, the beneficial ownership of the funds therein or whether such
Obligations are owed jointly with another or severally; the order and method of
such application to be in the sole discretion of the Administrative Agent. The
Administrative Agent's right to deduct sums due under the Loan Documents from
the foregoing account(s) shall not relieve the Borrowers from their obligation
to make all payments required by the Loan Documents as and when required by the
Loan Documents, and the Administrative Agent shall not have any obligation to
make any such deductions or any liability whatsoever for any failure to do so.

 

ARTICLE 9
DEFAULT AND REMEDIES

 

9.1     Events of Default. Any one of the following events shall be considered
an "Event of Default":

 

(a)     if the Borrowers shall fail to pay (i) any installment of principal when
the same shall become due and payable, whether by reason of acceleration, demand
or otherwise, or (ii) within three (3) days of demand therefor, any other sum
(including interest) owing on any of the Notes or any other Obligation; or

 

 
56

--------------------------------------------------------------------------------

 

 

(b)     if any ICF Entity shall fail to pay and satisfy in full, within ten (10)
days of the rendering thereof, any final judgment against any ICF Entity in
excess of Five Million and No/100 Dollars ($5,000,000.00), which is not, to the
reasonable satisfaction of the Administrative Agent, fully bonded, stayed,
covered by insurance or covered by appropriate reserves; or

 

(c)     if any warranty or representation not qualified by "materiality" set
forth in this Agreement or in any other Loan Document shall be misleading or
untrue in any material respect when made or remade, or if any warranty or
representation qualified by "materiality" set forth in this Agreement or in any
other Loan Document shall be misleading or untrue in any respect when made or
remade; or

 

(d)     if there shall be non-compliance with or a breach of any of the
Affirmative Covenants contained in this Agreement (other than the financial
covenants set forth in Section 6.15 of this Agreement or any other Affirmative
Covenant specifically addressed elsewhere in this Section 9.1), and such
non-compliance or breach shall continue unremedied after twenty (20) days
written notice from the Administrative Agent; or

 

(e)     if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement (other than any other Negative Covenant
specifically addressed elsewhere in this Section 9.1), and, to the extent such
non-compliance is reasonably capable of being cured or remedied, such
non-compliance shall continue unremedied after twenty (20) days written notice
from the Administrative Agent; or

 

(f)     if there shall be non-compliance with or a breach of any of the
financial covenants set forth in Section 6.15 of this Agreement; or

 

(g)     if a default shall occur under any of the other Loan Documents and such
default shall have continued unremedied after the expiration of any applicable
notice and/or cure period; or

 

(h)     if (i) without the prior written consent of the Administrative Agent,
any ICF Entity shall be liquidated or dissolved or shall discontinue its
business; (ii) a trustee or receiver is appointed for any ICF Entity or for all
or a substantial part of its respective assets; (iii) any ICF Entity makes a
general assignment for the benefit of creditors; (iv) any ICF Entity files or is
the subject of any insolvency proceeding, petition in bankruptcy or similar
proceeding (whether such petition or proceeding shall be pursued in a court of
law or equity), which in the case of an involuntary bankruptcy, remains
undismissed for sixty (60) days; (v) any ICF Entity shall become insolvent or
any ICF Entity shall at any time fail generally to pay its debts as such debts
become due; or (vi) any governmental agency or bankruptcy court or other court
of competent jurisdiction shall assume custody or control of the whole or any
part of the assets of any ICF Entity; or

 

(i)     if any property or assets of any ICF Entity, including, without
limitation, any deposit accounts, are levied upon, attached or subject to any
other enforcement proceeding and such levy, attachment or enforcement proceeding
(i) involves amounts in excess of Two Million and No/100 Dollars
($2,000,000.00), and (ii) is not fully bonded or stayed; or

 

(j)     if any ICF Entity shall change its registered name, state of
incorporation, or state or country of organization (as applicable), without
giving at least thirty (30) days prior written notice to the Administrative
Agent; or

 

(k)     if any obligation(s) of one or more of the ICF Entities for the payment
of borrowed money, which involves amounts, individually or in the aggregate, in
excess of Two Million and No/100 Dollars ($2,000,000.00), whether now existing
or hereafter created, incurred or arising, becomes or is declared to be due and
payable prior to the expressed maturity thereof, whether such obligation is owed
to the Administrative Agent, a Lender or any other Person; or

 

(l)      if (i) there shall be a default under any Material Contract which has
had or could reasonably be expected to have a Material Adverse Effect; or (ii) a
cure notice issued under any Material Contract shall remain uncured beyond (x)
the expiration of the time period available to the Borrower pursuant to such
Material Contract and/or such cure notice (as the case may be), to cure the
noticed default, or (y) the date on which the other contracting party is
entitled to exercise its rights and remedies under such Material Contract as a
consequence of such default; or

 

 
57

--------------------------------------------------------------------------------

 

 

(m)      if (i) any Borrower or Domestic Non-Borrower Affiliate is debarred or
suspended from contracting with any part of the Government; (ii) a notice of
debarment or suspension shall have been issued to any Borrower or Domestic
Non-Borrower Affiliate; or (iii) a notice of termination for default or the
actual termination for default of any federal Government Contract shall have
been issued to or received by any Borrower or Domestic Non-Borrower Affiliate;
or (iv) a Government investigation or inquiry relating to any ICF Entity and
involving fraud, deception, dishonesty, willful misconduct or any allegation
thereof shall have been commenced in connection with any federal Government
Contract or any ICF Entity’s activities; or

 

(n)     if any of the following events shall occur or exist with respect to any
Borrower, any ERISA Affiliate or any employee pension benefit plan, welfare plan
or other plan established, maintained or to which contributions have been made
by any Borrower or any ERISA Affiliate which could reasonably be expected to
result in a Borrower liability in excess of Two Million and No/100 Dollars
($2,000,000.00): (i) any "prohibited transaction" (as defined in Section 406 of
ERISA), (ii) any "reportable event" (as defined in Section 4043 of ERISA and the
regulations issued thereunder), (iii) the filing under Section 4041 of ERISA of
a notice of intent to terminate any such plan or the termination of such plan,
or (iv) the institution of proceedings by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such plan; or

 

(o)     if the Parent Company or the Primary Operating Company shall suffer or
permit any Change of Control to occur; or

 

(p)     if the results of any field audit conducted pursuant to this Agreement
discloses fraud, criminal conduct, misappropriation or other wrongful or illegal
conduct; or

 

(q)     if the Required Lenders believe that a material adverse change shall
have occurred in the business, assets, properties or financial condition of the
ICF Entities, taken as a whole.

 

9.2     Remedies. Upon the occurrence of the Event of Default set forth in
Section 9.1(h) of this Agreement, all commitments of the Lenders hereunder shall
automatically (and without further notice, demand or other action) terminate,
and all principal, accrued and unpaid interest and all other Obligations shall
automatically (and without further notice, demand or other action) become
immediately due and payable in full. Without limiting the foregoing, or any
other right or remedy of the Administrative Agent and/or the Lenders set forth
in this Agreement, upon the occurrence of any Event of Default, the
Administrative Agent, acting on behalf of the Lenders, may exercise any or all
of the following remedies:

 

(a)     Withhold disbursement of all or any part of the Loan proceeds until such
time that such Event of Default is cured to the satisfaction of the Required
Lenders and no other Event of Default exists; it being expressly understood and
agreed that, notwithstanding the foregoing, no Lender shall have any obligation
to make any advance or readvance of Loan proceeds, nor shall the LC Issuer have
any obligation to issue, amend or renew any Letter of Credit, if any act, event
or condition exists or has occurred which with notice or the lapse of time, or
both, would constitute an Event of Default under this Agreement (as more fully
described in Section 1.4 of this Agreement);

 

(b)     Terminate the Lenders' obligation to make further disbursements of the
Loan proceeds;

 

(c)     Declare all principal, interest and other sums owing on the Obligations
(including an amount equal to the face amount of all outstanding Letters of
Credit) to be immediately due and payable without demand, protest, notice of
protest, notice of default, presentment for payment or further notice of any
kind;

 

 
58

--------------------------------------------------------------------------------

 

  

(d)     Without notice, redirect any and all of the Borrowers' deposits to the
Collateral Account or any other account under the Administrative Agent's or any
Lender's exclusive control;

 

(e)     Without notice, offset and apply against all or any part of the
Obligations then owing by any Borrower to any Lender, any and all money,
credits, stocks, bonds or other securities or property of any ICF Entity of any
kind or nature whatsoever on deposit with, held by or in the possession of
Administrative Agent or any Lender in any capacity whatsoever, including,
without limitation, any deposits with Administrative Agent or any Lender or any
of its Affiliates, to the credit of or for the account of any ICF Entity.
Notwithstanding any Applicable Law to the contrary (and without limiting the
Administrative Agent's and each Lender's right, for the convenience of the
Borrowers, to charge the Borrowers' account(s) for any principal, interest or
other sums payable pursuant to this Agreement, the Notes or any other Loan
Document when due), the Administrative Agent and the Lenders are authorized at
any time to charge the Obligations against any Borrower's account(s), without
regard to the origin of deposits to the account or beneficial ownership of the
funds. Any and all amounts obtained by the Administrative Agent or any Lender
pursuant to this subsection (e) shall be shared by all of the Lenders ratably,
in accordance with each Lender's Percentage; it being expressly acknowledged and
agreed that each Lender, as well as the Administrative Agent, shall be entitled
to exercise the rights of set-off provided in this subsection (e) of this
Section 9.2;

 

(f)     Exercise all rights, powers and remedies of a secured party under the
UCC and/or any other Applicable Law(s), including, without limitation, the right
to (i) require the Borrowers to assemble the Collateral (to the extent that it
is movable) and make it available to the Administrative Agent at a place to be
designated by the Administrative Agent, and (ii) enter upon any Borrower's
premises, peaceably by the Administrative Agent's own means or with legal
process, and take possession of, render unusable or dispose of the Collateral on
such premises; each Borrower hereby agreeing not to resist or interfere with any
such action. The Administrative Agent agrees to give the Borrowers written
notice of the time and place of any public sale of the Collateral or any part
thereof, and the time after which any private sale or any other intended
disposition of the Collateral is to be made, and such notice will be mailed,
postage prepaid, to the principal place of business of the Borrowers, at least
ten (10) days before the time of any such sale or disposition. Each Borrower
hereby authorizes and appoints the Administrative Agent and its successors and
assigns to (x) sell the Collateral, and (y) declare that each Borrower assents
to the passage of a decree by a court of proper jurisdiction for the sale of the
Collateral. Any such sale pursuant to (x) or (y) above is to be made in
accordance with the applicable provisions of the laws and rules of procedure of
the Commonwealth of Virginia or other Applicable Law;

 

(g)     Impose the Default Rate with respect to all amounts outstanding pursuant
to this Agreement, the Notes, and/or any of the other Loan Documents from the
date of the occurrence of the Event of Default; and/or

 

(h)     Proceed to enforce such other and additional rights and remedies as the
Administrative Agent and/or Lenders may have hereunder and/or under any of the
other Loan Documents, or as may be provided by applicable law.

 

It is expressly understood and agreed that the Lenders and/or the Administrative
Agent may exercise their respective rights under this Agreement or under any
other Loan Document without exercising the rights or affecting the security
afforded by any other Loan Document, and it is further understood and agreed
that the Administrative Agent may (at the direction of the Required Lenders)
proceed against all or any portion of the Collateral in such order and at such
times as the Administrative Agent, in its sole discretion, sees fit; and each
Borrower hereby expressly waives, to the extent permitted by law, all benefit of
valuation, appraisement, marshaling of assets and all exemptions under the laws
of the Commonwealth of Virginia and/or any other state, district or territory of
the United States. Furthermore, if any Borrower shall default in the performance
when due of any of the provisions of this Agreement, the Administrative Agent,
without notice to or demand upon the Borrowers (and without any grace or cure
period) and without waiving or releasing any of the Obligations or any default
hereunder, under the Notes or under any other Loan Document, may (but shall be
under no obligation to) perform the same for each Borrower's account, and any
monies expended in so doing shall be chargeable to the Borrowers with interest,
at the Default Rate, until the Event of Default is cured, and added to the
indebtedness secured by the Collateral.

 

 
59

--------------------------------------------------------------------------------

 

 

All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including without limitation, reasonable attorneys' fees and
expenses (and fees and expenses resulting from the taking, holding or
disposition of the Collateral) incurred in connection therewith shall be paid by
the Borrowers upon demand and shall become a part of the Obligations secured by
the Collateral. The Borrowers agree to bear the expense of each lien search,
property and judgment report or other form of Collateral ownership investigation
as the Administrative Agent, in its discretion, shall deem necessary or
desirable to assure or further assure to the Lenders and/or the Administrative
Agent their respective interests in the Collateral.

 

ARTICLE 10
THE ADMINISTRATIVE AGENT; AGENCY

 

10.1     Appointment. Each Lender hereby affirms its irrevocable appointment of
Citizens Bank to act as the Administrative Agent for each such Lender pursuant
to the provisions of this Agreement and the other Loan Documents, and affirms
its irrevocable authorization given to the Administrative Agent to take such
action, and exercise such powers and perform such duties as are expressly
delegated to or required of the Administrative Agent by the terms hereof or
thereof, or are reasonably incidental thereto, including without limitation,
executing documents on behalf of the Lenders, as Administrative Agent. Citizens
Bank affirms its agreement to act as the Administrative Agent on behalf of the
Lenders on the terms and conditions set forth in this Agreement and the other
Loan Documents, subject to its right to resign as provided in Section 10.10 of
this Agreement. Each Lender agrees that the rights and remedies granted to the
Administrative Agent under this Agreement and the other Loan Documents shall be
exercised exclusively by the Administrative Agent, and that no Lender shall have
the right individually to exercise any such right or remedy, except to the
extent expressly provided herein or therein.

 

10.2     General Nature of Administrative Agent's Duties. Notwithstanding
anything to the contrary elsewhere in this Agreement or any other Loan Document:

 

(a)     the Administrative Agent shall have no duties or responsibilities other
than those expressly set forth in this Agreement and the other Loan Documents,
and no implied duties or responsibilities on the part of the Administrative
Agent shall be read into this Agreement or any other Loan Document or shall
otherwise exist;

 

(b)     the duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender;

 

(c)     the Administrative Agent is and shall be solely the agent of the
Lenders. The Administrative Agent does not assume, and shall not at any time be
deemed to have, any relationship of agency or trust with or for, or any other
duty or responsibility to, any ICF Entity or any other Person (except only for
its relationship as agent for, its express duties and responsibilities as agent
for, and its express duties and responsibilities to, the Lenders as provided in
this Agreement and the other Loan Documents); and

 

(d)     the Administrative Agent shall not have any obligation to take any
action hereunder or under any other Loan Document if the Administrative Agent
believes in good faith that taking such action may (i) conflict with any
Applicable Laws, or any provision of this Agreement or any other Loan Document,
(ii) may require the Administrative Agent to qualify to do business in any
jurisdiction where it is not then so qualified, or (iii) result in any liability
of the Administrative Agent or any Lender not fully covered by insurance.

 

10.3     Exercise of Powers.

 

(a)     The Administrative Agent shall have the authority to take any action of
the type specified in this Agreement or any other Loan Document as being within
the Administrative Agent's rights, powers or discretion, as it determines in its
sole discretion, except as provided in subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent. Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.

 

 
60

--------------------------------------------------------------------------------

 

 

(b)     Except as expressly provided in this Agreement, the Administrative Agent
shall not amend, modify, grant consents or waive any term or provision of this
Agreement or any other Loan Document without the consent or approval of the
Required Lenders, or declare an Event of Default, provide formal written notice
of default to any Borrower or exercise any rights or remedies against any ICF
Entity without the prior consent of the Required Lenders. Each Lender agrees
that its decision to consent to or reject any request by the Administrative
Agent for permission to declare an Event of Default, provide formal notice
thereof to any Borrower and/or exercise any rights or remedies arising by virtue
of such default, shall be made as soon as reasonably practicable after the
Lender has received all relevant information with respect to such request (to
the extent such information shall be readily available), but in all events
within ten (10) Business Days of the receipt of such information at which time
any Lender who shall have failed to respond to the Administrative Agent with its
decision to consent to or reject the particular request prior to the expiration
of such ten (10) Business Day period shall be deemed to have consented to the
particular request; it being understood and agreed that, unless otherwise
provided herein, the Administrative Agent shall exercise any and all rights and
responsibilities on behalf of the Lenders in connection with an Event of
Default. Additionally, only with the consent or approval of all of the Lenders,
the Administrative Agent may (i) extend the final maturity of the Loan or any
Note, reduce the interest rate or Revolving Facility Commitment Fee payable on
or extend the time of payment for any installment of principal, interest or fees
payable in connection with the Loan, or issue Letters of Credit causing the
aggregate outstanding amount of all such Letters of Credit issued to exceed
Thirty Million and No/100 Dollars ($30,000,000.00), (ii) increase the Percentage
of the Commitment Amount of any Lender or increase the Commitment Amount of any
Lender, other than pursuant to Section 1.8 of this Agreement, (iii) release all
or a substantial portion of the Collateral, except in accordance with the
provisions of this Agreement and any applicable Loan Document, (iv) amend the
"Required Lenders" definition, (v) consent to the release of any Borrower from,
or the assignment or transfer by any Borrower of any of its rights or
obligations hereunder, except in accordance with the provisions of this
Agreement and any applicable Loan Document, (vi) amend, modify or waive any of
the provisions set forth in this Section 10.3, (vii) change the manner of
application by the Administrative Agent of payments made under the Loan
Documents, (viii) change the method of calculation used in connection with the
computation of interest, commissions or fees (which are payable for the ratable
benefit of each Lender), (ix) amend, modify or waive any condition precedent set
forth in Article 4, or (x) amend, modify or waive Section 1.5 of this Agreement.
Each Lender agrees that its decision to approve or reject any request for an
amendment or waiver with respect to this Agreement shall be made in good faith
and as soon as reasonably practicable after the Lender has received all relevant
information with respect to such request.

 

10.4     General Exculpatory Provisions. Notwithstanding anything to the
contrary elsewhere in this Agreement or any other Loan Document:

 

(a)     the Administrative Agent, in its capacity as Administrative Agent (but
not as a Lender), shall not be liable for any action taken or omitted to be
taken by it in a manner consistent with the terms of this Agreement or any other
Loan Document, unless caused by its own gross negligence or willful misconduct,
as finally determined by a court of competent jurisdiction;

 

(b)     the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any ICF Entity or any Lender to
perform any of their respective obligations under this Agreement or any other
Loan Document, (iv) the existence, validity, enforceability, perfection,
recordation, priority, adequacy or value, now or hereafter, of any lien or
encumbrance or other direct or indirect security afforded or purported to be
afforded by any of the Loan Documents, or otherwise from time to time, or (v)
caring for, protecting, insuring or paying any taxes, charges or assessments
with respect to any Collateral;

 

(c)     the Administrative Agent shall have no obligation to ascertain, inquire
or give any notice relating to (i) the performance or observance of any of the
terms or conditions of this Agreement or any other Loan Document on the part of
any ICF Entity, (ii) the business, operations, condition (financial or
otherwise) or prospects of any ICF Entity, or (iii) except as otherwise
expressly set forth in this Agreement, the occurrence or existence of any Event
of Default; and

 

 
61

--------------------------------------------------------------------------------

 

 

(d)     the Administrative Agent shall have no obligation, either initially or
on a continuing basis, to provide any Lender with any notices, reports or
information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement or any other Loan Document to be furnished by the Administrative
Agent to such Lender.

 

10.5     Administration by the Administrative Agent.

 

(a)     The Administrative Agent may rely upon any notice or other communication
of any nature (written or oral, including telephone conversations, whether or
not such notice or other communication is made in a manner permitted or required
by this Agreement or any other Loan Document) purportedly made by or on behalf
of the proper party or parties, and the Administrative Agent shall not have any
duty to verify the identity or authority of any person giving such notice or
other communication.

 

(b)     The Administrative Agent may consult with legal counsel (including
in-house counsel for the Administrative Agent), independent public accountants
and any other experts selected by the Administrative Agent from time to time,
and the Administrative Agent shall not be liable for any action reasonably taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.

 

(c)     The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any ICF Entity or any Lender, such matter
may be established by a certificate of the Borrowers or such Lender, as the case
may be, and the Administrative Agent may conclusively rely upon such
certificate.

 

(d)     The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.

 

(e)     The Administrative Agent may perform any of its duties under this
Agreement or any other Loan Document by or through agents or attorneys-in-fact.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

(f)     The Administrative Agent shall not be deemed to have any knowledge or
notice of the occurrence of any Event of Default (other than a default in the
payment of regularly scheduled principal or interest), unless the Administrative
Agent has received from a Lender or a Borrower a written notice describing the
Event of Default. If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to each Lender, unless
such notice shall have been addressed and/or issued to all of the Lenders.

 

(g)     The Administrative Agent shall provide three (3) Business Days prior
notice to the Lenders of any field audit scheduled to be performed by the
Administrative Agent pursuant to Section 1.6 of this Agreement. The Lenders
shall be entitled to (i) receive copies of field audits performed by the
Administrative Agent, and (ii) accompany the Administrative Agent to any field
audit, provided that the Administrative Agent may, in its discretion, limit the
number of Lender representatives attending any such field audit.

 

 
62

--------------------------------------------------------------------------------

 

 

10.6     Lenders Not Relying on the Administrative Agent or Other Lenders. Each
Lender acknowledges as follows:

 

(a)     neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;

 

(b)     it has, independently and without reliance upon the Administrative Agent
or any other Lender, and based upon such documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the other Loan Documents; and

 

(c)     it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based upon such documents and information as it
shall deem appropriate at the time, make its own decisions to take or not take
action under or in connection with this Agreement and the other Loan Documents.

 

10.7     Indemnification. Each Lender agrees to reimburse and indemnify the
Administrative Agent, each Lead Arranger (each solely in their capacity as such)
and the Administrative Agent's and each Lead Arranger's respective directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers,
and without limitation of the obligation of the Borrowers to do so), ratably in
accordance with each Lender's Percentage, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements of every kind or nature (including the
reasonable fees and disbursements of counsel for the Administrative Agent or
such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of the
Loan; provided that no Lender shall be obligated to indemnify the Administrative
Agent or such other Person for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnity, as finally determined by a court of
competent jurisdiction.

 

10.8     Administrative Agent in its Individual Capacity; Administrative Agent's
Commitment.

 

(a)     With respect to its commitment and the Obligations owing to it, Citizens
Bank shall have the same rights and powers under this Agreement and each other
Loan Document as any other Lender, and may exercise the same as though it was
not the Administrative Agent. The terms "Lender," "holders of Notes" and like
terms shall include Citizens Bank in its individual capacity. Citizens Bank and
its Affiliates may, without liability to account for, make loans to, accept
deposits from, acquire debt or equity interests in, act as trustee under
indentures of and engage in any other business with any ICF Entity and any
Affiliate of any ICF Entity, as though Citizens Bank was not the Administrative
Agent hereunder.

 

(b)     The Administrative Agent hereby agrees that it shall at all times
maintain, at a minimum, a Fifty Million and No/100 Dollar ($50,000,000.00)
interest in the aggregate Commitment Amount (the "Administrative Agent's
Commitment").

 

In the event the Administrative Agent fails to maintain the Administrative
Agent's Commitment or if majority ownership of the Administrative Agent or its
parent shall change, the Administrative Agent agrees to resign as the
Administrative Agent hereunder, if requested by the Borrowers, pursuant to
Section 10.10 of this Agreement; it being expressly acknowledged and agreed that
the Borrowers shall be third party beneficiaries of the Administrative Agent's
Commitment requirement set forth in this Section 10.8(b).

 

10.9     Holders of Notes. Without limiting the requirements of Section 12.11 of
this Agreement, the Administrative Agent may deem and treat any Lender which is
the payee of a Note as the owner and holder of such Note for all purposes hereof
unless and until written notice evidencing such transfer shall have been filed
with the Administrative Agent. Any authority, direction or consent of any Person
who at the time of giving such authority, direction or consent was a Lender
shall be conclusive and binding on each present and subsequent holder,
transferee or assignee of any Note or Notes payable to such Lender or issued in
exchange therefor.

 

 
63

--------------------------------------------------------------------------------

 

 

10.10     Successor Administrative Agent. The Administrative Agent may resign at
any time by giving thirty (30) days prior written notice thereof to the Lenders
and Borrowers, subject to appointment of a successor Administrative Agent (and
such appointees acceptance of appointment) as below provided in this Section
10.10. Additionally, the Administrative Agent may be removed for cause by all of
the Lenders (other than the Administrative Agent, if the Administrative Agent is
then a Lender), or in the absence of an Event of Default, the Borrowers may
request the Administrative Agent's resignation pursuant to Section 10.8 of this
Agreement, if removal or resignation, as applicable, is requested in writing
(which wording must specifically identify the "cause" for removal), and ten (10)
days' prior written notice of removal or resignation is provided to the
Administrative Agent and Borrowers (or Lenders, if applicable). Upon any such
resignation or removal, the Borrowers shall have the right (unless an Event of
Default has occurred and is continuing, in which event the Administrative Agent
shall have the right) to immediately appoint, as successor administrative agent,
another Lender; provided that such Lender is a commercial bank or trust company
organized under the laws of the United States of America or any State thereof
and has a combined capital and surplus of at least Five Hundred Million and
No/100 Dollars ($500,000,000.00) (a "Qualifying Person"). Notwithstanding the
foregoing, in the event the Borrowers fail to immediately appoint such successor
administrative agent within five (5) Business Days of such resignation or
removal, then the Administrative Agent shall appoint such successor on behalf of
the Lenders. In such event, the Administrative Agent's resignation or removal
shall not be effective until the successor Administrative Agent shall have
accepted its appointment, provided that if the Administrative Agent shall notify
the Borrowers that no Qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice,
and the retiring Administrative Agent, as the case may be, shall be discharged
from its duties and obligations under this Agreement. Upon the acceptance by a
successor Administrative Agent of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all of the properties, rights, powers, privileges and duties
of the former Administrative Agent, without further act, deed or conveyance.
Upon the effective date of resignation or removal of the retiring Administrative
Agent and payment of all amounts then due and payable by the Administrative
Agent to the Lenders pursuant to this Agreement, such Administrative Agent shall
be discharged from its duties under this Agreement and the other Loan Documents.
If for any reason, at any time, there is no Administrative Agent hereunder, then
during such period, the Required Lenders shall have the right to exercise the
Administrative Agent's rights and perform its duties hereunder, except that (a)
all notices or other communications required or permitted to be given to the
Administrative Agent shall be given to each Lender, and (b) all payments to be
made to the Administrative Agent shall be made directly to the Borrowers or the
Lender for whose account such payment is made.

 

10.11     Additional Agents. If the Administrative Agent shall from time to time
deem it necessary or advisable to engage other agents for its own protection in
the performance of its duties hereunder or in the interests of the Lenders, then
the Administrative Agent and Borrowers shall execute and deliver a supplemental
agreement and all other instruments and agreements necessary or advisable, in
the opinion of the Administrative Agent, to constitute another commercial bank
or trust company, or one or more other Persons approved by the Administrative
Agent, to act as co-Administrative Agent or a separate agent with respect to any
part of the Collateral, with such powers as may be provided in such supplemental
agreement, and with the power to vest in such bank, trust company or other
Person (as such co-Administrative Agent or separate agent, as the case may be),
any properties, rights, powers, privileges and duties of the Administrative
Agent under this Agreement or any other Loan Document.

 

10.12     Calculations. The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good faith.
If such calculation, apportionment or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender to whom payment was due
but not made shall be to recover from the Lenders any payment in excess of the
amount to which they are determined to be entitled, with interest thereon at the
Federal Funds Rate, or, if the amount due was not paid by any Borrower, to
recover such amount from such Borrower (subject to the terms and provisions of
this Agreement), with interest thereon at the Applicable Interest Rate.

 

10.13     Funding by the Administrative Agent.

  

(a)     Except as otherwise provided in this Agreement, the Administrative Agent
alone shall be entitled to make all advances in connection with the Loan and
shall receive all payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders. The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. Washington, D.C. time on any given Business Day, the
Lenders shall provide the required funds to the Administrative Agent no later
than the close of business (i) on such Business Day in the case of Base Rate
Loans and (ii) on the date specified for payments, in the case of LIBOR Rate
Loans. At any time as may be requested by the Administrative Agent or the Swing
Line Lender, the Administrative Agent and each Lender shall pay to each other
such amounts (the "Equalization Payments") as may be necessary to cause each
Lender to own its applicable Percentage of the Loan and otherwise implement the
terms and provisions of this Agreement; it being understood that each Lender
shall be entitled to receive interest on amounts advanced by it only from the
date of such Lender's advance of funds. The obligation of the Administrative
Agent and each Lender to make Equalization Payments shall not be affected by a
bankruptcy filing by any ICF Entity, the occurrence of any Event of Default or
any other act, occurrence or event whatsoever, whether the same occurs before,
on or after the date on which an Equalization Payment is required to be made.
All Equalization Payments shall be made by 5:00 p.m. Washington, D.C. time on
the date such payment is required, provided that notice of such Equalization
Payment shall have been given to the party obligated to make such payment by
1:00 p.m. Washington, D.C. time; otherwise such Equalization Payment shall be
made on the next Business Day.

 

 
64 

--------------------------------------------------------------------------------

 

 

(b)     Unless the Administrative Agent shall have been notified in writing by
any Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent's own account for
each day from and including the date of the Administrative Agent's payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment). Interest (i) if paid by such Lender (A) for each day from and
including the date of the Administrative Agent's payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Rate for such
day, and (B) for each day thereafter, shall accrue at the Applicable Interest
Rate; and (ii) if paid by the Borrowers, shall accrue at the Applicable Interest
Rate. All payments to the Administrative Agent under this Section shall be made
to the Administrative Agent at its office set forth in the preamble of this
Agreement (or as otherwise directed by the Administrative Agent), in Dollars, in
immediately available funds, without set-off, withholding, counterclaim or other
deduction of any nature.

 

(c)     All borrowings under this Agreement shall be incurred from the Lenders
pro rata on the basis of their respective Percentages (except to the extent
advanced (i) as a Swing Line Loan, or (ii) by the Administrative Agent on behalf
of any Lender as provided in subsection (a) or (b) above). It is understood that
no Lender shall be responsible for any other Lender's failure to meet its
obligation to make advances hereunder, and that each Lender shall be obligated
to make advances required to be made by it hereunder regardless of the failure
of any other Lender to make its advances hereunder.

 

(d)     Each payment and prepayment received by the Administrative Agent for the
account of the Lenders shall be distributed first to the Swing Line Lender for
application to any Swing Line Outstandings, and then to each Lender entitled to
share in such payment, ratably in accordance with each Lender's Percentage.
Notwithstanding the provisions of Section 9.2(e) of this Agreement, any Lender
who has failed to fund its Percentage of any advance under the Loan or purchase
its Percentage of any risk participation in any Letter of Credit shall not be
entitled to share in any such payment(s) until such time as the funding
deficiency caused thereby, together with interest thereon (as provided in
subsection (b) above), has been paid to the Administrative Agent in accordance
with the terms and conditions of this Agreement. Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time. Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the Lenders
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

 

 
65

--------------------------------------------------------------------------------

 

 

(e)     If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of such
Lender's Percentage of payments, such Lender shall forthwith purchase from the
other Lender(s) such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lender(s); provided, however, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lender(s) shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (1) the amount of such Lender's required
repayment, to (2) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount recovered. Each Borrower agrees that any Lender purchasing a
participation from another Lender pursuant to this Section 10.13(e), to the
fullest extent permitted by law, may exercise all of its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

 

(f)     No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.

 

10.14     Benefit of Article. The provisions of this Article 10 are solely for
the benefit of the Administrative Agent and the Lenders. Except as otherwise
expressly set forth in this Article 10, no ICF Entity shall have any rights
under any of the provisions of this Article 10; it being understood that the
provisions of this Article 10 are not in limitation of any right, remedy, power,
duty, obligation or liability which the Administrative Agent would have to or
against any ICF Entity.

 

10.15     Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a)     is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a "Report" and collectively, "Reports") prepared by or
at the request of the Administrative Agent, and the Administrative Agent shall
so furnish each Lender with such Reports;

 

(b)     expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
ICF Entities and will rely significantly upon the ICF Entities’ books and
records, as well as on representations of the ICF Entities’ personnel;

 

(d)     agrees to keep all Reports and other material, non-public information
regarding the ICF Entities and their operations, assets, and existing and
contemplated business plans in a confidential manner; and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender's participation in, or the indemnifying
Lender's purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender; provided
that no Lender shall be obligated to indemnify the Administrative Agent or such
other Person for any portion of such amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of the Person seeking indemnity, as finally determined by a court of competent
jurisdiction.

 

 
66

--------------------------------------------------------------------------------

 

  

In addition to the foregoing: (x) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) of this Agreement shall be posted to Intralinks upon receipt by the
Administrative Agent; and (y) to the extent that the Administrative Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from the Borrowers, any Lender may, from time to time,
reasonably request the Administrative Agent to exercise such right as specified
in such Lender's notice to the Administrative Agent, whereupon the
Administrative Agent promptly shall request of the Borrowers the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from the Borrowers, the Administrative Agent promptly shall provide a
copy of same to such Lender.

 

10.16     Replacement of Lenders. If (a) any Lender requests compensation under
Exhibit 3 attached to this Agreement, (b) the Borrowers are required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 12.8 or Section 12.19 of this Agreement, (c) any
Lender is a Defaulting Lender, or (d) a Lender (a “Non-Consenting Lender”) does
not consent to a proposed change, waiver, discharge or termination with respect
to any matter relating to this Agreement or any other Loan Document that has
been approved by the Required Lenders but requires unanimous consent of all
Lenders or all Lenders directly affected thereby (as applicable), then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that: (i) the Borrowers shall have paid, or cause to be paid, to the
Administrative Agent the assignment fee; (ii) such Lender shall have received
payment of an amount equal to one hundred percent (100%) of the outstanding
principal of its Loans and Letters of Credit, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
in each case, however, net of any amounts owing to the Administrative Agent, the
LC Issuer or any other Lender as a result of such Lender being a Defaulting
Lender (if applicable); (iii) in the case of any such assignment resulting from
a claim for compensation pursuant to Sections 12.8 and 12.19 of this Agreement
or pursuant to Exhibit 3 attached to this Agreement, or payments required to be
made pursuant to Sections 12.8 and 12.19 of this Agreement or pursuant to
Exhibit 3 attached to this Agreement, such assignment will result in a reduction
in such compensation or payments thereafter; (iv) such assignment does not
conflict with Applicable Laws; and (v) in the case of any assignment resulting
from a Non-Consenting Lender’s failure or refusal to consent to a proposed
change, waiver, discharge or termination with respect to any matter relating to
this Agreement or any other Loan Document, the applicable assignee consents to
the proposed change, waiver, discharge or termination; provided that the failure
of such Non-Consenting Lender to execute and deliver an Assignment and
Acceptance Agreement, in the form attached as Exhibit 8 to this Agreement, shall
not impair the validity of the removal of such Non-Consenting Lender, and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in Letters of Credit and Swing Line Loans pursuant to
this Section 10.16 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Acceptance Agreement. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrowers to require such assignment and delegation cease to apply.

 

 
67

--------------------------------------------------------------------------------

 

 

ARTICLE 11
CERTAIN ADDITIONAL RIGHTS AND
OBLIGATIONS REGARDING THE COLLATERAL

 

11.1     Power of Attorney. Each Borrower hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any ICF Entity or otherwise (but at the
cost and expense of the Borrowers and without notice to any ICF Entity), to (a)
upon an Event of Default, notify Account Debtors obligated on any of the
Receivables to make payments thereon directly to the lockbox referenced in
Section 11.2 of this Agreement, and to take control of the cash and non-cash
proceeds of any such Receivables, which right the Administrative Agent may
exercise at any time whether or not an Event of Default shall have occurred and
be continuing hereunder or was theretofore making collections thereon; (b) upon
an Event of Default, compromise, extend or renew any of the Collateral
constituting Receivables or deal with any of the Collateral as the
Administrative Agent may deem advisable; (c) upon an Event of Default, release
its interest in, make exchanges or substitutions for and/or surrender, all or
any part of any Borrower's interest in all or any part of the Collateral; (d)
upon an Event of Default, remove from any ICF Entity’s place(s) of business all
books, records, ledger sheets, correspondence, invoices and documents relating
to or evidencing any of the Collateral, or without cost or expense to the
Administrative Agent, make such use of any ICF Entity's place(s) of business as
may be reasonably necessary to administer, control and/or collect the
Collateral; (e) upon an Event of Default, repair, alter or supply goods, if any,
necessary to fulfill in whole or in part the purchase order of any Account
Debtor; (f) demand, collect receipt for and upon an Event of Default, and give
renewals, extensions, discharges and releases of all or any part of the
Collateral; (g) upon an Event of Default, institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, all or any part
of the Collateral; (h) upon an Event of Default, settle, renew, extend,
compromise, compound, exchange or adjust claims with respect to all or any part
of the Collateral or any legal proceedings brought with respect thereto; and (i)
upon an Event of Default, receive and open all mail addressed to any ICF Entity
(other than mail sent to the Lockbox which may be received and opened in the
ordinary course of Lockbox procedures irrespective of whether any Event of
Default has occurred), and if an Event of Default exists hereunder, notify the
Post Office authorities to change the address for the delivery of mail to any
ICF Entity to such address as the Administrative Agent may designate; it being
understood that the rights granted to the Administrative Agent in this clause
(i), which are operative on the occurrence of an Event of Default, shall not in
any way limit or impair the other rights provided to the Administrative Agent
and/or Lenders in this Agreement or any other Loan Document, including, without
limitation, their rights with respect to the Collateral Account and the
below-referenced lockbox. Furthermore, each Borrower hereby reaffirms its
irrevocable appointment of the Administrative Agent, as its agent and
attorney-in-fact, with power of substitution, having full power and authority,
in its own name, in the name of any Lender(s), in the name of any Borrower or
otherwise (but at the cost and expense of the Borrowers and without notice to
any Borrower) and regardless of whether an Event of Default has occurred or any
act, event or condition which with notice or the lapse of time, or both, would
constitute an Event of Default has occurred, to (i) file financing statements
and continuation statements covering the Collateral; (ii) charge against any
banking account of any ICF Entity any item of payment credited to any ICF
Entity’s account which is dishonored by the drawee or maker thereof; and/or
(iii) endorse the name of any ICF Entity upon any items of payment relating to
the Collateral or upon any proof of claim in bankruptcy against any Account
Debtor.

 

11.2     Lockbox. Following the occurrence of an Event of Default, each Borrower
hereby authorizes the Administrative Agent to receive and collect any amount or
amounts due or to become due on account of any Receivables and, at its
discretion, to apply the same to the repayment of the Notes, and each Borrower
represents, warrants, acknowledges and agrees that, except where a Permitted
Foreign Bank Account is being used, it has established, or upon demand made by
the Administrative Agent after the occurrence and during the continuation of an
Event of Default, will establish and shall continually maintain on terms and
conditions satisfactory to the Administrative Agent in all respects, one or more
lockboxes (and, if required by the Administrative Agent, one or more blocked
accounts) for the collection of Receivables. Except as otherwise may be approved
by the Administrative Agent in writing, any checks or other remittances received
by any Borrower in payment of the Receivables shall be held in trust by each
Borrower for the Administrative Agent and the Lenders.

 

 
68

--------------------------------------------------------------------------------

 

 

11.3     Other Agreements. Except as may otherwise be expressly permitted by the
terms of this Agreement, and without limiting any other restrictions or
provisions of this Agreement, each Borrower will (a) on demand, subject to any
confidentiality and secrecy requirements imposed by any Government agency, make
available in form reasonably acceptable to the Administrative Agent, shipping
documents and delivery receipts evidencing the shipment of goods which gave rise
to the sale or lease of inventory or of an account, contract right or chattel
paper, completion certificates or other proof of the satisfactory performance of
services which gave rise to the sale or lease of inventory or of an account,
contract right or chattel paper, and each Borrower's copy of any written
contract or order from which a sale or lease of inventory, an account, contract
right or chattel paper arose; and (b) when requested, advise the Administrative
Agent when an Account Debtor returns or refuses to retain any goods, the sale or
lease of which gave rise to an account, contract right or chattel paper, and of
any delay in delivery or performance, or claims made in regard to any sale or
lease of inventory, account, contract right or chattel paper. Upon reasonable
notice, all such records will be available for examination by authorized agents
of the Administrative Agent.

 

It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.

 

ARTICLE 12
MISCELLANEOUS

 

12.1     Remedies Cumulative. Each right, power and remedy of the Administrative
Agent or Lenders provided for in this Agreement or in any other Loan Document or
now or hereafter existing at law or in equity, by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in any other Loan Document, or now
or hereafter existing at law or in equity, by statute or otherwise, and the
exercise or beginning of the exercise by the Administrative Agent or any Lender
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Administrative Agent or any such Lender of
any or all such other rights, powers or remedies.

 

12.2     Waiver. Time is of the essence of this Agreement. No failure or delay
by the Administrative Agent to insist upon the strict performance of any term,
condition, covenant or agreement set forth in this Agreement or any other Loan
Document, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.

 

12.3     Notices. Notices to either party shall be in writing and shall be
delivered personally or by first-class mail or nationally-recognized overnight
delivery service addressed to the parties at the addresses set forth below or
otherwise designated in writing:

 

 

If to the Borrowers:

ICF Consulting Group, Inc.

   

9300 Lee Highway

   

Fairfax, Virginia 22031

   

Attention:

Ms. Susan Wolf

   

Fax:

(703) 934-3915

   

Email:

SWolf@icfi.com 

   

and

     

Attention:

Mr. Terrance McGovern

   

Fax:

(703) 218-2547

   

Email:

tmcgovern@icfconsulting.com 

 

 
69

--------------------------------------------------------------------------------

 

 

 

with a copy of all notices

     

to the Borrowers to:

Squire, Sanders (US) L.L.P.

   

14th Floor, 8000 Towers Crescent Drive

   

Tysons Corner, Virginia 22182-2700

   

Attention:

Kirk D. Beckhorn, Esq.

   

Fax:

(703) 720-7801

   

Email:

kirk.beckhorn@squiresanders.com

       

 

If to the Lenders:

To the address provided to the Borrowers and/or the AdministrativeAgent in
writing

         

If to the Administrative Agent:

Citizens Bank of Pennsylvania

   

8614 Westwood Center Drive, Suite 250

   

Vienna, Virginia 22182

   

Attention:

Ms. Tracy Van Riper

   

Fax:

(571) 633-0105

   

Email:

Tracy.VanRiper@rbscitizens.com 

         

with a copy of all

     

notices to any Lender

     

or the Administrative Agent to:

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

   

12505 Park Potomac Avenue

   

6th Floor

   

Potomac, Maryland 20854

   

Attention:

Matthew S. Bergman, Esq.

   

Fax:

(301) 230-5215

   

Email:

mbergman@shulmanrogers.com 

 

Any notice or other communication hereunder will be deemed given and effective
(a) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (b) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (c) when
completely sent and received, as evidenced by a transmission report from
sender's facsimile machine, in the case of facsimile transmission.

 

Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2 of this Agreement. The Administrative Agent, the Lenders or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. The parties acknowledge and
agree that no notice of the occurrence of a default or Event of Default shall be
sent by e-mail.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail ("e-mail") address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

12.4     Entire Agreement; Amendment and Restatement. This Agreement and the
other Loan Documents constitute the entire agreement of the parties with respect
to the Loan and supersede all prior agreements and understandings; it being
expressly understood and agreed that this Agreement is a complete amendment and
restatement of the Existing Loan Agreement, the terms and conditions of which
have been superseded and replaced in their entirety by the terms and provisions
of this Agreement. The parties hereto agree that this Agreement is given as a
continuation, modification and extension of the Existing Loan Agreement and
shall not constitute a novation of the Existing Loan Agreement. This Agreement
and the other Loan Documents shall continue in full force and effect for so long
as the Borrowers shall be indebted hereunder or under the Notes, and thereafter
until the Lenders shall have actually received written notice of the termination
hereof from the Borrowers and all Obligations incurred or contracted before
receipt of such notice shall have been fully paid.

 

 
70

--------------------------------------------------------------------------------

 

 

12.5     Relationship of the Parties. This Agreement provides for the extension
of financial accommodations by each Lender, in its capacity as lender, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of the Obligations by the Borrowers. Certain provisions herein, such
as those relating to compliance with the financial covenants, delivery to the
Administrative Agent of financial statements, and compliance with other
affirmative and negative covenants are for the benefit of the Administrative
Agent and the Lenders to protect the Administrative Agent's and the Lenders'
interests in assuring repayment of the Obligations. Nothing contained in this
Agreement shall be construed as permitting or obligating the Lenders or
Administrative Agent to act as a financial or business advisor or consultant to
any Borrower, as permitting or obligating the Lenders or Administrative Agent to
control any Borrower or to conduct any Borrower's operations, as creating any
fiduciary obligation on the part of any Lender or the Administrative Agent to
any Borrower, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. Each Borrower acknowledges that it has had the opportunity to obtain
the advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and to obtain the advice of such
counsel with respect to all matters contained herein, including, without
limitation, the provision in this Agreement for waiver of trial by jury. Each
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decision to request the
Obligations and execute and deliver this Agreement.

 

12.6     Waiver of Jury Trial and Certain Damages. Each Borrower, the
Administrative Agent and each Lender hereby (a) covenants and agrees not to
elect a trial by jury of any issue triable by a jury, and (b) waives any right
to trial by jury and any right to claim consequential, punitive, incidental or
special damages fully to the extent that any such right shall now or hereafter
exist. This waiver of right to trial by jury and right to claim consequential,
punitive, incidental or special damages is separately given by each Borrower,
the Administrative Agent and each Lender, knowingly and voluntarily, and this
waiver is intended to encompass individually each instance and each issue as to
which the right to a jury trial or the right to claim consequential, punitive,
incidental or special damages would otherwise accrue. The Borrowers, the
Administrative Agent and the Lenders are hereby authorized and requested to
submit this Agreement to any court having jurisdiction over the subject matter
and the parties hereto, so as to serve as conclusive evidence of each herein
contained waiver of the right to jury trial and right to claim consequential,
punitive, incidental or special damages. Further, each Borrower hereby certifies
that no representative or agent of the Administrative Agent or any Lender
(including the Administrative Agent's counsel) has represented, expressly or
otherwise, to the undersigned that the Administrative Agent or Lenders will not
seek to enforce this provision waiving the right to a trial by jury or any right
to claim consequential, punitive, incidental or special damages.

 

12.7     Submission to Jurisdiction; Service of Process; Venue. Any judicial
proceeding brought against any Borrower with respect to this Agreement or any
other Loan Document may be brought in any court of competent jurisdiction in the
Commonwealth of Virginia, and by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid court, and
irrevocably agrees to be bound by any judgment rendered by such court in
connection with this Agreement. Each Borrower irrevocably designates and
appoints the General Counsel of the Primary Operating Company, whose address is
c/o ICF Consulting Group, Inc., 9300 Lee Highway, Fairfax, Virginia 22031, as
its agent to receive on its behalf service of all process in any such proceeding
in any court in the Commonwealth of Virginia, such service being hereby
acknowledged by each Borrower to be effective and binding on it in every
respect. A copy of any such process so served shall be mailed by registered or
certified mail to the Borrowers at the address to which notices are to be
addressed in accordance with this Agreement, except that any failure to mail
such copy shall not affect the validity of service of process. The Borrowers
shall at all times maintain an agent for service of process pursuant to this
provision. If any Borrower fails to appoint such an agent, or if such agent
refuses to accept service, such Borrower hereby agrees that service upon it by
mail shall constitute sufficient notice. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of the Administrative Agent or the Lenders to bring proceedings against any
Borrower in the courts of any other jurisdiction.

 

 
71

--------------------------------------------------------------------------------

 

 

12.8     Changes in Capital Requirements; Increased Costs.

 

(a)     If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other governmental authority
affects or would affect the amount of capital or liquidity required or expected
to be maintained by the Administrative Agent or any Lender, or person
controlling the Administrative Agent or any Lender, and the Administrative Agent
determines (in its sole and absolute discretion) that the rate of return on its,
the Lender's or such controlling person's capital or liquidity as a consequence
of its commitments or the loans made by the Administrative Agent or such Lender
is reduced to a level below that which the Administrative Agent, such Lender or
such controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the
Administrative Agent to the Borrowers, the Borrowers shall immediately pay
directly to the Administrative Agent, for its own account or for the account of
such Lender (as the case may be), additional amounts sufficient to compensate
the Administrative Agent, such Lender or such controlling person for such
reduction in rate of return. A statement of the Administrative Agent as to any
such additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrowers. In determining such amount, the Administrative Agent may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable; or

 

(b)     except as otherwise set forth in Exhibit 3 attached hereto with respect
to increased costs incurred in connection with LIBOR Rate Loans, if any change
in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender or the LC Issuer;

 

(ii)     impose on any Lender or the LC Issuer any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein; or

 

(iii)     subject any Lender to any Taxes (other than franchise taxes, branch
profits taxes and taxes imposed on or measured by such Lender's net income or
receipts and any Taxes to which Section 12.19 applies, including U.S. federal
withholding Taxes imposed under FATCA) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the LC Issuer of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the LC Issuer
(whether of principal, interest or otherwise), then the Borrowers shall, within
fifteen (15) days of written demand therefor, pay to such Lender or the LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the LC Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that such Lender or the LC Issuer shall
have made written demand on the Borrowers therefor (with a concurrent copy sent
to the Administrative Agent) within nine (9) months of the date on which such
Lender or the LC Issuer shall have suffered or incurred the increased costs or
reduction in the rate of return or amounts received, accompanied by reasonably
satisfactory evidence thereof.

 

 
72

--------------------------------------------------------------------------------

 

 

For purposes of this Section 12.8, any request, rule, regulation, guideline,
interpretation or directive (whether or not having the force of law) hereafter
enacted, adopted, issued, promulgated or implemented under or in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall also constitute a change
in law.

 

12.9     Other Agents, Arrangers, Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
"syndication agent", "documentation agent", "co-agent", "book manager", "book
running manager", "lead manager", "arranger", "lead arranger" or "co-arranger"
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

12.10     Modification and Waiver. Subject to Section 10.3 of this Agreement,
neither this Agreement nor any term, condition, covenant or agreement hereof may
be changed, waived, discharged or terminated orally, but that may be
accomplished only by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

 

12.11     Transferability.

 

(a)     No Borrower shall assign any of its rights, interests or Obligations
under this Agreement or any other Loan Document.

 

(b)     No Lender shall assign its interests under this Agreement or any other
Loan Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers' consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing; and (ii) the Borrowers shall be deemed to have
consented to an assignment unless the Borrowers shall have objected thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof. Subject to obtaining such consent (as required),
any Lender may assign its interest, in the ordinary course of its commercial
banking business, at any time under this Agreement and the other Loan Documents,
provided that (A) the purchaser of any such interest is an Eligible Assignee;
(B) prior written notice of such sale or assignment, which notice must identify
the name, address and contact person of the Eligible Assignee, shall have been
issued by such transferring Lender to the Administrative Agent and the
Borrowers; (C) the Dollar Equivalent of the Percentage of the transferring
Lender being assigned equals or exceeds Ten Million and No/100 Dollars
($10,000,000.00); (D) the Administrative Agent shall have received a duly
executed Assignment and Acceptance Agreement, in the form attached as Exhibit 8
to this Agreement; and (E) if the proposed assignee of the transferring Lender
is not an Affiliate of the transferring Lender or another Lender hereunder, an
assignment fee in the amount of Three Thousand Five Hundred and No/100 Dollars
($3,500.00) shall have been paid to the Administrative Agent to reimburse the
Administrative Agent for costs and expenses incurred in connection with the
assignment.

 

(c)     Subject to the acceptance and recording thereof by the Administrative
Agent, from and after the effective date specified in each Assignment and
Acceptance Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and shall, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections  12.8 and 12.19 of
this Agreement and Exhibit 3 attached to this Agreement with respect to facts
and circumstances occurring prior to the effective date of such assignment).
Upon request, and the surrender by the assigning Lender of its Note, the
Borrowers (at their expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (e) below.

 

 
73

--------------------------------------------------------------------------------

 

 

(d)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender's Loans or Commitments) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)     Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Percentage of the Loans (including such Lender's participations
in the Letters of Credit and/or Swing Line Loans) owing to it); provided that
(i) such Lender's obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents. In the event any Lender shall sell any such participation
pursuant to this Section 12.11(e), such Lender shall maintain a register of such
participation interests reflecting the beneficial owner of each such
participation interest, provided that such Lender shall only be required to
disclose the information contained in such register to the Administrative Agent
and the Borrowers when necessary to establish that the Loan reflected thereby is
in "registered form", as such term is defined for purposes of the Code.

 

(f)     A Participant shall not be entitled to receive any greater payment
hereunder than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent (such consent not to be unreasonably withheld or delayed).

 

(g)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)     The words "execution," "signed," "signature," and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Record Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

12.12     Governing Law; Binding Effect. This Agreement and all disputes arising
therefrom shall be governed by the laws of the Commonwealth of Virginia (without
regard to conflict of laws principles) and shall be binding upon each Borrower
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

 
74

--------------------------------------------------------------------------------

 

 

12.13     [Reserved] .

 

12.14     Joint and Several Liability.   Each Borrower shall be jointly and
severally liable for the payment and performance of all obligations and
liabilities hereunder.

 

12.15     Materiality. Unless the context clearly indicates to the contrary,
determinations regarding the materiality of any act, event, condition or
circumstance shall be in the reasonable judgment of the Administrative Agent.

 

12.16     Reliance on the Administrative Agent. Each Borrower shall be entitled
to assume that any and all consents, approvals or notices issued or granted by
the Administrative Agent pursuant to the terms and provisions of this Agreement
were, to the extent necessary, authorized by the Required Lenders or all of the
Lenders, as applicable.

 

12.17     The Patriot Act. The Administrative Agent and the Lenders hereby
notify the Borrowers that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the ICF
Entities, which information includes the name and address of the ICF Entities
and other information that will allow the Administrative Agent and the Lenders
to identify the ICF Entities in accordance with the Patriot Act.

 

12.18     Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.
Each party hereto hereby agrees to be bound by its facsimile or PDF signature.

 

12.19     Taxes. All payments by the Borrowers of principal of, and interest on,
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes, branch profits taxes and other taxes, fees, duties,
withholdings or other charges of any nature whatsoever imposed by any taxing
authority, but excluding franchise taxes and taxes imposed on or measured by the
Administrative Agent's and/or any Lender's net income or receipts (such
non-excluded items being called "Taxes"). In the event that any withholding or
deduction from any payment to be made by the Borrowers hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrowers will:

 

(a)     pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b)     promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(c)     pay to the Administrative Agent, for its own account or for the account
of such Lender (as the case may be), such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent, for its own account or for the account of such Lender (as the case may
be), will equal the full amount the Administrative Agent or such Lender (as
applicable) would have received had no such withholding or deduction been
required.

  

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had not such Taxes been asserted.

 

 
75

--------------------------------------------------------------------------------

 

 

If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

This Section 12.19 shall not apply to, and the Borrowers shall not be required
to make any additional payment with respect to, U.S. federal withholding Taxes
imposed under FATCA.

 

Promptly upon receipt of written request, each Lender shall deliver to the
Borrowers and the Administrative Agent any information, document, or
certificate, properly completed and in a manner prescribed by law or reasonably
satisfactory to the Borrowers or the Administrative Agent, as the case may be,
in order to permit the Borrowers or the Administrative Agent to make a payment
under this Agreement or the Loan Documents without any withholding on account of
any Tax that might otherwise be required to be withheld under Applicable Law
(but only to the extent that exemption from withholding is permitted under
Applicable Law), and each Lender shall strictly comply with any disclosure or
information reporting requirements (including entering into an agreement with
the Internal Revenue Service) that are required to secure an exemption from any
United States withholding taxes relating to the Facilities.

 

12.20     Indemnity.

 

(a)     Each Borrower, on its own behalf and on behalf of each other ICF Entity,
releases and shall indemnify, defend and hold harmless the Administrative Agent
and each Lender, and its directors, officers, employees and agents, of and from
any claims, demands, liabilities, obligations, judgments, injuries, losses,
damages and costs and expenses (including, without limitation, reasonable legal
fees) (collectively, "Losses") resulting from (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its directors, officers,
employees and agents only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the LC Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any ICF Entity, or any
environmental liability related in any way to any ICF Entity, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any ICF Entity, and regardless of whether any
indemnified party is a party thereto; provided that such indemnity shall not, as
to any indemnified party, be available to the extent that such Losses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnified party or (y) result from a claim brought by any ICF Entity
against an indemnified party for breach in bad faith of such indemnified party's
obligations hereunder or under any other Loan Document, if such ICF Entity has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(b)     Promptly after receipt by an indemnified party under subsection (a)
above of notice of the commencement of any action by a third party, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The failure to so notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.

 

 
76

--------------------------------------------------------------------------------

 

 

12.21     Time. Whenever the Borrowers shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day. Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

12.22     Publicity. The Borrowers, the Lenders and the Administrative Agent
hereby agree that the Borrowers, the Administrative Agent, the Lenders or any of
their affiliates may place "tombstone" advertisements (which may include any of
the ICF Entities’, the Lender's or the Administrative Agent's trade names or
corporate logos and a brief description of the transaction) in publications or
other media of their choice (including without limitation "e-tombstones"
published or otherwise circulated in electronic form and related hyperlinks to
the Borrower's website) at its own expense.  In addition, information that is
publicly available about the transaction may be publicized by way of disclosure
to market data collectors and similar service providers to the financing
community. Any other publicity of the transaction by the Lenders or the
Administrative Agent shall require the prior written consent of the Borrowers,
such consent not to be unreasonably withheld, delayed or conditioned.

 

12.23     Electronic Execution of Loan Documents. The words "execution",
"signed", "signature" and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including, without limitation, the Electronic Signatures in
Global and National Commerce Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

 

12.24     Internet Transmittal of Information.

 

(a)     General.

 

(i)     Each Borrower shall, and shall cause each other ICF Entity to, be solely
responsible for establishing and maintaining at its expense proper computer,
internet and other requirements necessary to electronically transmit to the
Administrative Agent and the Lenders any Required Information. All computer,
internet and other requirements must conform to standards as may be reasonably
established from time to time by the Administrative Agent. The Administrative
Agent shall not be responsible for any failure, interruption or delay in the
performance of the internet; and any such failure, interruption or delay does
not excuse the Borrowers from otherwise providing timely Required Information to
the Administrative Agent or any Lender hereunder.

 

(ii)     By agreeing to transmit electronically Required Information via the
internet in an unsecured and unencrypted form, each Borrower, on its own behalf
and on behalf of each other ICF Entity, assumes that the electronic transmission
of the Required Information could be obtained or accessed by unauthorized third
parties. Neither the Administrative Agent nor any Lender assumes liability for
the unauthorized or inadvertent access, use or disclosure of Required
Information should such disclosure occur by error in transmission by any ICF
Entity or reply thereto by the Administrative Agent or any Lender or otherwise.

 

(iii)     Each Borrower, on its own behalf and on behalf of each other ICF
Entity, acknowledges that all Required Information reported to the
Administrative Agent and the Lenders via the internet is for business/commercial
purposes and not for personal family or household purposes.

 

(b)     Security.

 

(i)     Each Borrower, on its own behalf and on behalf of each other ICF Entity,
acknowledges, consents, and agrees that the Administrative Agent and the Lenders
do not and will not maintain security procedures to insure that the Required
Information at the time of transmission to the Administrative Agent or the
Lenders shall be secure, or otherwise secure from unauthorized access or
misappropriation and use of such Required Information by unauthorized third
parties via the internet, it being expressly understood and agreed by each
Borrower, on its own behalf and on behalf of each other ICF Entity, that by
execution hereof, it expressly assumes such risk and will hold harmless and
indemnify the Administrative Agent and the Lenders from any claim or expense
associated therewith, including any such claim or expense arising as a result of
the Administrative Agent's or any Lender's internet responsive reply to such
Required Information misappropriated and used by unauthorized parties, except to
the extent that such claim or expense is the result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent or such Lender, as
finally determined by a court of competent jurisdiction.

 

 
77

--------------------------------------------------------------------------------

 

 

(ii)     Each Borrower, on its own behalf and on behalf of each other ICF
Entity, agrees that the Administrative Agent or any Lender may send to the ICF
Entities electronically via the internet communications concerning or required
by this Agreement and the other Loan Documents. The Borrowers' internet address
for this purpose (which shall be the same for the other ICF Entities) shall be
as set forth in Section 12.3 of this Agreement. Each Borrower further agrees
that neither the Administrative Agent nor any Lender will be liable in any way
in the event that properly addressed information is intercepted, appropriated or
utilized by unauthorized Persons either in transmission or at each Borrower's
place of business.

 

(iii)     Any of the Administrative Agent, any Borrower or any Lender shall be
authorized to change its internet address for purposes of this Agreement,
provided such change shall be communicated in writing and acknowledged in
writing by the other party hereto as an amendment to this Agreement.

 

(c)     Electronic Record/Reporting to the Administrative Agent and the Lenders.
The Borrowers, on its own behalf and on behalf of each other ICF Entity, may
provide to the Administrative Agent and the Lenders Required Information by
means of the internet. The Administrative Agent and the Lenders reserve the
right to refuse such Required Information or amend such information per the
terms and conditions described herein or require in hard copy all or any part of
any Required Information electronically provided, but any such refusal shall not
affect the status of any refused information as having been received by the
Administrative Agent or any Lender. With each submission of information to the
Administrative Agent or any Lender by the internet, each Borrower certifies, on
its own behalf and on behalf of each other ICF Entity, that such information
provided is true, correct and complete as represented. An electronic record of
the Required Information shall be maintained in the form submitted by each
Borrower and shall be admissible in any court of law or other proceeding, legal
or administrative, as evidence thereof without further need or requirement for
authentication, together with any amendment of such Required Information
performed by the Administrative Agent or such Lender pursuant to the terms and
conditions hereof.

 

(d)     Electronic Signature. Required Information provided to the
Administrative Agent and the Lenders by means of the internet will require an
electronic signature in a format reasonably acceptable to the Administrative
Agent. Notwithstanding the foregoing, any Required Information submitted
electronically to the Administrative Agent or the Lenders shall not be denied
legal effect or enforceability because it is in electronic form or does not
contain an electronic signature.

 

(e)     Internet Availability and Confidentiality.

 

(i)     The Administrative Agent, each Lender and each Borrower shall endeavor
to maintain its internet system available to each other. Should the system be
unavailable from time to time, neither the Administrative Agent or any Lender
nor any Borrower will have any responsibility to the other for such downtime;
and the Administrative Agent, each Lender and each Borrower will report each to
the other any apparent malfunction of the system immediately to the other;
provided, however, system unavailability does not excuse any Borrower from
timely reporting the Required Information to the Administrative Agent or the
Lenders as required by the Loan Documents.

 

(ii)     The internet is an unencrypted, unsecure link between the
Administrative Agent, the Lenders and the Borrowers. All information exchanged
by means of the internet is unsecure and will not be encrypted. The
Administrative Agent and each Lender agrees that they will take all reasonable
steps to maintain the confidentiality of the Required Information received from
any Borrower; however, neither the Administrative Agent nor such Lender assumes
responsibility for inadvertent disclosure or unauthorized or fraudulent use or
access by third parties at the time of and following transmission to the
Administrative Agent or such Lender.

 

 
78

--------------------------------------------------------------------------------

 

 

(f)     Electronic Reporting. The Borrowers, on their own behalf and on behalf
of each other ICF Entity, the Administrative Agent and the Lenders agree that
the electronic reporting of certain information authorized herein shall
constitute an agreement under the Uniform Electronic Transfer Act (the
"Electronic Transfer Act"), in effect in the Commonwealth of Virginia; and any
dispute or controversy relating to such reporting shall be interpreted in
accordance with the provisions of the Electronic Transfer Act. With respect to
such reporting, the Borrowers, on their own behalf and on behalf of each other
ICF Entity, acknowledge that neither the Administrative Agent nor any Lender
shall be responsible for (i) any failure, interruption or delay in the
performance of the internet; (ii) any unauthorized, inadvertent or fraudulent
access, use or disclosure to third parties of such information should it occur
by error of transmission of the ICF Entities or reply thereto by the
Administrative Agent or any Lender or otherwise; or (iii) the Administrative
Agent's or any Lender's failure to maintain security measures at the time of
transmission or reply thereto to prevent unauthorized access, misappropriation
and use of such information by third parties, except to the extent such failure
arises out of the Administrative Agent's or any Lender's gross negligence, bad
faith or willful misconduct, as finally determined by a court of competent
jurisdiction. The Borrowers, on its own behalf and on behalf of each other ICF
Entity, expressly assume the risk of unauthorized access, use or
misappropriation by third parties of such information transmitted to the
Administrative Agent and the Lenders via the internet and will hold harmless and
indemnify the Administrative Agent and the Lenders from any claim or expense,
including, without limitation, reasonable and documented attorneys' fees,
associated therewith, except to the extent such claim or expense is the result
of the gross negligence, bad faith or willful misconduct of the Administrative
Agent or such Lender, as finally determined by a court of competent jurisdiction

 

12.25     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to an ICF Entity and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the ICF Entities.

 

(a)     For purposes of this Section, "Information" means all information
received from the Borrowers or any other ICF Entity relating to the Borrowers or
any other ICF Entity or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrowers or any
other ICF Entity, provided that, in the case of information received from the
Borrowers or any other ICF Entity after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or any other ICF Entity, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

[Remainder of Page Intentionally Left Blank]

 

 
79

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.

 

 

BORROWERS: 

 

 

 

 

 

 

[Borrowers’ Signatures Begin on Next Page]

 

 


--------------------------------------------------------------------------------

 

 

 

ICF INTERNATIONAL, INC., 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sudhakar Kesavan

 

 

 

Name: Sudhakar Kesavan 

 

 

 

Title: Chief Executive Officer

 

  

 

ICF CONSULTING GROUP, INC., 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sudhakar Kesavan

 

 

 

Name: Sudhakar Kesavan 

 

 

 

Title: Chief Executive Officer 

 

  

 

ADVANCED PERFORMANCE 

CONSULTING GROUP, INC.,

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellen Glover

 

 

 

Name: Ellen Glover 

 

 

 

Title: President 

 

  

 

CALIBER ASSOCIATES, INC., 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Morgan

 

 

 

Name: James Morgan 

 

 

 

Title: Chief Financial Officer 

 

 

 
SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT 

--------------------------------------------------------------------------------

 

 

 

CITYTECH, INC., 

an Illinois corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 

ICF ASSOCIATES, L.L.C., 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 

ICF CONSULTING SERVICES, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 

ICF EMERGENCY MANAGEMENT

SERVICES, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 
SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT  

--------------------------------------------------------------------------------

 

 

 

ICF INCORPORATED, L.L.C., 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 

ICF JACOB & SUNDSTROM, INC., 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

 

 

ICF JONES & STOKES, INC., 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria 

 

 

 

Title: President 

 

    

 

ICF MACRO, INC., 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ellen Glover

 

 

 

Name: Ellen Glover 

 

 

 

Title: President 

 

 

 

ICF RESOURCES, L.L.C.,  

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria 

 

 

 

Title: President 

 

 

 
SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT  

--------------------------------------------------------------------------------

 

 

 

ICF SERVICES COMPANY, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Morgan

 

 

 

Name: James Morgan 

 

 

 

Title: Chief Financial Officer 

 

 

 

ICF SH&E, INC., 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria 

 

 

 

Title: President 

 

 

 

ICF Z-TECH, INC., 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Wasson

 

 

 

Name: John Wasson 

 

 

 

Title: President 

 

    

 

SYSTEMS APPLICATIONS 

INTERNATIONAL, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sergio Ostria

 

 

 

Name: Sergio Ostria 

 

 

 

Title: President 

 

 

 
SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT  

--------------------------------------------------------------------------------

 

 


 

ADMINISTRATIVE AGENT AND LENDERS: 

 

        CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as
Administrative Agent, Swing Line Lender and Lender, on behalf of itself and the
other Lender parties to this Agreement pursuant to an Authorization  

 

 

 

 

 

By:

/s/ Tracy Van Riper

 

 

Name:

Tracy Van Riper

 

 

Title:

Senior Vice President

 



 